Exhibit 10.68

 

EXECUTION COPY

 

Nextel Partners, Inc.

to

The Bank of New York
Trustee




--------------------------------------------------------------------------------



Indenture

Dated as of June 23, 2003




--------------------------------------------------------------------------------


81/8% Senior Notes due 2011

 

--------------------------------------------------------------------------------


 

Nextel Partners, Inc.

 

Reconciliation and tie between Trust Indenture Act
of 1939 and Indenture, dated as of June 23, 2003

 

Trust Indenture
Act Section

 

Indenture
Section

Section 310(a)(1)

 

6.09

                   (a)(2)

 

6.09

                   (a)(3)

 

Not Applicable

                   (a)(4)

 

Not Applicable

                   (a)(5)

 

6.09

                   (b)

 

6.08, 6.10

Section 311(a)

 

6.13

                   (b)

 

6.13

                   (c)

 

6.13

Section 312(a)

 

7.01, 7.02

                   (b)

 

7.02(b)

                   (c)

 

7.02(c)

Section 313(a)

 

7.03

                   (b)

 

7.03

                   (c)

 

7.03

                   (d)

 

7.03(b)

Section 314(a)(1)-(3)

 

7.04

                   (a)(4)

 

10.17

                   (b)

 

Not Applicable

                   (c)(1)

 

1.02, 4.01, 12.04

                   (c)(2)

 

1.02, 4.01, 12.04

                   (c)(3)

 

12.04

                   (d)

 

Not Applicable

                   (e)

 

1.02

Section 315(a)

 

6.01, 6.03

                   (b)

 

6.02

                   (c)

 

6.01

                   (d)

 

6.01

                   (e)

 

5.14

Section 316(a)(1)(A)

 

5.12

                   (a)(1)(B)

 

5.13

                   (a)(2)

 

Not Applicable

                   (b)

 

5.08

                   (c)

 

1.04

Section 317(a)(1)

 

5.03

                   (a)(2)

 

5.04

                   (b)

 

10.03

Section 318(a)

 

1.07

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.  DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

 

Section 1.01.

Definitions.

Section 1.02.

Compliance Certificates and Opinions.

Section 1.03.

Form of Documents Delivered to Trustee.

Section 1.04.

Acts of Holders; Record Dates.

Section 1.05.

Notices, Etc., to Trustee and Company.

Section 1.06.

Notice to Holders; Waiver.

Section 1.07.

Conflict with Trust Indenture Act.

Section 1.08.

Effect of Headings and Table of Contents.

Section 1.09.

Successors and Assigns.

Section 1.10.

Separability Clause.

Section 1.11.

Benefits of Indenture.

Section 1.12.

Governing Law.

Section 1.13.

Legal Holidays.

Section 1.14.

No Recourse Against Others.

 

 

ARTICLE 2.  SECURITY FORMS

 

Section 2.01.

Forms Generally.

Section 2.02.

Form of Face of Security.

Section 2.03.

Form of Reverse of Security.

Section 2.04.

Form of Trustee’s Certificate of Authentication.

Section 2.05.

Restrictive Legends.

 

 

ARTICLE 3.  THE SECURITIES

 

Section 3.01.

Title and Terms.

Section 3.02.

Denominations.

Section 3.03.

Execution, Authentication, Delivery and Dating.

Section 3.04.

Temporary Securities.

Section 3.05.

Registration, Registration of Transfer and Exchange.

Section 3.06.

Book-Entry Provisions for Global Security.

Section 3.07.

Special Transfer Provisions.

Section 3.08.

Mutilated, Destroyed, Lost and Stolen Securities.

Section 3.09.

Payment of Interest; Interest Rights Preserved.

Section 3.10.

Persons Deemed Owners.

Section 3.11.

Cancellation.

Section 3.12.

Computation of Interest.

Section 3.13.

CUSIP, CINS and ISIN Numbers.

 

 

ARTICLE 4.  SATISFACTION AND DISCHARGE

 

 

Section 4.01.

Satisfaction and Discharge of Indenture.

 

ii

--------------------------------------------------------------------------------


 

Section 4.02.

Application of Trust Money.

 

 

ARTICLE 5.  REMEDIES

 

Section 5.01.

Events of Default.

Section 5.02.

Acceleration of Maturity; Rescission and Annulment.

Section 5.03.

Collection of Indebtedness and Suits for Enforcement by Trustee.

Section 5.04.

Trustee May File Proofs of Claim.

Section 5.05.

Trustee May Enforce Claims Without Possession of Securities.

Section 5.06.

Application of Money Collected.

Section 5.07.

Limitation on Suits.

Section 5.08.

Unconditional Right of Holders to Receive Principal, Premium and Interest.

Section 5.09.

Restoration of Rights and Remedies.

Section 5.10.

Rights and Remedies Cumulative.

Section 5.11.

Delay or Omission Not Waiver.

Section 5.12.

Control by Holders.

Section 5.13.

Waiver of Past Defaults.

Section 5.14.

Undertaking for Costs.

Section 5.15.

Waiver of Stay of Extension Laws.

 

 

ARTICLE 6.  THE TRUSTEE

 

Section 6.01.

Certain Duties and Responsibilities.

Section 6.02.

Notice of Defaults.

Section 6.03.

Certain Rights of Trustee.

Section 6.04.

Not Responsible for Recitals or Issuance of Securities.

Section 6.05.

May Hold Securities.

Section 6.06.

Money Held in Trust.

Section 6.07.

Compensation and Reimbursement.

Section 6.08.

Conflicting Interests.

Section 6.09.

Corporate Trustee Required; Eligibility.

Section 6.10.

Resignation and Removal; Appointment of Successor.

Section 6.11.

Acceptance of Appointment by Successor.

Section 6.12.

Merger, Conversion, Consolidation or Succession to Business.

Section 6.13.

Preferential Collection of Claims Against Company.

Section 6.14.

Appointment of Authenticating Agent.

 

 

ARTICLE 7.  HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY

 

Section 7.01.

Company to Furnish Trustee Names and Addresses of Holders.

Section 7.02.

Preservation of Information; Communications to Holders.

Section 7.03.

Reports by Trustee.

Section 7.04.

Reports by Company.

 

 

ARTICLE 8.  CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

iii

--------------------------------------------------------------------------------


 

Section 8.01.

Company May Consolidate, Etc. Only on Certain Terms.

Section 8.02.

Successor Substituted.

 

 

ARTICLE 9.  SUPPLEMENTAL INDENTURES

 

Section 9.01.

Supplemental Indentures Without Consent of Holders.

Section 9.02.

Supplemental Indenture with Consent of Holders.

Section 9.03.

Execution of Supplemental Indentures.

Section 9.04.

Effect of Supplemental Indentures.

Section 9.05.

Conformity with Trust Indenture Act.

Section 9.06.

Reference in Securities to Supplemental Indentures.

 

 

ARTICLE 10.  COVENANTS

 

Section 10.01.

Payment of Principal, Premium and Interest.

Section 10.02.

Maintenance of Office or Agency.

Section 10.03.

Money for Security Payments to be Held in Trust.

Section 10.04.

Existence.

Section 10.05.

Maintenance of Properties.

Section 10.06.

Payment of Taxes and Other Claims.

Section 10.07.

Maintenance of Insurance.

Section 10.08.

Limitation on Consolidated Debt.

Section 10.09.

Limitation on Restricted Payments.

Section 10.10.

Restricted Subsidiaries.

Section 10.11.

Transactions with Affiliates.

Section 10.12.

Liens.

Section 10.13.

Change of Control.

Section 10.14.

Dividend and Other Payment Restrictions Affecting Subsidiaries.

Section 10.15.

Activities of the Company and Restricted Subsidiaries.

Section 10.16.

Provision of Financial Information.

Section 10.17.

Statement by Officers as to Default: Compliance Certificates.

Section 10.18.

Waiver of Certain Covenants.

Section 10.19.

Limitation on Issuances and Sales of Equity Interests in Wholly Owned
Subsidiaries.

Section 10.20.

Payments for Consent.

Section 10.21.

Asset Sales.

 

 

ARTICLE 11.  REDEMPTION OF SECURITIES

 

Section 11.01.

Right of Redemption.

Section 11.02.

Applicability of Article.

Section 11.03.

Election to Redeem; Notice to Trustee.

Section 11.04.

Selection by Trustee of Securities to Be Redeemed.

Section 11.05.

Notice of Redemption.

Section 11.06.

Deposit of Redemption Price.

Section 11.07.

Securities Payable on Redemption Date.

Section 11.08.

Securities Redeemed in Part.

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 12.  DEFEASANCE AND COVENANT DEFEASANCE

 

Section 12.01.

Company’s Option to Effect Defeasance or Covenant Defeasance.

Section 12.02.

Defeasance and Discharge

Section 12.03.

Covenant Defeasance.

Section 12.04.

Conditions to Defeasance or Covenant Defeasance.

Section 12.05.

Deposited Money and U.S. Government Obligations to Be Held in Trust;
Miscellaneous Provisions.

Section 12.06.

Reinstatement.

 

EXHIBITS

 

EXHIBIT A

Form of Certificate to Be Delivered in Connection with Transfers Pursuant to
Regulation S

 

 

EXHIBIT B

Form of Certificate to Be Delivered in Connection with Transfers to Non-QIB
Institutional Accredited Investors

 

 

EXHIBIT C

Form of Certificate to Be Delivered in Connection with Transfers Pursuant to
Regulation S

 

v

--------------------------------------------------------------------------------


 

INDENTURE, dated as of June 23, 2003, between Nextel Partners, Inc., a Delaware
corporation (herein called the “Company”), having its principal office at 4500
Carillon Point, Kirkland, Washington  98033 and The Bank of New York, as Trustee
(herein called the “Trustee”).

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the creation of an issue of its Senior Notes due
2011 of substantially the tenor and amount hereinafter set forth, and to provide
therefor the Company has duly authorized the execution and delivery of this
Indenture.

 

All things necessary to make the Securities, when executed by the Company and
authenticated and delivered hereunder and duly issued by the Company, the valid
obligations of the Company, and to make this Indenture a valid agreement of the
Company, in accordance with their and its terms, have been done.

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

 


ARTICLE 1.




DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION


 

Section 1.01.                             Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 


(1)                                  THE TERMS DEFINED IN THIS ARTICLE HAVE THE
MEANINGS ASSIGNED TO THEM IN THIS ARTICLE AND INCLUDE THE PLURAL AS WELL AS THE
SINGULAR;


 


(2)                                  ALL OTHER TERMS USED HEREIN WHICH ARE
DEFINED IN THE TRUST INDENTURE ACT, EITHER DIRECTLY OR BY REFERENCE THEREIN,
HAVE THE MEANINGS ASSIGNED TO THEM THEREIN;


 


(3)                                  WHENEVER THIS INDENTURE REQUIRES THAT A
PARTICULAR RATIO OR AMOUNT BE CALCULATED WITH RESPECT TO A SPECIFIED PERIOD
AFTER GIVING EFFECT TO CERTAIN TRANSACTIONS OR EVENTS ON A PRO FORMA BASIS, SUCH
CALCULATION WILL BE MADE AS IF THE TRANSACTIONS OR EVENTS OCCURRED ON THE FIRST
DAY OF SUCH PERIOD, UNLESS OTHERWISE SPECIFIED HEREIN, AND ALL ACCOUNTING TERMS
NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (WHETHER OR NOT SUCH IS INDICATED
HEREIN), AND, EXCEPT AS OTHERWISE HEREIN EXPRESSLY PROVIDED, THE TERM “GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES” WITH RESPECT TO ANY COMPUTATION REQUIRED OR
PERMITTED HEREUNDER SHALL MEAN SUCH ACCOUNTING PRINCIPLES AS ARE GENERALLY
ACCEPTED AT THE DATE OF SUCH COMPUTATION;

 

--------------------------------------------------------------------------------


 


(4)                                  UNLESS THE CONTEXT OTHERWISE REQUIRES, ANY
REFERENCE TO AN “ARTICLE” OR A “SECTION” REFERS TO AN ARTICLE OR SECTION, AS THE
CASE MAY BE, OF THIS INDENTURE;


 


(5)                                  THE WORDS “HEREIN”, “HEREOF’ AND
“HEREUNDER” AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE
AND NOT TO ANY PARTICULAR ARTICLE, SECTION OR OTHER SUBDIVISION; AND


 


(6)                                  EACH REFERENCE HEREIN TO A RULE OR FORM OF
THE COMMISSION SHALL MEAN SUCH RULE OR FORM AND ANY RULE OR FORM SUCCESSOR
THERETO, IN EACH CASE AS AMENDED FROM TIME TO TIME.


 

Certain terms, used principally in Article 6, are defined in that Article.

 

Whenever this Indenture requires that a particular ratio or amount be calculated
with respect to a specified period after giving effect to certain transactions
or events on a pro forma basis, such calculation shall be made as if the
transactions or events occurred on the first day of such period, unless
otherwise specified.

 

“Acquired Debt” means Debt of a Person (i) existing at the time such Person
becomes a Restricted Subsidiary or assumed by the Company or a Restricted
Subsidiary in connection with the acquisition of assets from such Person and
(ii) secured by a Lien encumbering any asset of such specified Person.

 

“Act”, when used with respect to any Holder, has the meaning specified in
Section 1.04.

 

“Additional Interest” means all additional interest then owing pursuant to
section 6 of the Registration Rights Agreement.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person.  “Affiliate” shall be deemed to include, but only for
purposes of Section 10.11 and without limiting the application of the preceding
sentence for the purpose of such or any other Section, any Person owning,
directly or indirectly, (i) 10% or more of the Company’s outstanding Common
Stock or (ii) securities having 10% or more of the total voting power of the
Company’s Voting Stock.  For the purposes of this definition, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.  No
individual shall be deemed to be controlled by or under common control with any
specified Person solely by virtue of his or her status as an employee or officer
of such specified Person or of any other Person controlled by or under common
control with such specified Person.

 

“Agent Members” has the meaning provided in Section 3.06(a).

 

“Annualized Operating Cash Flow” means, for any fiscal quarter, the Operating
Cash Flow for such fiscal quarter multiplied by four.

 

2

--------------------------------------------------------------------------------


 

“Asset Sale” means (i) the sale, lease, conveyance or other disposition of any
assets or rights (including, without limitation, by way of a sale and leaseback)
other than sales of inventory and obsolete equipment in the ordinary course of
business (provided that the sale, conveyance or other disposition of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
taken as a whole will be governed by the provisions of Section 10.13 and/or the
provisions of Section 8.01 and not by the provisions of Section 10.21), and (ii)
the issue or sale by the Company or any of its Restricted Subsidiaries of
Capital Stock of any of the Company’s Subsidiaries, in the case of either clause
(i) or (ii), whether in a single transaction or a series of related transactions
(a) that have a fair market value in excess of $5.0 million or (b) for net
proceeds in excess of $5.0 million.  Notwithstanding the foregoing, the
following items shall not be deemed to be Asset Sales:  (i) a transfer of assets
by the Company to a Wholly Owned Restricted Subsidiary or by a Wholly Owned
Restricted Subsidiary to the Company or to another Wholly Owned Restricted
Subsidiary, (ii) an issuance of Capital Stock by a Wholly Owned Restricted
Subsidiary to the Company or to another Wholly Owned Restricted Subsidiary,
(iii) a Restricted Payment that is permitted by Section 10.09, (iv) Permitted
Joint Ventures and (v) any License Exchange.

 

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.14 hereof to act on behalf of the Trustee to authenticate Securities.

 

“Average Life” means, at any date of determination with respect to any Debt, the
quotient obtained by dividing (i) the sum of the products of (a) the number of
years from such date of determination to the dates of each successive scheduled
principal payment of such Debt and (b) the amount of such principal payment by
(ii) the sum of all such principal payments.

 

“Beneficial Owner” means a beneficial owner as defined in Rules 13d-3 and 13d-5
under the Exchange Act (or any successor rules), including the provision of such
Rules that a person shall be deemed to have beneficial ownership of all
securities that such person has a right to acquire within 60 days, provided that
a person shall not be deemed a beneficial owner of, or to own beneficially, any
securities if such beneficial ownership (1) arises solely as a result of a
revocable proxy delivered in response to a proxy or consent solicitation made
pursuant to, and in accordance with, the Exchange Act and the applicable rules
and regulations thereunder and (2) is not also then reportable on Schedule 13D
(or any successor schedule) under the Exchange Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors (unless the context specifically requires that such resolution be
adopted by a majority of the Disinterested Directors, in which case by a
majority of such directors) and to be in full force and effect on the date of
such certification and delivered to the Trustee.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in the Borough of Manhattan, The City
of New York are authorized or obligated by law or executive order to close.

 

“Capital Lease Obligations” of any Person means the obligations to pay rent or
other amounts under lease of (or other Debt arrangements conveying the right to
use) real or personal property of such Person which are required to be
classified and accounted for as a capital lease or a liability on the face of a
balance sheet of such Person determined in accordance with generally accepted
accounting principles and the amount of such obligations shall be the
capitalized amount thereof in accordance with generally accepted accounting
principles and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a penalty.

 

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of stock of, or other
ownership interests in, such Person.

 

“Change of Control” means the occurrence of any of the following events:

 

(A)                                  ANY PERSON OR GROUP OF PERSONS (AS SUCH
TERM IS USED IN SECTION 13(D)(3) OF THE EXCHANGE ACT AND THE REGULATIONS
THEREUNDER) OTHER THAN A PERMITTED HOLDER IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL VOTING STOCK OR TOTAL
COMMON EQUITY OF THE COMPANY; PROVIDED THAT NO CHANGE OF CONTROL SHALL BE DEEMED
TO OCCUR PURSUANT TO THIS CLAUSE (A) IF THE PERSON IS A CORPORATION WITH
OUTSTANDING DEBT SECURITIES HAVING A MATURITY AT ORIGINAL ISSUANCE OF AT LEAST
ONE YEAR AND IF SUCH DEBT SECURITIES ARE RATED INVESTMENT GRADE BY S&P OR
MOODY’S FOR A PERIOD OF AT LEAST 90 CONSECUTIVE DAYS, BEGINNING ON THE DATE OF
SUCH EVENT (WHICH PERIOD WILL BE EXTENDED UP TO 90 ADDITIONAL DAYS FOR AS LONG
AS THE RATING OF SUCH DEBT SECURITIES IS UNDER PUBLICLY ANNOUNCED CONSIDERATION
FOR POSSIBLE DOWNGRADING BY THE APPLICABLE RATING AGENCY);

 

(B)                                 THE COMPANY CONSOLIDATES WITH, OR MERGES
WITH OR INTO, ANOTHER PERSON OTHER THAN A PERMITTED HOLDER OR SELLS, ASSIGNS,
CONVEYS, TRANSFERS, LEASES OR OTHERWISE DISPOSES OF ALL OR SUBSTANTIALLY ALL OF
ITS ASSETS TO ANY PERSON OTHER THAN A PERMITTED HOLDER, OR ANY PERSON OTHER THAN
A PERMITTED HOLDER CONSOLIDATES WITH, OR MERGES WITH OR INTO, THE COMPANY, IN
ANY SUCH EVENT PURSUANT TO A TRANSACTION IN WHICH THE OUTSTANDING VOTING STOCK
OF THE COMPANY IS CONVERTED INTO OR EXCHANGED FOR CASH, SECURITIES OR OTHER
PROPERTY, OTHER THAN ANY SUCH TRANSACTION WHERE (I) THE OUTSTANDING VOTING STOCK
OF THE COMPANY IS CONVERTED INTO OR EXCHANGED FOR (1) VOTING STOCK (OTHER THAN
REDEEMABLE STOCK) OF THE SURVIVING OR TRANSFEREE PERSON OR (2) CASH, SECURITIES
AND OTHER PROPERTY IN AN AMOUNT WHICH COULD BE PAID BY THE COMPANY AS A
RESTRICTED PAYMENT UNDER THIS INDENTURE AND (II) IMMEDIATELY AFTER SUCH
TRANSACTION NO PERSON OR GROUP OF PERSONS (AS SUCH TERM IS USED IN SECTION
13(D)(3) OF THE EXCHANGE ACT AND THE REGULATIONS THEREUNDER) IS THE BENEFICIAL
OWNER, DIRECTLY OR INDIRECTLY, OF MORE

 

4

--------------------------------------------------------------------------------


 

THAN 50% OF THE TOTAL VOTING STOCK OR TOTAL COMMON EQUITY OF THE SURVIVING OR
TRANSFEREE PERSON; PROVIDED THAT NO CHANGE OF CONTROL SHALL BE DEEMED TO OCCUR
PURSUANT TO THIS CLAUSE (B), IF THE SURVIVING OR TRANSFEREE PERSON OR THE PERSON
REFERRED TO IN CLAUSE (B)(II) IS A CORPORATION WITH OUTSTANDING DEBT SECURITIES
HAVING A MATURITY AT ORIGINAL ISSUANCE OF AT LEAST ONE YEAR AND IF SUCH DEBT
SECURITIES ARE RATED INVESTMENT GRADE BY S&P OR MOODY’S FOR A PERIOD OF AT LEAST
90 CONSECUTIVE DAYS, BEGINNING ON THE DATE OF SUCH EVENT (WHICH PERIOD WILL BE
EXTENDED UP TO 90 ADDITIONAL DAYS FOR AS LONG AS THE RATING OF SUCH DEBT
SECURITIES IS UNDER PUBLICLY ANNOUNCED CONSIDERATION FOR POSSIBLE DOWNGRADING BY
THE APPLICABLE RATING AGENCY);

 

(C)                                  DURING ANY CONSECUTIVE TWO-YEAR PERIOD,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD OF
DIRECTORS (TOGETHER WITH (I) ANY DIRECTORS WHO ARE MEMBERS OF THE BOARD OF
DIRECTORS ON THE DATE HEREOF, (II) ANY NEW DIRECTORS WHOSE ELECTION BY SUCH
BOARD OF DIRECTORS OR WHOSE NOMINATION FOR ELECTION BY THE STOCKHOLDERS OF THE
COMPANY WAS APPROVED BY A VOTE OF 66 2/3% OF THE DIRECTORS THEN STILL IN OFFICE
WHO WERE EITHER DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, AND (III) ANY NEW DIRECTORS
APPOINTED OR SELECTED BY A PERMITTED HOLDER, WHETHER PURSUANT TO A TRANSACTION
OF A TYPE DESCRIBED IN EITHER OF THE PRECEDING PARAGRAPHS (A) AND (B), PURSUANT
TO A CONTRACTUAL RIGHT OR PURSUANT TO A RIGHT GRANTED UNDER THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BY-LAWS) CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY OF THE BOARD OF DIRECTORS THEN IN OFFICE; OR

 

(D)                                 THE ADOPTION OF A PLAN RELATING TO THE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

Any event that would constitute a Change of Control pursuant to clause (a) or
(b) above but for the proviso thereto shall not be deemed to be a Change of
Control until such time (if any) as the conditions described in such proviso
cease to have been met.

 

“Closing Date” means the date on which the Securities are originally issued
hereunder.

 

“Closing Price” on any Trading Day with respect to the per share price of any
shares of Capital Stock means the last reported sale price regular way or, in
case no such reported sale takes place on such day, the average of the reported
closing bid and asked prices regular way, in either case on the New York Stock
Exchange or, if such shares of Capital Stock are not listed or admitted to
trading on such exchange, on the principal national securities exchange on which
such shares are listed or admitted to trading or, if not listed or admitted to
trading on any national securities exchange, on the Nasdaq Stock Market or, if
such shares are not listed or admitted to trading on any national securities
exchange or quoted on the Nasdaq Stock Market but the issuer is a Foreign Issuer
(as defined in Rule 3b-4(b) under the Exchange Act) and the principal securities
exchange on which such shares are listed or admitted to trading is a Designated
Offshore Securities Market (as defined in Rule 902(a) under the Securities Act),
the average of the reported closing bid and asked prices regular way on such
principal exchange, or, if such shares

 

5

--------------------------------------------------------------------------------


 

are not listed or admitted to trading on any national securities exchange or
quoted on the Nasdaq Stock Market and the issuer and principal securities
exchange do not meet such requirements, the average of the closing bid and asked
prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm of national standing that is selected from time to time by
the Company for that purpose.

 

“Code” means the Internal Revenue Code, as amended from time to time, and the
rules and regulations thereunder.

 

“Committed Capital Contribution” means the irrevocable cash commitments pursuant
to those certain Subscription and Contribution Agreements by and among the
Company, Nextel WIP Corp., Motorola and the Cash Equity Investors (as defined
therein) as in effect on the date hereof.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

“Common Stock” of any Person means Capital Stock of such Person that does not
rank prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of Capital Stock of any other class of such Person.

 

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture and thereafter “Company” shall mean such
successor Person.

 

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by its Chairman of the Board, its President or a Vice
President, and by its Treasurer, an Assistant Treasurer, its Secretary or an
Assistant Secretary, and delivered to the Trustee.

 

“Consolidated Debt” means the aggregate amount of Debt of the Company and its
Restricted Subsidiaries on a Consolidated basis, outstanding at the date of
determination.

 

“Consolidated Debt to Annualized Operating Cash Flow Ratio” means, as at any
date of determination, the ratio of (i) Consolidated Debt to (ii) the Annualized
Operating Cash Flow of the Company for the most recently completed fiscal
quarter of the Company for which financial statements are available.

 

“Consolidated Interest Expense” of any Person means, for any period, (i) the
aggregate interest expense and fees and other financing costs in respect of Debt
(including amortization of original issue discount and non-cash interest
payments and accruals), (ii) the interest component in respect of Capital Lease
Obligations and any deferred payment obligations of such Person and its
Restricted Subsidiaries, determined on a Consolidated basis in accordance with
generally accepted accounting principles,

 

6

--------------------------------------------------------------------------------


 

(iii) all commissions, discounts, other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs (including
amortizations of discounts) associated with interest rate swap and similar
agreements and with foreign currency hedge, exchange and similar agreements and
(iv) the product of (a) all dividend payments, whether or not in cash, on any
series of Preferred Capital Stock of such Person or any of its Restricted
Subsidiaries, other than dividend payments on Capital Stock payable solely in
Capital Stock of the Company (other than Redeemable Stock) or to the Company or
a Restricted Subsidiary of the Company, times (b) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of such Person, expressed as a
decimal, in each case, on a Consolidated basis in accordance with generally
accepted accounting principles.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, for any period, the
net income or net loss, as the case may be, of the Company and its Restricted
Subsidiaries for such period, all as determined on a Consolidated basis in
accordance with generally accepted accounting principles, adjusted, to the
extent included in calculating such net income or net loss, as the case may be,
by excluding without duplication (a) any after-tax gain or loss attributable to
the sale, conversion or other disposition of assets other than in the ordinary
course of business, (b) any after-tax gains resulting from the write-up of
assets and any loss resulting from the write-down of assets, (c) any after-tax
gain or loss on the repurchase or redemption of any securities (including in
connection with the early retirement or defeasance of any Debt), (d) any foreign
exchange gain or loss, (e) all payments in respect of dividends on shares of
Preferred Capital Stock of the Company, (f) any other extraordinary,
non-recurring or unusual items incurred by the Company or any of its Restricted
Subsidiaries, (g) the net income (or loss) of any Person acquired by the Company
or any Restricted Subsidiary in a pooling-of-interests transaction for any
period prior to the date of such transaction, (h) all income or losses of
Unrestricted Subsidiaries and Persons (other than Subsidiaries) accounted for by
the Company using the equity method of accounting and (i) the net income (but
not net loss) of any Restricted Subsidiary which is subject to any judgment,
decree, order or governmental regulation which prevent the payment of dividends
or the making of distributions to the Company but only to the extent of such
restrictions.

 

“Consolidated Net Income (Loss)” means, for any period, the Company’s
Consolidated Net Income or Consolidated Net Loss for such period, as applicable.

 

“Consolidated Net Worth” of any Person means the consolidated stockholders’
equity of such Person, determined on a consolidated basis in accordance with
generally accepted accounting principles, less amounts attributable to
Redeemable Stock of such Person; provided that, with respect to the Company, no
effect shall be given to adjustments following the Closing Date to the
accounting books and records of the Company in accordance with Accounting
Principles Board Opinions Nos. 16 and 17 (or successor opinions thereto) or
otherwise resulting from the acquisition of control of the Company by another
Person.

 

7

--------------------------------------------------------------------------------


 

“Consolidation” means the consolidation of the accounts of each of the
Restricted Subsidiaries with those of the Company, if and to the extent that the
accounts of each such Restricted Subsidiary would normally be consolidated with
those of the Company in accordance with generally accepted accounting
principles; provided, however, that “Consolidation” shall not include
consolidation of the accounts of any Unrestricted Subsidiary, but the interest
of the Company or any Restricted Subsidiary in any Unrestricted Subsidiary shall
be accounted for as an investment.  The term “Consolidated” has a correlative
meaning.

 

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
address as of the Closing Date is located at 101 Barclay Street, New York, New
York  10286, Attention: Corporate Trust Administration.

 

“Corporation” means a corporation, association, company, joint-stock company or
business trust.

 

“Covenant Defeasance” has the meaning specified in Section 12.03.

 

“Credit Facility” means any credit facility (whether a term or revolving type or
both, including New Credit Facility) or letter of credit facility of the type
customarily entered into with banks or Hedging Agreement (as defined), between
the Company and/or any of its Restricted Subsidiaries, on the one hand, and any
banks or other lenders or affiliates thereof, on the other hand (and any
renewals, refundings, extensions or replacements of any such credit facility),
which credit facility is designated by the Company as a “Credit Facility” for
purposes of this Indenture and shall include all such credit facilities in
existence on the Closing Date whether or not so designated.

 

“Debt” means (without duplication), with respect to any Person, whether recourse
is to all or a portion of the assets of such Person and whether or not
contingent, (i) every obligation of such Person for money borrowed, including
without limitation, in each case, premium, interest (including interest accruing
subsequent to the filing of, or which would have accrued but for the filing of,
a petition for bankruptcy, whether or not such interest is an allowable claim in
such bankruptcy proceeding), fees and expenses relating thereto, (ii) every
obligation of such Person evidenced by bonds, debentures, notes or other similar
instruments, including obligations Incurred in connection with the acquisition
of property, assets or businesses, (iii) every reimbursement obligation of such
Person with respect to letters of credit, bankers’ acceptances or similar
facilities issued for the account of such Person, (iv) every obligation of such
Person issued or assumed as the deferred purchase price of property or services
(but excluding trade accounts payable or accrued liabilities arising in the
ordinary course of business which are not overdue or which are being contested
in good faith), (v) every Capital Lease Obligation of such Person, (vi) the
maximum fixed redemption or repurchase price of Redeemable Stock of such Person
at the time of determination plus accrued but unpaid dividends, (vii) every
obligation of such Person under interest rate swap or similar agreements or
foreign currency hedge, exchange or similar agreements of such Person
(collectively, “Hedging Agreements”), and (viii) every obligation of the type
referred to in clauses (i) through (vii) of another

 

8

--------------------------------------------------------------------------------


 

Person and all dividends of another Person the payment of which, in either case,
such Person has Guaranteed or is liable, directly or indirectly, as obligor,
Guarantor or otherwise.  The amount of Debt of any Person issued with original
issue discount is the face amount of such Debt less the unamortized portion of
the original issue discount of such Debt at the time of its issuance as
determined in conformity with generally accepted accounting principles, and
money borrowed at the time of the Incurrence of any Debt in order to pre-fund
the payment of interest on such Debt shall be deemed not to be Debt.  The amount
of Debt represented by an obligation under an agreement referred to in clause
(vii) shall be equal to (x) zero if such obligation has been Incurred under
clause (v)(B) of the definition of Permitted Debt and (y) the notional amount of
such obligation if it is not so Incurred.

 

“Default” means an event that is, or after notice or passage of time, or both,
would be, an Event of Default.

 

“Default Amount” has the meaning specified in Section 5.02.

 

“Defaulted Interest” has the meaning specified in Section 3.09.

 

“Defeasance” has the meaning specified in Section 12.02.

 

“Depository” shall mean The Depository Trust Company, as nominees and their
respective successors.

 

“Directed Investment” by the Company or any of its Restricted Subsidiaries means
any Investment for which the cash or property used for such Investment is
received by the Company from the issuance and sale (other than to a Restricted
Subsidiary) on or after February 24, 2000 of shares of its Capital Stock (other
than any of the Preferred Stock), or any options, warrants or other rights to
purchase such Capital Stock (other than any of the Preferred Stock) designated
by the Board of Directors as a “Directed Investment” to be used for one or more
specified investments in the telecommunications business (including related
activities and services) and is so designated and used at any time within 365
days after the receipt thereof ; provided that the aggregate amount of any such
Directed Investments may not at any time exceed fifty percent (50%) of the
aggregate amount of such cash or property received by the Company on or after
the date hereof from any such issuance and sale or capital contribution; and
provided further that any proceeds from any such issuance or sale may not be
used for such an Investment if such proceeds were, prior to being designated for
use as a Directed Investment,  used to make a Restricted Payment.

 

“Disinterested Director” means, with respect to any proposed transaction between
the Company and an Affiliate thereof, a member of the Board of Directors who is
not an officer or employee of the Company, would not be a party to, or have a
financial interest in, such transaction and is not an officer, director or
employee of, and does not have a financial interest in, such Affiliate.  For
purposes of this definition, no person would be deemed not to be a Disinterested
Director solely because such person holds Capital Stock of the Company.

 

9

--------------------------------------------------------------------------------


 

“DLJMB” means DLJ Merchant Banking Partners II, L.P. and its Affiliates.

 

“Event of Default” has the meaning specified in Section 5.01.

 

“Exchange Securities” means the new securities of the Company containing terms
identical to the Securities initially issued hereunder (except that such
Securities shall have been registered under the Securities Act) that are issued
and exchanged for the Securities pursuant to the Registration Rights Agreement.

 

“Exchange Act” refers to the Securities Exchange Act of 1934 and any statute
successor thereto, in each case as amended from time to time.

 

“Expiration Date” has the meaning specified in the definition of Offer to
Purchase.

 

“Fair Market Value” means, for purposes of clause (i) of Section 10.08, the
price that would be paid in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy, as determined in good faith by the Board of
Directors, whose determination shall be conclusive if evidenced by a Board
Resolution; provided that (x) the Fair Market Value of any security registered
under the Exchange Act shall be the average of the closing prices, regular way,
of such security for the 20 consecutive trading days immediately preceding the
sale of Capital Stock and (y) in the event the aggregate Fair Market Value of
any other property received by the Company exceeds $10 million, the Fair Market
Value of such property shall be determined in good faith by the Board of
Directors, including a majority of the Disinterested Directors who are then
members of such Board of Directors, which determination shall be conclusive if
evidenced by a Board Resolution.

 

“FCC” means the Federal Communications Commission.

 

“Global Securities” has the meaning provided in Section 2.01.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person guaranteeing any Debt of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Debt, (ii) to purchase
property, securities or services for the purpose of assuring the holder of such
Debt of the payment of such Debt, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt (and “Guaranteed”,
“Guaranteeing” and “Guarantor” shall have meanings correlative to the
foregoing); provided, however, that the Guarantee by any Person shall not
include endorsements by such Person for collection or deposit, in either case,
in the ordinary course of business.

 

“Holder” means a Person in whose name a Security is registered in the Security
Register.

 

10

--------------------------------------------------------------------------------


 

“Incur” means, with respect to any Debt or other obligation of any Person, to
create, issue, incur (by conversion, exchange or otherwise), assume (pursuant to
a merger, consolidation, acquisition or other transaction), Guarantee or
otherwise become liable in respect of such Debt or other obligation or the
recording, as required pursuant to generally accepted accounting principles or
otherwise, of any such Debt or other obligation on the balance sheet of such
Person (and “Incurrence” and “Incurred” shall have meanings correlative to the
foregoing); provided, however, that a change in generally accepted accounting
principles that results in an obligation of such Person that exists at such time
becoming Debt shall not be deemed an Incurrence of such Debt; provided further,
however, that the accretion of original issue discount on Debt shall not be
deemed to be an Incurrence of Debt.  Debt otherwise Incurred by a Person before
it becomes a Subsidiary of the Company shall be deemed to have been Incurred at
the time it becomes such a Subsidiary.

 

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this instrument and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be a part of and govern this
instrument and any such supplemental indenture, respectively.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act.

 

“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Securities.

 

“Investment” by any Person means any direct or indirect loan, advance or other
extension of credit or capital contribution to (by means of transfers of cash or
other property to others or payments for property or services for the account or
use of others, or otherwise), or purchase or acquisition of Capital Stock,
bonds, notes, debentures or other securities or evidence of Debt issued by, any
other Person or the designation of a Subsidiary as an Unrestricted Subsidiary;
provided that a transaction will not be an Investment to the extent it involves
(i) the issuance or sale by the Company of its Capital Stock (other than
Redeemable Stock), including options, warrants or other rights to acquire such
Capital Stock (other than Redeemable Stock), (ii) a transfer, assignment or
contribution by the Company of shares of Capital Stock (or any options, warrants
or rights to acquire Capital Stock), or all or substantially all of the assets
of, any Unrestricted Subsidiary of the Company to another Unrestricted
Subsidiary of the Company or (iii) extensions of trade credit by the Company and
its Restricted Subsidiaries on commercially reasonable terms in the ordinary
course of business and consistent with their normal practice.

 

“Investment Grade” means a rating of at least BBB-, in the case of S&P, or Baa3,
in the case of Moody’s.

 

11

--------------------------------------------------------------------------------


 

“Itemized Executive” means any of the following individuals:  (i) John Chapple;
(ii) John Thompson; (iii) David Aas; (iv) Perry Satterlee; and (v) Mark Fanning.

 

“License Exchange” means (A) any exchange of Licenses between the Company and
Nextel Communications, Inc. or any Affiliates of Nextel Communications, Inc.
which the Board of Directors of the Company determines in good faith, on the
date of such exchange, are, in the aggregate, of at least equivalent value;
provided, however, that the aggregate value of all such balances exchanged
pursuant to this clause (A) shall not exceed $100.0 million, or (B) any
transaction pursuant to which the Company transfers certain of its Licenses to
Nextel Communications, Inc. or any Affiliates of Nextel Communications, Inc. in
exchange for Licenses from a third party, the purchase price for which was
funded by Nextel or any Affiliates of Nextel Communications, Inc.; provided,
however that the aggregate value of all such Licenses exchanged pursuant to this
clause (B) shall not exceed $100.0 million.

 

“Licenses” means SMR licenses granted by the FCC that entitle the holder to use
the radio channels covered thereby, subject to compliance with FCC rules and
regulations, in connection with its SMR business.

 

“Lien” means, with respect to any property or assets, any mortgage or deed of
trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien, charge, easement, encumbrance, preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
on or with respect to such property or assets (including any conditional sale or
other title retention agreement having substantially the same economic effect as
any of the foregoing).

 

“Marketable Securities” means:

 


(1)                                  SECURITIES EITHER ISSUED DIRECTLY OR FULLY
GUARANTEED OR INSURED BY THE GOVERNMENT OF THE UNITED STATES OF AMERICA OR ANY
AGENCY OR INSTRUMENTALITY THEREOF HAVING MATURITIES OF NOT MORE THAN ONE YEAR;


 


(2)                                  TIME DEPOSITS AND CERTIFICATES OF DEPOSIT,
HAVING MATURITIES OF NOT MORE THAN SIX MONTHS FROM THE DATE OF DEPOSIT, OF ANY
DOMESTIC COMMERCIAL BANK HAVING CAPITAL AND SURPLUS IN EXCESS OF $500 MILLION
AND HAVING OUTSTANDING LONG-TERM DEBT RATED A OR BETTER (OR THE EQUIVALENT
THEREOF) BY S&P OR AAA OR BETTER (OR THE EQUIVALENT THEREOF) BY MOODY’S;


 


(3)                                  COMMERCIAL PAPER RATED A-1 OR THE
EQUIVALENT THEREOF BY S&P OR P-1 OR THE EQUIVALENT THEREOF BY MOODY’S, AND IN
EACH CASE MATURING WITHIN ONE YEAR;


 


(4)                                  REPURCHASE OBLIGATIONS WITH A TERM OF NOT
MORE THAN 30 DAYS FOR UNDERLYING SECURITIES OF THE TYPES DESCRIBED IN CLAUSE (1)
ABOVE; AND


 


(5)                                  INVESTMENTS IN MONEY MARKET FUNDS
SUBSTANTIALLY ALL OF WHOSE ASSETS COMPRISE SECURITIES OF THE TYPES DESCRIBED IN
CLAUSES (1) THROUGH (4).

 

12

--------------------------------------------------------------------------------


 

“Maturity”, when used with respect to any Security, means the date on which the
principal of such Security becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption, offer to purchase or otherwise.

 

“Moody’s” means Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. shall cease rating debt securities having a maturity at original
issuance of at least one year and such ratings business shall have been
transferred to a successor Person, such successor Person; provided, however,
that if Moody’s Investors Service, Inc. ceases rating debt securities having a
maturity at original issuance of at least one year and its ratings business with
respect thereto shall not have been transferred to any successor Person, then
“Moody’s” shall mean any other national recognized rating agency (other than
S&P) that rates debt securities having a maturity at original issuance of at
least one year and that shall have been designated by the Company by a written
notice given to the Trustee.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of (a) the direct costs relating
to such Asset Sale (including, without limitation, legal, accounting, appraisal,
investment banking fees, and sales and brokerage commissions), (b) any
relocation expenses incurred as a result thereof, (c) taxes paid or payable as a
result thereof, (d) amounts required to be applied to the repayment of Debt
secured by a Lien on the asset or assets that were the subject of such Asset
Sale, (e) amounts required to be paid in order to obtain a necessary consent to
such Asset Sale, (f) distributions made to minority interest holders, based on
their pro rata ownership, in Subsidiaries or Permitted Joint Ventures of such
Person as a result of an Asset Sale by such Subsidiaries or Permitted Joint
Ventures, and (g) appropriate amounts to be provided by such Person or any
Subsidiary thereof, as the case may be, as a reserve in accordance with
generally accepted accounting principles against any liabilities associated with
such assets that are subject thereof, as the case may be, after such Asset Sale,
including liabilities under any indemnification obligations and severance and
other employee termination costs associated with such Asset Sale, in each case,
as conclusively determined by the board of directors of such Person.

 

“New Credit Facility” means that certain credit agreement, dated as of
January 29, 1999, as amended and restated in September 1999, and further amended
on March 10, 2000, January 25, 2001, January 21, 2002 and April 17, 2003 by and
among a subsidiary of the Company and a syndicate of banks and other financial
institutions led by Credit Suisse First Boston, as arranger, Credit Suisse First
Boston, as syndication agent and the Bank of Montreal, as administrative agent,
governing a $175.0 million term loan facility, a $150 million term loan
facility, a $50.0 million term loan facility and a $100.0 million revolving
credit facility, and Hedging Agreements with Persons that were lenders under the
New Credit Facility (or were affiliates of such lenders) at the time such
Hedging Agreements were entered into, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith, as such credit agreement, Hedging Agreements and/or related documents
may be amended, restated,

 

13

--------------------------------------------------------------------------------


 

supplemented, renewed, replaced or otherwise modified from time to time whether
or not with the same agent or lenders and irrespective of any changes in the
terms and conditions thereof.

 

“Non-U.S. Person” means a person who is not a “U.S. Person” (as defined in
Regulation S).

 

“Notice of Default” means a written notice of the kind specified in Section
5.01(5).

 

“Offer” has the meaning specified in the definition of Offer to Purchase.

 

“Offering Circular” means the offering circular dated June 16, 2003 in
connection with the offering of the Securities.

 

“Offer to Purchase” means a written offer (the “Offer”) sent by the Company by
first class mail, postage prepaid, to each Holder at his address appearing in
the Security Register on the date of the Offer offering to purchase the
Securities at the purchase price specified in such Offer (as determined pursuant
to this Indenture).  Unless otherwise required by applicable law, the Offer
shall specify an expiration date (the “Expiration Date”) of the Offer to
Purchase which shall be, subject to any contrary requirements of applicable law,
not less than 30 days or more than 45 days after the date of such Offer and a
settlement date (the “Purchase Date”) for purchase of Securities within five
Business Days after the Expiration Date.  The Company shall notify the Trustee
at least 15 days (or such shorter period as is acceptable to the Trustee) prior
to the mailing of the Offer of the Company’s obligation to make an Offer to
Purchase, and the Offer shall be mailed by the Company or, at the Company’s
request, by the Trustee, in the name and at the expense of the Company.  The
Offer shall contain information concerning the business of the Company and its
Subsidiaries which, at a minimum, shall include (i) the most recent annual and
quarterly financial statements and “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” contained in the documents
required to be filed with the Trustee pursuant to this Indenture (which
requirements may be satisfied by delivery of such documents together with the
Offer), (ii) a description of material developments in the Company’s business
subsequent to the date of the latest of such financial statements referred to in
clause (i) (including a description of the events requiring the Company to make
the Offer to Purchase), (iii) if required under applicable law, pro forma
financial information concerning, among other things, the Offer to Purchase and
the events requiring the Company to make the Offer to Purchase and (iv) any
other information required by applicable law to be included therein.  The Offer
shall contain all instructions and materials necessary to enable such Holders to
tender their Securities pursuant to the Offer to Purchase.  The Offer shall also
state:

 


(1)                                  THE SECTION OF THIS INDENTURE PURSUANT TO
WHICH THE OFFER TO PURCHASE IS BEING MADE;


 


(2)                                  THE EXPIRATION DATE AND THE PURCHASE DATE;

 

14

--------------------------------------------------------------------------------


 


(3)                                  THE AGGREGATE PRINCIPAL AMOUNT AT STATED
MATURITY OF THE OUTSTANDING SECURITIES OFFERED TO BE PURCHASED BY THE COMPANY
PURSUANT TO THE OFFER TO PURCHASE (THE “PURCHASE AMOUNT”);


 


(4)                                  THE PURCHASE PRICE TO BE PAID BY THE
COMPANY FOR EACH $1,000 PRINCIPAL AMOUNT AT STATED MATURITY OF SECURITIES
ACCEPTED FOR PAYMENT (AS SPECIFIED PURSUANT TO THIS INDENTURE) (THE “PURCHASE
PRICE”);


 


(5)                                  THAT THE HOLDER MAY TENDER ALL OR ANY
PORTION OF THE SECURITIES REGISTERED IN THE NAME OF SUCH HOLDER AND THAT ANY
PORTION OF SECURITIES TENDERED MUST BE TENDERED IN AN INTEGRAL MULTIPLE OF
$1,000 OF PRINCIPAL AMOUNT AT STATED MATURITY;


 


(6)                                  THE PLACE OR PLACES WHERE THE SECURITIES
ARE TO BE SURRENDERED FOR TENDER PURSUANT TO THE OFFER TO PURCHASE;


 


(7)                                  THAT INTEREST, IF ANY, ON ANY SECURITIES
NOT TENDERED OR TENDERED BUT NOT PURCHASED BY THE COMPANY PURSUANT TO THE OFFER
TO PURCHASE WILL CONTINUE TO ACCRUE;


 


(8)                                  THAT ON THE PURCHASE DATE THE PURCHASE
PRICE WILL BECOME DUE AND PAYABLE UPON EACH SECURITY BEING ACCEPTED FOR PAYMENT
PURSUANT TO THE OFFER TO PURCHASE;


 


(9)                                  THAT EACH HOLDER ELECTING TO TENDER
SECURITIES PURSUANT TO THE OFFER TO PURCHASE WILL BE REQUIRED TO SURRENDER SUCH
SECURITIES AT THE PLACE OR PLACES THE COMPANY OR THE TRUSTEE SO REQUIRES, DULY
ENDORSED BY, OR ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM
SATISFACTORY TO THE COMPANY AND THE TRUSTEE DULY EXECUTED BY THE HOLDER THEREOF
OR HIS ATTORNEY DULY AUTHORIZED IN WRITING;


 


(10)                            THAT HOLDERS WILL BE ENTITLED TO WITHDRAW ALL OR
ANY PORTION OF THE SECURITIES TENDERED IF THE COMPANY (OR ITS PAYING AGENT)
RECEIVES, NOT LATER THAN THE CLOSE OF BUSINESS ON THE EXPIRATION DATE, A
FACSIMILE TRANSMISSION OR LETTER SETTING FORTH THE NAME OF THE HOLDER, THE
PRINCIPAL AMOUNT AT STATED MATURITY OF THE SECURITIES THE HOLDER TENDERED, THE
CERTIFICATE NUMBER OF THE SECURITIES THE HOLDER TENDERED AND A STATEMENT THAT
SUCH HOLDER IS WITHDRAWING ALL OR A PORTION OF HIS TENDER;


 


(11)                            THAT THE COMPANY SHALL PURCHASE ALL SUCH
SECURITIES DULY TENDERED AND NOT WITHDRAWN PURSUANT TO THE OFFER TO PURCHASE,
AND


 


(12)                            THAT IN THE CASE OF ANY HOLDER WHOSE SECURITIES
ARE PURCHASED ONLY IN PART, THE COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER TO THE HOLDER OF SUCH SECURITIES WITHOUT SERVICE
CHARGE, NEW SECURITIES OF ANY AUTHORIZED DENOMINATION AS REQUESTED BY SUCH
HOLDER, IN AN AGGREGATE PRINCIPAL AMOUNT AT STATED MATURITY EQUAL TO AND IN
EXCHANGE FOR THE UNPURCHASED PORTION OF THE AGGREGATE PRINCIPAL AMOUNT AT STATED
MATURITY OF THE SECURITIES SO TENDERED.


 

Any Offer to Purchase shall be governed by and effected in accordance with the
Offer for such Offer to Purchase.

 

15

--------------------------------------------------------------------------------


 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the President or a Vice President, and by the Treasurer, an Assistant Treasurer,
the Secretary or an Assistant Secretary, of the Company, and delivered to the
Trustee.  One of the officers signing an Officers’ Certificate given pursuant to
Section 10.17 shall be the principal executive, financial or accounting officer
of the Company.

 

“Offshore Global Securities” has the meaning provided in Section 2.01.

 

“Offshore Physical Securities” has the meaning provided in Section 2.01.

 

“Operating Cash Flow” means, for any fiscal quarter, (i) the Company’s
Consolidated Net Income (Loss) plus depreciation, amortization and other
non-cash charges in respect thereof for such fiscal quarter, plus (ii) all
amounts deducted in calculating Consolidated Net Income (Loss) for such fiscal
quarter in respect of Consolidated Interest Expense, and all income taxes,
whether or not deferred, applicable to such income period, all as determined on
a Consolidated basis in accordance with generally accepted accounting
principles.  For purposes of calculating Operating Cash Flow for the fiscal
quarter most recently completed for which financial statements are available
prior to any date on which an action is taken that requires a calculation of the
Operating Cash Flow to Consolidated Interest Expense Ratio or Consolidated Debt
to Annualized Operating Cash Flow Ratio, (1) any Person that is a Restricted
Subsidiary on such date (or would become a Restricted Subsidiary in connection
with the transaction that requires the determination of such ratio) will be
deemed to have been a Restricted Subsidiary at all times during such fiscal
quarter, (2) any Person that is not a Restricted Subsidiary on such date (or
would cease to be a Restricted Subsidiary in connection with the transaction
that requires the determination of such ratio) will be deemed not to have been a
Restricted Subsidiary at any time during such fiscal quarter and (3) if the
Company or any Restricted Subsidiary shall have in any manner acquired
(including through commencement of activities constituting such operating
business) or disposed (including through termination or discontinuance of
activities constituting such operating business) of any operating business
during or subsequent to the most recently completed fiscal quarter, such
calculation will be made on a pro forma basis on the assumption that such
acquisition or disposition had been completed on the first day of such completed
fiscal quarter and may give effect to projected quantifiable improvements in
operating results (on a annualized basis) due to cost reductions calculated in
accordance with Regulation S-X of the Securities Act and evidenced by (A) in the
case of cost reductions of less than $10.0 million, an Officers’ Certificate
delivered to the Trustee and (B) in the case of cost reductions of $10.0 million
or more, a resolution of the Board of Directors set forth in an Officers’
Certificate delivered to the Trustee.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Company.

 

“Outstanding”, when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

 

16

--------------------------------------------------------------------------------


 

(I)                                     SECURITIES THERETOFORE CANCELED BY THE
TRUSTEE OR DELIVERED TO THE TRUSTEE FOR CANCELLATION;

 

(II)                                  SECURITIES FOR WHOSE PAYMENT OR REDEMPTION
MONEY IN THE NECESSARY AMOUNT HAS BEEN THERETOFORE DEPOSITED WITH THE TRUSTEE OR
ANY PAYING AGENT (OTHER THAN THE COMPANY) IN TRUST OR SET ASIDE AND SEGREGATED
IN TRUST BY THE COMPANY (IF THE COMPANY SHALL ACT AS ITS OWN PAYING AGENT) FOR
THE HOLDERS OF SUCH SECURITIES; PROVIDED THAT, IF SUCH SECURITIES ARE TO BE
REDEEMED, NOTICE OF SUCH REDEMPTION HAS BEEN DULY GIVEN PURSUANT TO THIS
INDENTURE OR PROVISION THEREFOR SATISFACTORY TO THE TRUSTEE HAS BEEN MADE;

 

(III)                               SECURITIES WHICH HAVE BEEN PAID PURSUANT TO
SECTION 3.08 OR IN EXCHANGE FOR OR IN LIEU OF WHICH OTHER SECURITIES HAVE BEEN
AUTHENTICATED AND DELIVERED PURSUANT TO THIS INDENTURE, OTHER THAN ANY SUCH
SECURITIES IN RESPECT OF WHICH THERE SHALL HAVE BEEN PRESENTED TO THE TRUSTEE
PROOF SATISFACTORY TO IT THAT SUCH SECURITIES ARE HELD BY A BONA FIDE PURCHASER
IN WHOSE HANDS SUCH SECURITIES ARE VALID OBLIGATIONS OF THE COMPANY; AND

 

(IV)                              SECURITIES AS TO WHICH DEFEASANCE HAS BEEN
EFFECTED PURSUANT TO SECTION 12.02;

 

provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Securities have given, made or taken any
request, demand, authorization, direction, notice, consent, waiver or other
action hereunder as of any date, Securities owned by the Company or any other
obligor upon the Securities or any Affiliate of the Company or of such other
obligor shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent, waiver or other
action, only Securities which the a Responsible Officer of the Trustee actually
knows to be so owned shall be so disregarded.  Securities so owned which have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Securities and that the pledgee is not the Company or any
other obligor upon the Securities or any Affiliate of the Company or of such
other obligor.

 

“pari passu”, when used with respect to the ranking of any Debt of any Person in
relation to other Debt of such Person, means that each such Debt (a) either (i)
is not subordinated in right of payment to any other Debt of such Person or (ii)
is subordinate in right of payment to the same Debt of such Person as is the
other and is so subordinate to the same extent and (b) is not subordinate in
right of payment to the other or to any Debt of such Person as to which the
other is not so subordinate.

 

“Paying Agent” means any Person authorized by the Company to pay the principal
of (and premium, if any) or interest on any Securities on behalf of the Company.

 

“Permitted Debt” means:

 

17

--------------------------------------------------------------------------------


 

(I)                                     ANY DEBT (INCLUDING GUARANTEES THEREOF)
OUTSTANDING ON THE CLOSING DATE (INCLUDING THE SECURITIES ISSUED ON THE CLOSING
DATE) AND ANY ACCRETION OF ORIGINAL ISSUE DISCOUNT AND ACCRUAL OF INTEREST WITH
RESPECT TO SUCH DEBT;

 

(II)                                  ANY ADDITIONAL DEBT OUTSTANDING UNDER A
CREDIT FACILITY IN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING UNDER
THIS CLAUSE (II) NOT TO EXCEED $475.0 MILLION IN AGGREGATE FOR ALL SUCH CREDIT
FACILITIES, LESS PERMANENT REPAYMENTS OF DEBT UNDER SUCH CREDIT FACILITIES MADE
BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES PURSUANT TO SECTION 10.21;

 

(III)                               ANY VENDOR FINANCING DEBT IN AN AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME NOT TO EXCEED $100.0 MILLION;

 

(IV)                              DEBT (A) TO THE COMPANY OR (B) TO ANY
RESTRICTED SUBSIDIARY; PROVIDED THAT ANY EVENT WHICH RESULTS IN ANY SUCH
RESTRICTED SUBSIDIARY CEASING TO BE A RESTRICTED SUBSIDIARY OR ANY SUBSEQUENT
TRANSFER OF SUCH DEBT (OTHER THAN TO THE COMPANY OR ANOTHER RESTRICTED
SUBSIDIARY) SHALL BE DEEMED, IN EACH CASE, TO CONSTITUTE AN INCURRENCE OF SUCH
DEBT NOT PERMITTED BY THIS CLAUSE (IV);

 

(V)                                 DEBT (A) IN RESPECT OF PERFORMANCE, SURETY
OR APPEAL BONDS OR BANKERS’ ACCEPTANCES PROVIDED IN THE ORDINARY COURSE OF
BUSINESS, (B) UNDER FOREIGN CURRENCY HEDGE, FOREIGN CURRENCY EXCHANGE, INTEREST
RATE SWAP OR SIMILAR AGREEMENTS; PROVIDED THAT SUCH AGREEMENTS (A) ARE DESIGNED
SOLELY TO PROTECT THE COMPANY OR ITS RESTRICTED SUBSIDIARIES AGAINST
FLUCTUATIONS IN FOREIGN CURRENCY EXCHANGE RATES OR INTEREST RATES AND (B) DO NOT
INCREASE THE DEBT OF THE OBLIGOR OUTSTANDING AT ANY TIME OTHER THAN AS A RESULT
OF FLUCTUATIONS IN FOREIGN CURRENCY EXCHANGE RATES OR INTEREST RATES OR BY
REASON OF FEES, INDEMNITIES AND COMPENSATION PAYABLE THEREUNDER; AND (C) ARISING
FROM AGREEMENTS PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR
SIMILAR OBLIGATIONS, OR FROM GUARANTEES OR LETTERS OF CREDIT, SURETY BONDS OR
PERFORMANCE BONDS SECURING ANY OBLIGATIONS OF THE COMPANY OR ANY RESTRICTED
SUBSIDIARY PURSUANT TO SUCH AGREEMENTS, IN ANY CASE INCURRED IN CONNECTION WITH
THE DISPOSITION OF ANY BUSINESS, ASSETS OR RESTRICTED SUBSIDIARY (OTHER THAN
GUARANTEES OF DEBT INCURRED BY ANY PERSON ACQUIRING ALL OR ANY PORTION OF SUCH
BUSINESS, ASSETS OR RESTRICTED SUBSIDIARY FOR THE PURPOSE OF FINANCING SUCH
ACQUISITION), IN A PRINCIPAL AMOUNT NOT TO EXCEED THE GROSS PROCEEDS ACTUALLY
RECEIVED BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY IN CONNECTION WITH SUCH
DISPOSITION;

 

(VI)                              RENEWALS, REFUNDINGS OR EXTENSIONS OF ANY DEBT
REFERRED TO IN CLAUSE (I) OR (III) ABOVE OR (VIII) BELOW OR INCURRED PURSUANT TO
CLAUSE (B) OF SECTION 10.08 AND ANY RENEWALS, REFUNDINGS OR EXTENSIONS THEREOF,
PLUS (A) THE AMOUNT OF ANY PREMIUM REASONABLY DETERMINED BY THE COMPANY AS
NECESSARY TO ACCOMPLISH SUCH RENEWAL, REFUNDING OR EXTENSION AND (B) SUCH OTHER
FEES AND EXPENSES OF THE COMPANY REASONABLY INCURRED IN CONNECTION WITH THE
RENEWAL, REFUNDING OR EXTENSION, PROVIDED THAT SUCH RENEWAL, REFUNDING OR
EXTENSION SHALL CONSTITUTE PERMITTED DEBT ONLY (A) TO THE EXTENT THAT IT DOES
NOT RESULT IN AN

 

18

--------------------------------------------------------------------------------


 

INCREASE IN THE AGGREGATE PRINCIPAL AMOUNT (OR, IF SUCH DEBT PROVIDES FOR AN
AMOUNT LESS THAN THE PRINCIPAL AMOUNT THEREOF TO BE DUE AND PAYABLE UPON A
DECLARATION OF ACCELERATION OF THE MATURITY THEREOF, IN AN AMOUNT NOT GREATER
THAN SUCH LESSER AMOUNT) OF SUCH DEBT (EXCEPT AS PERMITTED BY CLAUSE (A) OR (B)
ABOVE), AND (B) TO THE EXTENT SUCH RENEWED, REFUNDED OR EXTENDED DEBT DOES NOT
HAVE A MANDATORY REDEMPTION DATE PRIOR TO THE MANDATORY REDEMPTION DATE OF THE
DEBT BEING RENEWED, REFUNDED OR EXTENDED OR HAVE AN AVERAGE LIFE SHORTER THAN
THE REMAINING AVERAGE LIFE OF THE DEBT BEING RENEWED, REFUNDED OR EXTENDED; AND

 

(VII)                           DEBT PAYABLE SOLELY IN, OR MANDATORILY
CONVERTIBLE INTO, CAPITAL STOCK (OTHER THAN REDEEMABLE STOCK) OF THE COMPANY;

 

(VIII)                        ALL EXCHANGE SECURITIES ISSUED PURSUANT TO THE
TERMS OF THE REGISTRATION RIGHTS AGREEMENT FOR THE SECURITIES;

 

(IX)                                DEBT (IN ADDITION TO DEBT PERMITTED UNDER
CLAUSES (I) THROUGH (VIII) ABOVE) IN AN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING
AT ANY TIME NOT TO EXCEED $50.0 MILLION.

 

In the event that an item of Indebtedness meets the criteria of more than one of
the types of Indebtedness specified in the above clauses (i) through (ix), the
Company shall have the right, at any time in its sole discretion, to classify
such item as one of the types and shall only be required to include such item
under the clause permitting such Indebtedness as so classified.

 

“Permitted Distribution” of a Person means (x) the exchange by such Person of
Capital Stock (other than Redeemable Stock) for outstanding Capital Stock; and
(y) the redemption, repurchase, defeasance or other acquisition or retirement
for value of Debt of the Company that is subordinate in right of payment to the
Securities, in exchange for (including any such exchange pursuant to the
exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares or scrip), or out of the
proceeds of a substantially concurrent issue and sale (other than to a
Restricted Subsidiary) of, either (a) Capital Stock of the Company (other than
Redeemable Stock) or (b) Debt of the Company that is subordinate in right of
payment to the Securities on subordination terms no less favorable to the
Holders of the Securities in their capacities as such than the subordination
terms (or other arrangement) applicable to the Debt that is redeemed,
repurchased, defeased or otherwise acquired or retired for value, provided that,
in the case of this clause (b), such new Debt does not mature prior to the
Stated Maturity or have a mandatory redemption date prior to the mandatory
redemption date of the Debt being redeemed, repurchased, defeased or otherwise
acquired or retired for value or have an Average Life shorter than the remaining
Average Life of the Debt being redeemed, repurchased, defeased or otherwise
acquired or retired for value.

 

“Permitted Holder” means each of (a)(i) Nextel Communications, Inc., and any
entity or entities controlled by, directly or indirectly, Nextel Communications,
Inc. (ii) Motorola, Inc., (iii) DLJMB, and any of their respective Affiliates
and the respective successors (by merger, consolidation, transfer or otherwise)
to all or substantially all of

 

19

--------------------------------------------------------------------------------


 

the respective businesses and assets of any of the foregoing and (b) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act) controlled by one or more persons identified in clauses (i)
through (iii) of this definition.

 

“Permitted Investment” means any Investment in (i) Marketable Securities or
(ii) a Permitted Joint Venture.

 

“Permitted Joint Venture” means any joint venture entered into by the Company or
any of its Restricted Subsidiaries with a third party (a) for the purpose of
financing the acquisition or lease of telecommunications towers for use in the
Company’s markets; provided that the aggregate value of all assets contributed
by the Company or any of its Restricted Subsidiaries to any joint venture
pursuant to this clause (a) shall not exceed $15.0 million (as determined in
good faith by the Board of Directors) or (b) in which the Company or any of its
Restricted Subsidiaries (i) is responsible for the managerial control of such
joint venture and (ii) owns at least 40% of the outstanding Capital Stock of
such joint venture; provided that such joint venture, together with all other
Permitted Joint Ventures described in this clause (b), does not cover or service
more than 10% of the POPs (computed by including only a percentage of the total
POPs equal to the Company’s percentage ownership in that joint venture) covered
by the Company at the date of determination (as determined in good faith by the
board of directors).

 

“Permitted Liens” means (i) Liens securing Debt or other monetary obligations
under a Credit Facility to the extent the principal amount of such obligations
is permitted by the terms of this Indenture to be incurred; (ii) Liens in favor
of the Company or a Wholly Owned Restricted Subsidiary; (iii) Liens on property
of a Person existing at the time such Person is merged with or into or
consolidated with the Company or any Subsidiary of the Company; provided that
such Liens were in existence prior to the contemplation of such merger or
consolidation and do not extend to any assets other than those of the Person
merged into or consolidated with the Company; (iv) Liens on property existing at
the time of acquisition thereof by the Company or any Subsidiary of the Company,
provided that such Liens were in existence prior to the contemplation of such
acquisition; (v) Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business; (vi) Liens to secure Indebtedness
(including Capital Lease Obligations) permitted by clause (iii) of the
definition of “Permitted Debt”; (vii) Liens on the date hereof; (viii) Liens for
taxes, assessments or governmental charges or claims that are not yet delinquent
or that are being contested in good faith by appropriate proceedings promptly
instituted and diligently concluded, provided that any reserve or other
appropriate provision as shall be required in conformity with generally accepted
account principles shall have been made therefor; (ix) Liens (including zoning
restrictions, servitudes, easements and rights-of-way) incurred in the ordinary
course of business of the Company or any Subsidiary of the Company that (a) are
not incurred in connection with the borrowing of money or the obtaining of
advances or credit (other than trade credit in the ordinary course of business)
and (b) do not in the aggregate materially detract from the value of the
property or materially impair the use thereof in the operation of business by
the Company or such Subsidiary; (x) Liens of a lessor under a lease (other than
a capitalized lease); (xi) Liens not otherwise permitted by the foregoing
clauses (i)

 

20

--------------------------------------------------------------------------------


 

through (vii) securing Debt in an aggregate amount not to exceed 5% of the
Company’s consolidated tangible assets; and (xii) Liens to secure Debt incurred
to refinance, in whole or in part, Debt secured by any Lien referred to in the
foregoing clauses (i), (iii), (iv), (v) or this clause (xii) so long as such
Lien does not extend to any other property (other than improvements and
accessions to the original property) and the principal amount of Debt so secured
is not increased except as otherwise permitted by this Indenture.

 

“Permitted Transaction” means (i) any written agreements existing on the Closing
Date and described in or incorporated by reference into the Offering Circular
and (ii) any transaction or transactions with any vendor or vendors (other than
Motorola, Inc.) of property or materials used in the telecommunications business
(including related activities and services) of the Company or any Restricted
Subsidiary, provided (x) such transactions are in the ordinary course of
business and (y) such vendor does not beneficially own more than 10% of the
voting power of the Voting Stock of the Company, (iii) any amendment,
modification or other change to the purchase agreement between the Company and
Motorola, Inc., dated as of January 29, 1999 and as amended on September 9,
1999, or any other similar agreement with Motorola, Inc. that has been approved
by a majority of the Disinterested Directors of the Company, (iv) agreements and
transactions contemplated by the joint venture agreement entered into by and
among the Company and Nextel Communications, Inc. and their respective
Subsidiaries as of January 29, 1999, as amended, (v) any License Exchange and
(vi) any issuance of equity by the Company (other than Redeemable Stock).

 

“Person” means any individual, corporation, partnership, joint venture, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“POP” means the population equivalents as estimated by the Company by
extrapolation from the 1990 or 2000 U.S. Census and other publicly available
information.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.08 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

 

“Preferred Capital Stock” as applied to the Capital Stock of any Person, means
Capital Stock of such Person of any class or classes (however designated) that
ranks prior, as to the payment of dividends or as to the distribution of assets
upon any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of Capital Stock of any other class of such Person.

 

“Preferred Stock” means the Company’s Series B Redeemable Preferred Stock.

 

21

--------------------------------------------------------------------------------


 

“Private Placement Legend” means the legend initially set forth on the
Securities in the form set forth in Section 2.05.

 

“Purchase Amount” has the meaning specified in the definition of Offer to
Purchase.

 

“Purchase Date” has the meaning specified in the definition of Offer to
Purchase.

 

“Purchase Price” has the meaning specified in the definition of Offer to
Purchase.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Record Expiration Date” has the meaning specified in Section 1.04.

 

“Redeemable Stock” of any Person means any Capital Stock of such Person that by
its terms or otherwise is (i) required to be redeemed prior to the Stated
Maturity of the Securities, (ii) redeemable at the option of the holder thereof
at any time prior to the Stated Maturity of the Securities or (iii) convertible
into or exchangeable for Capital Stock referred to in clause (i) or (ii) above
or Debt having a scheduled maturity prior to the Stated Maturity of the
Securities; provided that any Capital Stock that would not constitute Redeemable
Stock but for provisions thereof giving holders thereof the right to require
such Person to repurchase or redeem such Capital Stock upon the occurrence of a
“change of control” occurring prior to the Stated Maturity of the Securities
shall not constitute Redeemable Stock if the “change of control” provisions
applicable to such Capital Stock are no more favorable to the holders of such
Capital Stock than the provisions contained in Section 10.13 and such Capital
Stock specifically provides that such Person will not repurchase or redeem any
such stock pursuant to such provision prior to the Company’s repurchase of such
Securities as are required to be repurchased pursuant to Section 10.13.

 

“Redemption Date”, when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price”, when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated
the Closing Date, among the Company, Credit Suisse First Boston LLC, Morgan
Stanley & Co. Incorporated, UBS Securities LLC, Legg Mason Walker Wood,
Incorporated and Thomas Weisel Partners LLC, as such agreement may be amended,
modified or supplemented from time to time.

 

“Registration Statement” means the Registration Statement as defined and
described in the Registration Rights Agreement.

 

“Regular Record Date” for the interest payable on any Interest Payment Date
means December 15 or June 15 (whether or not a Business Day), as the case may
be, next preceding such Interest Payment Date.

 

22

--------------------------------------------------------------------------------


 

“Regulation S” means Regulation S under the Securities Act.

 

“Required Consent” means, except as otherwise expressly provided in this
Indenture with respect to matters requiring the consent of each holder of
Securities affected thereby, the consent of holders of not less than a majority
in aggregate principal amount at Stated Maturity of the Outstanding Securities.

 

“Responsible Officer” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) with direct responsibility for the administration of this
Indenture and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his or her
knowledge of and familiarity with the particular subject.

 

“Restricted Payments” has the meaning specified in Section 10.09.

 

“Restricted Subsidiary” means any Subsidiary of the Company, whether existing on
the Closing Date or created subsequent thereto, designated from time to time by
the Board of Directors as (or otherwise deemed to be) a “Restricted Subsidiary”
in accordance with Section 10.10.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“S&P” means Standard & Poor’s Ratings Services or, if Standard & Poor’s Ratings
Services shall cease rating debt securities having a maturity at original
issuance of at least one year and such ratings business shall have been
transferred to a successor Person, such successor Person; provided, however,
that if Standard & Poor’s Ratings Services ceases rating debt securities having
a maturity at original issuance of at least one year and its ratings business
with respect thereto shall not have been transferred to any successor Person,
then “S&P” shall mean any other nationally recognized rating agency (other than
Moody’s) that rates debt securities having a maturity at original issuance of at
least one year and that shall have been designated by the Company by a written
notice given to the Trustee.

 

“Securities” means securities designated in the first paragraph of the RECITALS
OF THE COMPANY that are authenticated and delivered under this Indenture.  For
all purposes of this Indenture, the term “Securities” shall include the
Securities issued on the Closing Date and any Exchange Securities to be issued
and exchanged for any Securities pursuant to the Registration Rights Agreement. 
For purposes of this Indenture all Securities shall vote together as one series
of Securities under this Indenture and shall be treated as a single class for
all other purposes under this Indenture.

 

“Securities Act” means the Securities Act of 1933 and any statute successor
thereto, in each case as amended from time to time.

 

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.05.

 

23

--------------------------------------------------------------------------------


 

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.09.

 

“Specialized Mobile Radio” or “SMR” means a mobile radio communications system
that is operated as described in the Offering Circular.

 

“Stated Maturity” when used with respect to any Debt security or any installment
of interest thereon, means the date specified in such Debt security as the fixed
date on which the principal of such Debt security or such installment of
interest is due and payable.

 

“Subsidiary” of any Person means (i) a corporation more than 50% of the
outstanding Voting Stock of which is owned, directly or indirectly, by such
Person or by one or more other Subsidiaries of such Person or by such Person and
one or more Subsidiaries thereof or (ii) any other Person (other than a
corporation) in which such Person, or one or more other Subsidiaries of such
Person or such Person and one or more other Subsidiaries thereof, directly or
indirectly, has at least a majority ownership and power to direct the policies,
management and affairs thereof.

 

“Total Common Equity” of any Person means, as of any day of determination (and
as modified for purposes of the definition of “Change of Control”), the product
of (i) the aggregate number of outstanding primary shares of Common Stock of
such Person on such day (which shall not include any options or warrants on, or
securities convertible or exchangeable into, shares of Common Stock of such
Person) and (ii) the average Closing Price of such Common Stock over the 20
consecutive Trading Days immediately preceding such day.  If no such Closing
Price exists with respect to shares of any such class, the value of such shares
for purposes of clause (ii) of the preceding sentence shall be determined by the
Board of Directors in good faith and evidenced by a Board Resolution.

 

“Total Invested Capital” means at any time of determination, the sum of, without
duplication, (i) the total amount of equity contributed to the Company as of
January 29, 1999 (being $183.2 million), plus (ii) the aggregate net cash
proceeds received by the Company from capital contributions or the issuance or
sale of Capital Stock (other than Redeemable Stock but including Capital Stock
issued upon the conversion of convertible Debt or from the exercise of options,
warrants or rights to purchase Capital Stock (other than Redeemable Stock)),
including cash payments under the Committed Capital Contribution, subsequent to
January 29, 1999, other than to a Restricted Subsidiary, plus (iii) the
aggregate net cash proceeds received by the Company or any Restricted Subsidiary
from the sale, disposition or repayment of any Investment made after January 29,
1999 and constituting a Restricted Payment in an amount equal to the lesser of
(a) the return of capital with respect to such Investment and (b) the initial
amount of such Investment, in either case, less the cost of the disposition of
such Investment, plus (iv) an amount equal to the Consolidated net Investment
(as of the date of determination) the

 

24

--------------------------------------------------------------------------------


 

Company and/or any of the Restricted Subsidiaries has made in any Subsidiary
that has been designated as an Unrestricted Subsidiary after January 29, 1999
upon its redesignation as a Restricted Subsidiary in accordance with Section
10.10, plus (v) Consolidated Debt minus (vi) the aggregate amount of all
Restricted Payments declared or made on or after January 29, 1999.

 

“Trading Day” with respect to a securities exchange or automated quotation
system means a day on which such exchange or system is open for a full day of
trading.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939 as in force at the
date as of which this instrument was executed; provided, however, that in the
event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939 as so amended.

 

“U.S. Global Securities” has the meaning provided in Section 2.01.

 

“U.S. Government Obligation” has the meaning specified in Section 12.04.

 

“U.S. Physical Securities” has the meaning provided in Section 2.01.

 

“Unrestricted Subsidiary” means any Subsidiary that is not a Restricted
Subsidiary and includes any Restricted Subsidiary that becomes an Unrestricted
Subsidiary in accordance with Section 10.10.

 

“Vendor Financing Debt” means any Debt owed to (i) a vendor or supplier of any
property or materials used by the Company or its Restricted Subsidiaries in
their telecommunications business, (ii) any Affiliate of such a vendor or
supplier, (iii) any assignee of such a vendor, supplier or Affiliate of such a
vendor or supplier, or (iv) a bank or other financial institution that has
financed or refinanced the purchase of such property or materials from such a
vendor, supplier, Affiliate of such a vendor or supplier or assignee of such a
vendor or supplier; provided that the aggregate amount of such Debt does not
exceed the sum of (w) the purchase price of such property or materials
(including transportation, installation, warranty and testing charges, as well
as applicable taxes paid, in respect of such property or materials), (x) the
cost of design, development, site acquisition and construction, (y) any interest
or other financing costs accruing or otherwise payable in respect of the
foregoing, and (z) the cost of any services provided by such vendor, supplier or
Affiliate of such vendor or supplier.

 

“Vice President”, when used with respect to the Company or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president”.

 

25

--------------------------------------------------------------------------------


 

“Voting Stock” of any Person means Capital Stock of such Person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such Person, whether at all times or only so long as no senior
class of securities has such voting power by reason of any contingency.

 

“Wholly Owned Restricted Subsidiary” of the Company means a Restricted
Subsidiary all of the outstanding Capital Stock of which (other than directors’
qualifying shares) shall at the time be owned by the Company or by one or more
Wholly Owned Restricted Subsidiaries or by the Company and one or more Wholly
Owned Restricted Subsidiaries.

 

Section 1.02.                             Compliance Certificates and Opinions.

 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture (except, for any actions in connection
with the original issuance of Securities hereunder), the Company shall furnish
to the Trustee such certificates and opinions as may be required under the Trust
Indenture Act.  Each such certificate or opinion shall be given in the form of
an Officers’ Certificate, if to be given by an officer of the Company, or an
Opinion of Counsel, if to be given by counsel, and shall comply with the
requirements of the Trust Indenture Act and any other requirement set forth in
this Indenture.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include

 

(1)                                  A STATEMENT THAT EACH INDIVIDUAL SIGNING
SUCH CERTIFICATE OR OPINION HAS READ SUCH COVENANT OR CONDITION AND THE
DEFINITIONS HEREIN RELATING THERETO;

 

(2)                                  A BRIEF STATEMENT AS TO THE NATURE AND
SCOPE OF THE EXAMINATION OR INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS
CONTAINED IN SUCH CERTIFICATE OR OPINION ARE BASED;

 

(3)                                  A STATEMENT THAT, IN THE OPINION OF EACH
SUCH INDIVIDUAL, HE HAS MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY
TO ENABLE HIM TO EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT
OR CONDITION HAS BEEN COMPLIED WITH; AND

 

(4)                                  A STATEMENT AS TO WHETHER, IN THE OPINION
OF EACH SUCH INDIVIDUAL, SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH.

 

Section 1.03.                             Form of Documents Delivered to
Trustee.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

26

--------------------------------------------------------------------------------


 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.  Any such certificate or opinion of counsel may be based, insofar as
it relates to factual matters, upon a certificate or opinion of, or
representations by, an officer or officers of the Company stating that the
information with respect to such factual matters is in the possession of the
Company, unless such counsel knows, or in the exercise of reasonable care should
know, that the certificate or opinion or representations with respect to such
matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Section 1.04.                             Acts of Holders; Record Dates.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Indenture to be given or taken by Holders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Holders in person or by agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee and, where it is hereby expressly required, to the Company.  Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments.  Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
Indenture and (subject to Section 6.01) conclusive in favor of the Trustee and
the Company, if made in the manner provided in this Section.

 

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof.  Where such execution is
by a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority.  The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other manner which the Trustee deems sufficient.

 

The ownership of Securities shall be proved by the Security Register.

 

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Security shall bind every future Holder of the same
Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.

 

27

--------------------------------------------------------------------------------


 

The Company may set any day as a record date for the purpose of determining the
Holders of Outstanding Securities entitled to give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided or
permitted by this Indenture to be given or taken by Holders of Securities,
provided that the Company may not set a record date for, and the provisions of
this paragraph shall not apply with respect to, the giving or making of any
notice, declaration, request or direction referred to in the next paragraph.  If
any record date is set pursuant to this paragraph, the Holders of Outstanding
Securities on such record date, and no other Holders, shall be entitled to take
the relevant action, whether or not such Holders remain Holders after such
record date; provided that no such action shall be effective hereunder unless
taken on or prior to the applicable Record Expiration Date by Holders of the
requisite principal amount of Outstanding Securities on such record date; and
provided, further, that for the purpose of determining whether Holders of the
requisite principal amount of such Securities have taken such action, no
Security shall be deemed to have been Outstanding on such record date unless it
is also Outstanding on the date such action is to become effective.  Nothing in
this paragraph shall prevent the Company from setting a new record date for any
action for which a record date has previously been set pursuant to this
paragraph (whereupon the record date previously set shall automatically and with
no action by any Person be canceled and of no effect), nor shall anything in
this paragraph be construed to render ineffective any action taken by Holders of
the requisite principal amount of Outstanding Securities on the date such action
is taken.  Promptly after any record date is set pursuant to this paragraph, the
Company at its own expense, shall cause notice of such record date, the proposed
action by Holders and the applicable Record Expiration Date to be given to the
Trustee in writing and to each Holder of Securities in the manner set forth in
Section 1.06.

 

The Trustee may set any day as a record date for the purpose of determining the
Holders of Outstanding Securities entitled to join in the giving or making of
(i) any Notice of Default, (ii) any declaration of acceleration referred to in
Section 5.02, (iii) any request to institute proceedings referred to in Section
5.07(2), (iv) any direction referred to in Section 5.12 or (v) the Required
Consent.  If any record date is set pursuant to this paragraph, the Holders of
Outstanding Securities on such record date, and no other Holders, shall be
entitled to join in such notice, declaration, request or direction, whether or
not such Holders remain Holders after such record date; provided that no such
action shall be effective hereunder unless taken on or prior to the applicable
Record Expiration Date by Holders of the requisite principal amount of
Outstanding Securities on such record date; and provided, further, that for the
purpose of determining whether Holders of the requisite principal amount of such
Securities have taken such action, no Security shall be deemed to have been
Outstanding on such record date unless it is also Outstanding on the date such
action is to become effective.  Nothing in this paragraph shall be construed to
prevent the Trustee from setting a new record date for any action (whereupon the
record date previously set shall automatically and without any action by any
Person be canceled and of no effect), nor shall anything in this paragraph be
construed to render ineffective any action taken by Holders of the requisite
principal amount of Outstanding Securities on the date such action is taken. 
Promptly after any record date is set pursuant to this paragraph, the Trustee,
at the Company’s expense, shall cause notice of such record date, the matter(s)
to be submitted for potential action by Holders and the applicable Record
Expiration Date to be given to the Company in writing and to each Holder of
Securities in the manner set forth in Section 1.06.

 

28

--------------------------------------------------------------------------------


 

With respect to any record date set pursuant to this Section, the party hereto
that sets such record date may designate any day as the “Record Expiration Date”
and from time to time may change the Record Expiration Date to any earlier or
later day, provided that no such change shall be effective unless notice of the
proposed new Record Expiration Date is given to the other party hereto in
writing, and to each Holder of Securities in the manner set forth in Section
1.06, on or before the existing Record Expiration Date.  If a Record Expiration
Date is not designated with respect to any record date set pursuant to this
Section, the party hereto that set such record date shall be deemed to have
initially designated the 180th day after such record date as the Record
Expiration Date with respect thereto, subject to its right to change the Record
Expiration Date as provided in this paragraph.  Notwithstanding the foregoing,
no Record Expiration Date shall be later than the 180th day after the applicable
record date.

 

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to any particular Security may do so with regard to all or
any part of the principal amount of such Security or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.

 

Section 1.05.                             Notices, Etc., to Trustee and Company.

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Holders or other document provided or permitted by this Indenture to be made
upon, given or furnished to, or filed with,

 

(1)                                  THE TRUSTEE BY ANY HOLDER OR BY THE COMPANY
SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR
FILED IN WRITING AND MAILED, FIRST-CLASS POSTAGE PREPAID, TO OR WITH THE TRUSTEE
AT ITS CORPORATE TRUST OFFICE, ATTENTION: CORPORATE TRUST ADMINISTRATION, OR

 

(2)                                  THE COMPANY BY THE TRUSTEE OR BY ANY HOLDER
SHALL BE SUFFICIENT FOR EVERY PURPOSE HEREUNDER (UNLESS OTHERWISE HEREIN
EXPRESSLY PROVIDED) IF IN WRITING AND MAILED, FIRST-CLASS POSTAGE PREPAID, TO
THE COMPANY ADDRESSED TO IT AT THE ADDRESS OF ITS PRINCIPAL OFFICE SPECIFIED IN
THE FIRST PARAGRAPH OF THIS INSTRUMENT OR AT ANY OTHER ADDRESS PREVIOUSLY
FURNISHED IN WRITING TO THE TRUSTEE BY THE COMPANY.

 

Section 1.06.                             Notice to Holders; Waiver.

 

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, to each Holder affected by such
event, at his address as it appears in the Security Register, not later than the
latest date (if any), and not earlier than the earliest date (if any),
prescribed for the giving of such notice.  In any case where notice to Holders
is given by mail, neither the failure to mail such notice, nor any defect in any
notice so mailed, to any particular Holder shall affect the sufficiency of such
notice with respect to other Holders.  Where this Indenture provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event, and such waiver shall be
the equivalent of such notice.  Waivers of notice by Holders shall be filed with
the Trustee, but

 

29

--------------------------------------------------------------------------------


 

such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made with the approval of the Trustee shall constitute
a sufficient notification for every purpose hereunder.

 

Section 1.07.                             Conflict with Trust Indenture Act.

 

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act that is required under such Act to be part of and govern
this Indenture, the latter provision shall control.  If any provision of this
Indenture modifies or excludes any provision of the Trust Indenture Act that may
be so modified or excluded, the latter provision shall be deemed to apply to
this Indenture as so modified or to be excluded, as the case may be.

 

Section 1.08.                             Effect of Headings and Table of
Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 1.09.                             Successors and Assigns.

 

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

 

Section 1.10.                             Separability Clause.

 

In case any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 1.11.                             Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors hereunder and
the Holders of Securities, any benefit or any legal or equitable right, remedy
or claim under this Indenture.

 

Section 1.12.                             Governing Law.

 

This Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

 

Section 1.13.                             Legal Holidays.

 

In any case where any Interest Payment Date, Redemption Date, Purchase Date or
Stated Maturity of any Security shall not be a Business Day, then
(notwithstanding any other

 

30

--------------------------------------------------------------------------------


 

provision of this Indenture or of the Securities) payment of interest or
principal (and premium, if any) need not be made on such date, but may be made
on the next succeeding Business Day with the same force and effect (including
with respect to the accrual of interest) as if made on the Interest Payment
Date, Redemption Date or Purchase Date, or at the Stated Maturity.

 

Section 1.14.                             No Recourse Against Others.

 

No recourse for the payment of the principal of, premium, if any, or interest on
any of the Securities, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company contained in this Indenture, or in any of the Securities, or because
of the creation of any indebtedness represented thereby, shall be had against
any incorporator or against any past, present or future partner, shareholder,
other equity holder, officer, director, employee or controlling person, as such,
of the Company or of any successor Person, either directly or through the
Company or any successor Person, whether by virtue of any constitution, statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise;
it being expressly understood that all such liability is hereby expressly waived
and released as a condition of, and as a consideration for, the execution of
this Indenture and the issue of the Securities.

 

ARTICLE 2.

 

Security Forms

 

Section 2.01.                             Forms Generally.

 

The Securities and the Trustee’s certificates of authentication shall be in
substantially the forms set forth in this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon as may be
required to comply with the rules of any securities exchange or as may,
consistently herewith, be determined by the officers executing such Securities,
as evidenced by their execution thereof.

 

Securities offered and sold in reliance on Rule 144A shall be issued initially
in the form of one or more permanent global Securities in registered form,
substantially in the form set forth in Section 2.02 (the “U.S. Global
Securities”), deposited with the Trustee, as custodian for the Depository, duly
executed by the Company and authenticated by the Trustee as hereinafter
provided.  The aggregate principal amount of the U.S. Global Securities may from
time to time be increased or decreased by adjustments made on the records of the
Trustee as custodian for the Depository or its nominee, as hereinafter provided.

 

Securities offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of one or more permanent global Securities
in registered form substantially in the form set forth in Section 2.02 (the
“Offshore Global Securities”) deposited with the Trustee, as custodian for the
Depositary, duly executed by the Company and authenticated by the Trustee as
hereinafter provided.  The aggregate principal amount of the

 

31

--------------------------------------------------------------------------------


 

Offshore Global Securities may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for the Depositary,
as hereinafter provided.

 

The Offshore Physical Securities and U.S. Physical Securities are sometimes
collectively herein referred to as the “Physical Securities.” The U.S. Global
Securities and the Offshore Global Securities are sometimes collectively herein
referred to as the “Global Securities.”

 

Securities offered and sold in reliance on Regulation D under the Securities Act
shall be issued in the form of permanent certificated Securities in registered
form in substantially the form set forth in Section 2.02 (the “U.S. Physical
Securities”).  Securities issued pursuant to Section 3.07 in exchange for
interests in the Global Securities shall be in the form of permanent
certificated Securities in registered form substantially in the form set forth
in Section 2.02 (the “Offshore Physical Securities”).

 

The definitive Securities shall be printed, lithographed or engraved or produced
by any combination of these methods on steel engraved borders or may be produced
in any other manner permitted by the rules of any securities exchange on which
the Securities may be listed, all as determined by the officers executing such
Securities, as evidenced by their execution of such Securities.

 

Section 2.02.                             Form of Face of Security.

 

Nextel Partners, Inc.
81/8% Senior Notes due 2011

 

No.                      

 

$                      

 

 

CUSIP NO.                      

 

 

CINS NO.                      

 

Nextel Partners, Inc., a corporation duly organized and existing under the laws
of the State of Delaware (herein called the “Company”, which term includes any
successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to                                        , or
registered assigns, the principal amount of                         Dollars on
July 1, 2011 and to pay cash interest thereon from June 23, 2003 or from the
most recent Interest Payment Date to which interest has been paid or duly
provided for, semiannually in arrears on January 1 and July 1 in each year,
commencing January 1, 2004 at the rate of 81/8% per annum, until the principal
hereof is paid or duly provided for, provided that any principal and premium,
and any such installment of interest, which is overdue shall bear interest at
the rate of 91/8% per annum (to the extent that the payment of such interest
shall be legally enforceable), from the dates such amounts are due until they
are paid or duly provided for, and such interest shall be payable on demand. 
The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will, as provided in such Indenture, be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the December 15 or June 15 (whether or not a Business
Day), as the case may be, next preceding such Interest Payment Date.  Any such
interest not so punctually paid or duly provided for will forthwith cease to be
payable

 

32

--------------------------------------------------------------------------------


 

to the Holder on such Regular Record Date and may either be paid to the Person
in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on a Special Record Date for the payment of
such Defaulted Interest to be fixed by the Trustee, notice whereof shall be
given to Holders of Securities not less than 10 days prior to such Special
Record Date, or be paid at any time in any other lawful manner not inconsistent
with the requirements of any securities exchange on which the Securities may be
listed, and upon such notice as may be required by such exchange, all as more
fully provided in said Indenture.

 

In accordance with the terms of the Registration Rights Agreement (i) if the
Company fails to file an Exchange Offer Registration Statement with the
Commission on or prior to October 21, 2003, (ii) if the Exchange Offer
Registration Statement is not declared effective by the Commission on or prior
to December 20, 2003, (iii) if the Exchange Offer is not consummated on or
before the 30th business day after the Exchange Offer Registration Statement is
declared effective, (iv) if obligated to file the Shelf Registration Statement
and the Company fails to file the Shelf Registration Statement with the
Commission on or prior to the 60th day after such filing obligation arises, (v)
if obligated to file a Shelf Registration Statement and the Shelf Registration
Statement is not declared effective on or prior to the 90th day after the
obligation to file a Shelf Registration Statement arises, or (vi) if the
Exchange Offer Registration Statement or the Shelf Registration Statement, as
the case may be, is declared effective but thereafter ceases to be effective or
useable in connection with resales of the Transfer Restricted Securities, for
such time of non-effectiveness or non-usability (each, a “Registration
Default”), the Company agrees to pay to each Holder of Transfer Restricted
Securities affected thereby additional interest (“Additional Interest”) in an
amount equal to $0.05 per week per $1,000 in principal amount of Transfer
Restricted Securities held by such Holder for each week or portion thereof that
the Registration Default continues for the first 90 day period immediately
following the occurrence of such Registration Default. The amount of Additional
Interest shall increase by an additional $0.05 per week per $1,000 in principal
amount of Transfer Restricted Securities with respect to each subsequent 90 day
period until all Registration Defaults have been cured, up to a maximum amount
of Additional Interest of $0.50 per week per $1,000 in principal amount of
Transfer Restricted Securities. The Company shall not be required to pay
Additional Interest for more than one Registration Default at any given time.
Following the cure of all Registration Defaults, the accrual of Additional
Interest will cease.

 

All accrued Additional Interest shall be paid by the Company to Holders entitled
thereto by wire transfer to the accounts specified by them or by mailing checks
to their registered address if no such accounts have been specified.

 

The Holder of this Security is entitled to the benefits of such Registration
Rights Agreement.

 

Payment of the principal of (and premium, if any) and any interest on this
Security will be made at the office or agency of the Company maintained for that
purpose in the Borough of Manhattan, The City of New York, in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts; provided, however, that at the
option of the Company payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the
Security Register.

 

33

--------------------------------------------------------------------------------


 

Nextel Partners, Inc. promises to pay to                     or registered
assigns, the principal amount at maturity of                    Dollars on July
1, 2011.  Reference is hereby made to the further provisions of this Security
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

Interest Payment Dates:                 January 1 and July 1, commencing January
1, 2004.

 

Record
Dates:                                                                    
December 15 and June 15.

 

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Security shall not
be entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.

 

 

NEXTEL PARTNERS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

Section 2.03.                             Form of Reverse of Security.

 

This Security is one of a duly authorized issue of Securities of the Company
designated as its Senior Notes due 2011 (herein called the “Securities”),
limited in aggregate principal amount at Stated Maturity to $450,000,000, issued
and to be issued under an Indenture, dated as of June 23, 2003 (herein called
the “Indenture”, which term shall have the meaning assigned to it in such
instrument), between the Company and The Bank of New York, as Trustee (herein
called the “Trustee”, which term includes any successor trustee under the
Indenture), and reference is hereby made to the Indenture for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the Securities and of the terms upon
which the Securities are, and are to be, authenticated and delivered.

 

The Securities may be redeemed at any time on or after July 1, 2007, at the
Company’s option, in whole or in part, upon not less than 30 nor more than 60
days’ prior written notice mailed by first class mail to each Holder’s last
address as it appears in the Security Register, at the Redemption Prices
(expressed as a percentage of the principal amount at maturity thereof) set
forth below, plus an amount in cash equal to all accrued and unpaid interest and
Additional Interest, if any, to the Redemption Date, if redeemed during the
twelve-month period beginning July 1 of each of the years set forth below.

 

Year

 

Percentage

 

2007

 

104.063

%

2008

 

102.031

%

2009 and thereafter

 

100.000

%

 

34

--------------------------------------------------------------------------------


 

In addition, in the event that the Company receives net proceeds from one or
more sales of its Capital Stock (other than Redeemable Stock) prior to July 1,
2006, the Company may redeem up to 35% of the aggregate principal amount of the
Securities originally issued with the proceeds of such sale at a Redemption
Price equal to 108.125% of such principal amount on the Redemption Date, plus
accrued and unpaid interest and Additional Interest, if any thereon, to the
Redemption Date; provided that at least 65% of the aggregate principal amount of
the Securities issued remain outstanding immediately after the occurrence of any
such redemption (excluding Securities held by the Company and its Restricted
Subsidiaries); and provided, further, that such redemption occurs within 60 days
after consummation of any such sale.

 

The Securities do not have the benefit of any sinking fund obligations.

 

In the event of redemption, or purchase pursuant to an Offer to Purchase, of
this Security in part only, a new Security or Securities for the unredeemed or
unpurchased portion hereof will be issued in the name of the Holder hereof upon
the cancellation hereof.

 

The Indenture contains provisions for defeasance at any time of the entire
indebtedness of this Security or certain restrictive covenants and Events of
Default with respect to this Security, in each case upon compliance with certain
conditions set forth in the Indenture.

 

If an Event of Default shall occur and be continuing, there may be declared due
and payable the Default Amount of the Securities, in the manner and with the
effect provided in the Indenture.  The Default Amount in respect of this
Security as of any particular date shall equal 100% of the principal amount
payable in respect of this Security at the Stated Maturity hereof.  Upon payment
of (i) the Default Amount so declared due and payable and any overdue
installment of interest in respect of this Security, (ii) any overdue principal
or premium payable on redemption or repurchase of this Security and (iii) as
provided on the face hereof, any interest on any overdue Default Amount,
principal, premium or interest in respect of this Security (to the extent that
the payment of such interest shall be legally enforceable), all of the Company’s
obligations in respect of the payment of the principal of and any premium and
interest on this Security shall terminate.

 

The Indenture provides that, subject to certain conditions, if a Change of
Control occurs, the Company shall be required to make an Offer to Purchase for
all of the Securities.

 

Unless the context otherwise requires, references herein to the principal amount
of any Security mean, as of any day, (i) with respect to any portion thereof
required hereunder to be redeemed or repurchased on any redemption or repurchase
date on or prior to such day, the amount due and payable in respect of such
portion upon such redemption or repurchase date (excluding premium and
interest), (ii) with respect to any portion thereof not required to be so
redeemed or repurchased, but which has been declared due and payable prior to
the Stated Maturity thereof as provided in the Indenture, the Default Amount in
respect of such portion as of such day and (iii) with respect to any portion
thereof not required so to be redeemed or repurchased and not so declared due
and payable, such portion of the principal amount of such Security payable at
Stated Maturity thereof.

 

35

--------------------------------------------------------------------------------


 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company and the Trustee after having received the Required
Consent (defined as follows).  The Indenture also contains provisions permitting
those Persons giving the Required Consent, on behalf of the Holders of all the
Securities, to waive compliance by the Company with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences. 
Any such consent or waiver by the Holder of this Security shall be conclusive
and binding upon such Holder and upon all future Holders of this Security and of
any Security issued upon the registration of transfer hereof or in exchange
herefor or in lieu hereof, whether or not notation of such consent or waiver is
made upon this Security.

 

As used herein, “Required Consent” means, except as otherwise expressly provided
in the Indenture with respect to matters requiring the consent of each holder of
Securities affected thereby, the consent of holders of not less than a majority
in aggregate principal amount at Stated Maturity of the Securities.

 

As provided in and subject to the provisions of the Indenture, the Holder of
this Security shall not have the right to institute any proceeding with respect
to the Indenture or for the appointment of a receiver or trustee or for any
other remedy thereunder, unless such Holder shall have previously given the
Trustee written notice of a continuing Event of Default with respect to the
Securities, the Holders of not less than a majority in principal amount at
Stated Maturity of the Securities at the time Outstanding shall have made
written request to the Trustee to institute proceedings in respect of such Event
of Default as Trustee and offered the Trustee indemnity satisfactory to the
Trustee and the Trustee shall not have received from the Holders of a majority
in principal amount at Stated Maturity of Securities at the time Outstanding a
direction inconsistent with such request, and shall have failed to institute any
such proceeding, within 60 days after receipt of such notice, request and offer
of indemnity.  The foregoing shall not apply to certain suits described in the
Indenture, including any suit instituted by the Holder of this Security for the
enforcement of any payment of principal hereof or any premium or interest hereon
on or after the respective due dates expressed herein (or, in the case of
redemption, on or after the Redemption Date or, in the case of any purchase of
this Security required to be made pursuant to an Offer to Purchase, on or after
the Purchase Date.)

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of (and premium, if any) and interest on
this Security at the times, place and rate, and in the coin or currency, herein
prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable in the Security Register,
upon surrender of this Security for registration of transfer at the office or
agency of the Company in the Borough of Manhattan, The City of New York, duly
endorsed by, or accompanied by a written instrument of transfer in form
satisfactory to the Company and the Security Registrar duly executed by, the
Holder hereof or his attorney duly authorized in writing, and thereupon one or
more new Securities, of authorized denominations and for the same aggregate
principal amount, will be issued to the designated transferee or transferees.

 

36

--------------------------------------------------------------------------------


 

The Securities are issuable only in registered form without coupons in
denominations of $1,000 and any integral multiple thereof.  As provided in the
Indenture and subject to certain limitations therein set forth, the Securities
are exchangeable for a like aggregate principal amount of Securities of like
tenor of a different authorized denomination, as requested by the Holder
surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

 

Interest on this Security shall be computed on the basis of a 360-day year of
twelve 30-day months.

 

All terms used in this Security which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.

 

The Indenture and this Security shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws.

 

37

--------------------------------------------------------------------------------


 

[FORM OF TRANSFER NOTICE]

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto

 

Insert Taxpayer Identification No.

 

 

Please print or typewrite name and address including zip code of assignee

 

 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                                     
attorney to transfer said Security on the books of the Company with full power
of substitution in the premises.

 

[THE FOLLOWING PROVISION TO BE INCLUDED
ON ALL SECURITIES OTHER THAN EXCHANGE SECURITIES
AND UNLEGENDED OFFSHORE PHYSICAL AND GLOBAL SECURITIES]

 

In connection with any transfer of this Security occurring prior to the date
which is the earlier of (i) the date the Shelf Registration Statement with
respect to resales of the Securities is declared effective or (ii) the end of
the period referred to in Rule 144(k) under the Securities Act, the undersigned
confirms that without utilizing any general solicitation or general advertising
that:

 

[Check One]

 

o (a)                               this Security is being transferred in
compliance with the exemption from registration under the Securities Act of
1933, as amended, provided by Rule 144A thereunder.

 

o (b)                              this Security is being transferred other than
in accordance with (a) above and documents are being furnished which comply with
the conditions of transfer set forth in this Security and the Indenture.

 

If none of the foregoing boxes is checked, the Trustee shall not be obligated to
register this Security in the name of any Person other than the Holder hereof
unless and until the conditions to any such transfer of registration set forth
herein and in Section 3.07 of the Indenture shall have been satisfied.

 

Date:

 

 

 

 

 

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

38

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Date:

 

 

 

 

 

NOTICE:  To be executed by an executive officer.

 

39

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Security purchased in its entirety by the
Company pursuant to Section 10.13 or 10.21 of the Indenture, check the
appropriate box:

 

o 
10.13                                                                                                  
o  10.21

 

If you want to elect to have only a part of the principal amount at Stated
Maturity of this Security purchased by the Company pursuant to Section 10.13 or
10.21 of the Indenture, state the portion of such amount:
$                             

 

Dated:

Your Signature:

 

 

 

 

(Sign exactly as name appears
on the other side of this Security)

 

 

Signature Guarantee:

 

 

 

(Signature must be guaranteed by a financial institution that is a member of the
Securities Transfer Agent Medallion Program (“STAMP”), the Stock Exchange
Medallion Program (“SEMP”), the New York Stock Exchange, Inc. Medallion
Signature Program (“MSP”) or such other signature guarantee program as may be
determined by the Security Registrar in addition to, or in substitution for,
STAMP, SEMP or MSP, all in accordance with the Securities Exchange Act of 1934,
as amended.)

 

Section 2.04.                             Form of Trustee’s Certificate of
Authentication.

 

Dated:

 

This is one of the Securities referred to in the within-mentioned Indenture.

 

 

 

The Bank of New York,
as Trustee

 

 

 

 

 

 

 

 

By

 

 

 

 

Authorized Signatory

 

Section 2.05.                             Restrictive Legends.

 

Unless and until a Security is exchanged for an Exchange Security or sold in
connection with an effective Shelf Registration Statement pursuant to the
Registration Rights Agreement, (i) each U.S. Global Security and each U.S.
Physical Security shall bear the legend set forth below on the reverse thereof
and (ii) each Offshore Physical Security and each Offshore Global Security shall
bear the legend set forth below on the reverse thereof, until at least the 41st
day after the Closing Date and receipt by the Company and the Trustee of a
certificate substantially in the form of Exhibit A hereto:

 

40

--------------------------------------------------------------------------------


 

“THIS NOTE (OR ITS PREDECESSOR) HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY
NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES
OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN
THE NEXT SENTENCE.  BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST
HEREIN, THE HOLDER:

 

(1)                                  REPRESENTS THAT, IF IT PURCHASED THIS NOTE
DIRECTLY FROM AN INITIAL PURCHASER IN AN EXEMPT RESALE, (i) IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) (A
“QIB”) OR (ii) IT HAS ACQUIRED THIS NOTE IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S UNDER THE ACT;

 

(2)                                  AGREES THAT IT WILL NOT RESELL OR OTHERWISE
TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, (B) TO
A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (C) IN A OFFSHORE TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR
904 OF THE SECURITIES ACT, (D) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144 UNDER THE SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS
DEFINED IN RULE 501(A) (1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES
ACT THAT, PRIOR TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER
CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE TRANSFER OF
THIS NOTE (THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH
TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT AT MATURITY OF NOTES
LESS THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH
TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (F) IN ACCORDANCE WITH
ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND
BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY) OR (G) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH THE
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND

 

(3)                                  AGREES THAT IT WILL DELIVER TO EACH PERSON
TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND.

 

Each Global Security, whether or not an Exchange Security, shall also bear the
following legend on the reverse thereof:

 

41

--------------------------------------------------------------------------------


 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO.  OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY OR SUCH OTHER REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY OR SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY), ANY TRANSFER.  PLEDGE OR OTHER
USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO. HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO., OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 3.07 OF THE INDENTURE.

 

ARTICLE 3.

 

The Securities

 

Section 3.01.                             Title and Terms.

 

The aggregate principal amount at Stated Maturity of Securities which may be
authenticated and delivered under this Indenture is limited to $450,000,000
except for Securities authenticated and delivered upon registration of transfer
of, or in exchange for, or in lieu of, other Securities pursuant to Section
3.04, 3.05, 3.08, 9.06 or 11.08 or in connection with an Offer to Purchase
pursuant to Section 10.13.

 

The Securities shall be known and designated as the “Senior Notes due 2011” of
the Company.  Their Stated Maturity shall be July 1, 2011 and they shall bear
cash interest at the rate of 81/8% per annum, from June 23, 2003 or from the
most recent Interest Payment Date to which interest has been paid or duly
provided for, as the case may be, payable semi-annually on January 1 and July 1,
commencing January 1, 2004 until the principal thereof is paid or made available
for payment.

 

The principal of (and premium, if any) and interest on the Securities shall be
payable at the office or agency of the Company in the Borough of Manhattan, The
City of New York maintained for such purpose and at any other office or agency
maintained by the Company for such purpose; provided, however, that at the
option of the Company, payment of interest may be made by check mailed to the
address of the Person entitled thereto as such address shall appear in the
Security Register.

 

42

--------------------------------------------------------------------------------


 

The Company may be required to make an Offer to Purchase the Securities as
provided in Section 10.13.

 

The Securities shall be redeemable as provided in Article 2 and Article 11.

 

The Securities shall be subject to Defeasance and/or Covenant Defeasance as
provided in Article 12.

 

Section 3.02.                             Denominations.

 

The Securities shall be issuable only in registered form without coupons and
only in denominations of $1,000 principal amount and any integral multiple
thereof.

 

Section 3.03.                             Execution, Authentication, Delivery
and Dating.

 

The Securities shall be executed on behalf of the Company by its Chairman of the
Board, its President or one of its Vice Presidents.  The signature of any of
these officers on the Securities may be manual or facsimile.

 

Securities bearing the manual or facsimile signatures of individuals who were at
any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Securities; and the Trustee in accordance with such Company
Order shall authenticate and deliver such Securities as in this Indenture
provided and not otherwise.

 

Each Security shall be dated the date of its authentication.

 

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Security shall be
conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder.

 

Section 3.04.                             Temporary Securities.

 

Pending the preparation of definitive Securities, the Company may execute, and
upon Company Order the Trustee shall authenticate and deliver, temporary
Securities which are printed, lithographed, typewritten, mimeographed or
otherwise produced, in any authorized denomination, substantially of the tenor
of the definitive Securities in lieu of which they are issued and with such
appropriate insertions, omissions, substitutions and other variations as the
officers executing such Securities may determine, as evidenced by their
execution of such Securities.

 

43

--------------------------------------------------------------------------------


 

If temporary Securities are issued, the Company will cause definitive Securities
to be prepared without unreasonable delay.  After the preparation of definitive
Securities, the temporary Securities shall be exchangeable for definitive
Securities upon surrender of the temporary Securities at any office or agency of
the Company designated pursuant to Section 10.02, without charge to the Holder. 
Upon surrender for cancellation of any one or more temporary Securities the
Company shall execute and the Trustee shall authenticate and deliver in exchange
therefor a like principal amount of definitive Securities of authorized
denominations and of a like tenor.  Until so exchanged the temporary Securities
shall in all respects be entitled to the same benefits under this Indenture as
definitive Securities.

 

Section 3.05.                             Registration, Registration of Transfer
and Exchange.

 

The Company shall cause to be kept at the Corporate Trust Office of the Trustee
a register (the register maintained in such office and in any other office or
agency designated pursuant to Section 10.02 being herein sometimes collectively
referred to as the “Security Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Securities and of transfers of Securities.  The Trustee is hereby appointed
“Security Registrar” for the purpose of registering Securities and transfers of
Securities as herein provided.

 

Upon surrender for registration of transfer of any Security at an office or
agency of the Company designated pursuant to Section 10.02 for such purpose, the
Company shall execute, and the Trustee shall authenticate and deliver, in the
name of the designated transferee or transferees, one or more new Securities of
any authorized denominations and of a like aggregate principal amount and
tenor.  No such transfer shall be effected until, and such transferee shall
succeed to the rights of a Holder only upon, final acceptance and registration
of the transfer by the Security Registrar in the Security Register.  Prior to
the registration of any transfer by a Holder as provided herein, the Company,
the Trustee and any agent of the Company shall treat the person in whose name
the Security is registered as the owner thereof for all purposes whether or not
the Security shall be overdue, and neither the Company, the Trustee, nor any
such agent shall be affected by notice to the contrary.  Furthermore, any Holder
of a Global Security shall, by acceptance of such Global Security, agree that
transfers of beneficial interests in such Global Security may be effected only
through a book entry system maintained by the Holder of such Global Security (or
its agent) and that ownership of a beneficial interest in the Security shall be
required to be reflected in a book entry.

 

At the option of the Holder, Securities may be exchanged for other Securities
(including an exchange of securities for Exchange Securities) of any authorized
denominations and of a like aggregate principal amount and tenor, upon surrender
of the Securities to be exchanged at such office or agency provided, that no
exchange of Securities for Exchange Securities shall occur until a Registration
Statement shall have been declared effective by the Commission and that
Securities that are exchanged for Exchange Securities pursuant to such
Registration Statement shall be canceled by the Trustee.  Whenever any
Securities are so surrendered for exchange, the Company shall execute, and the
Trustee shall authenticate and deliver, the Securities which the Holder making
the exchange is entitled to receive.

 

44

--------------------------------------------------------------------------------


 

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Securities
surrendered upon such registration of transfer or exchange.

 

Every Security presented or surrendered for registration of transfer or for
exchange shall (if so required by the Company or the Trustee) be duly endorsed,
or be accompanied by a written instrument of transfer in form satisfactory to
the Company and the Security Registrar duly executed, by the Holder thereof or
his attorney duly authorized in writing.

 

No service charge shall be made for any registration of transfer or exchange of
Securities, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 3.04, 9.06 or 11.08 or in accordance with any Offer to
Purchase pursuant to Section 10.13, and in any such case not involving any
transfer.

 

The Company shall not be required (i) to issue, register the transfer of or
exchange any Security during a period beginning at the opening of business 15
days before the day of the mailing of a notice of redemption of Securities
selected for redemption under Section 11.04 and ending at the close of business
on the day of such mailing, or (ii) to register the transfer of or exchange any
Security so selected for redemption in whole or in part, except the unredeemed
portion of any Security being redeemed in part.

 

Section 3.06.                             Book-Entry Provisions for Global
Security.

 

(a)                                  The Global Security initially shall (i) be
registered in the name of the Depository for such Global Security or the nominee
of such Depository; (ii) be delivered to the Trustee as custodian for such
Depository; and (iii) bear legends as set forth in Section 2.05.

 

Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depository, or the Trustee as its custodian, or under the Global
Security and the Depository may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global
Security for all purposes whatsoever.  Notwithstanding the foregoing, nothing
herein shall prevent the Company, the Trustee or any agent of the Company or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a holder of any Security.

 

(b)                                 Transfers of a Global Security shall be
limited to transfers of such Global Security in whole, but not in part, to the
Depository, its successors or their respective nominees.  Interests of
beneficial owners in a Global Security may be transferred in accordance with the
rules and procedures of the Depository and the provisions of Section 3.07.  In
addition, U.S. Physical Securities and Offshore Physical Securities shall be
transferred to all beneficial owners in exchange for their beneficial interests
in the U.S. Global Securities or Offshore Global

 

45

--------------------------------------------------------------------------------


 

Securities, respectively, if (i) the Depository notifies the Company that it is
unwilling or unable to continue as Depository for the U.S. Global Securities or
Offshore Global Securities, as the case may be, and a successor depository is
not appointed by the Company within 90 days of such notice, (ii) an Event of
Default has occurred and is continuing and the Security Registrar has received a
request therefor from the Depository or (iii) in accordance with the rules and
procedures of the Depository and the provisions of Section 3.07.

 

(c)                                  In connection with any transfer of a
portion of the beneficial interests in the Global Security to beneficial owners
pursuant to paragraph (b) of this Section, the Security Registrar shall reflect
on the Security Register the date and a decrease in the principal amount of the
Global Security in an amount equal to the principal amount of the beneficial
interest in the Global Security to be transferred, and the Company shall
execute, and the Trustee shall authenticate and deliver, one or more Physical
Securities of like tenor and amount.

 

(d)                                 In connection with the transfer of an entire
U.S. Global Security or Offshore Global Security to beneficial owners pursuant
to paragraph (b) of this Section, such U.S. Global Security or Offshore Global
Security shall be deemed to be surrendered to the Trustee for cancellation, and
the Company shall execute, and the Trustee shall authenticate and deliver, to
each beneficial owner identified by the Depository in exchange for its
beneficial interest in such U.S. Global Security or Offshore Global Security, as
the case may be, an equal aggregate principal amount of U.S. Physical Securities
or Offshore Physical Securities of authorized denominations.

 

(e)                                  Any Physical Security delivered in exchange
for an interest in the Global Security pursuant to paragraph (b), (c) or (d) of
this Section shall, except as otherwise provided by paragraph (d) of Section
3.07 bear the legend regarding transfer restrictions applicable to the Physical
Securities set forth in Section 2.05.

 

(f)                                    The registered holder of a Global
Security may grant proxies and otherwise authorize any person, including Agent
Members and persons that may hold interests through Agent Members, to take any
action which a Holder is entitled to take under this Indenture or the
Securities.

 

Section 3.07.                             Special Transfer Provisions.

 

Unless and until a Security is exchanged for an Exchange Security or sold in
connection with an effective Shelf Registration Statement pursuant to the
Registration Rights Agreement, the following provisions shall apply:

 

(a)                                  Transfers to QIBs.  The following
provisions shall apply with respect to the registration of any proposed transfer
of a Physical Security or an interest in the Global Security prior to the
removal of the Private Placement Legend to a QIB (excluding Non-U.S. Persons):

 

(i)                                     If the Security to be transferred
consists of (x) (A) U.S. Physical Securities or (B) an interest in an Offshore
Global Security prior to the removal of the Private Placement Legend, the
Security Registrar shall register the transfer if such transfer is being made by
a proposed transferor who has checked the box provided for on the form

 

46

--------------------------------------------------------------------------------


 

of security stating, or has otherwise advised the Company and the Security
Registrar in writing, that the sale has been made in compliance with the
provisions of Rule 144A, to a transferee who has signed the certification
provided for on the form of Security stating, or has otherwise advised the
Company and the Security Registrar in writing, that it is purchasing the
Security for its own account or an account with respect to which it exercises
sole investment discretion and that it and any such account is a QIB within the
meaning of Rule 144A, and is aware that the sale to it is being made in reliance
on Rule 144A and acknowledges that it has received such information regarding
the Company as it has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon its foregoing representations in order to claim the exemption from
registration provided by Rule 144A or (y) an interest in a U.S. Global Security,
the transfer of such interest may be effected only through the book entry system
maintained by the Depository.

 

(ii)                                  If the proposed transferee is an Agent
Member, and the Security to be transferred consists of U.S. Physical Securities,
upon receipt by the Security Registrar of the documents referred to in clause
(i) and instructions given in accordance with the Depository’s and the Security
Registrar’s procedures, the Security Registrar shall reflect in the Security
Register the date and an increase in the principal amount at maturity of the
U.S. Global Security in an amount equal to the principal amount at maturity of
the U.S. Physical Securities to be transferred, and the Trustee shall cancel the
U.S. Physical Securities so transferred.

 

(b)                                 Transfers to Non-QIB Institutional
Accredited Investors.  The following provisions shall apply with respect to the
registration of any proposed transfer of a Security to any Institutional
Accredited Investor which is not a QIB (excluding Non-U.S. Persons):

 

(i)                                     The Security Registrar shall register
the transfer of any Security, whether or not such Security bears the Private
Placement Legend, if (x) the requested transfer is after the time period
referred to in Rule 144(k) under the Securities Act as in effect with respect to
such transfer or (y) the proposed transferee has delivered to the Security
Registrar (A) a certificate substantially in the form of Exhibit B hereto and
(B) if the aggregate principal amount of the Securities being transferred is
less than $250,000 at the time of such transfer, an Opinion of Counsel
acceptable to the Company that such transfer is in compliance with the
Securities Act.

 

(ii)                                  If the proposed transferor is an Agent
Member holding a beneficial interest in the U.S. Global Security, upon receipt
by the Security Registrar of (x) the documents, if any, required by the
preceding paragraph (i), and (y) instructions given in accordance with the
Depositary’s and the Security Registrar’s procedures, the Security Registrar
shall reflect on its books and records the date and a decrease in the principal
amount of the U.S. Global Security in an amount equal to the principal amount of
the beneficial interest in the U.S. Global Security to be transferred, and the
Company shall execute, and the Trustee shall authenticate and deliver, one or
more U.S. Physical Securities of like tenor and amount.

 

47

--------------------------------------------------------------------------------


 

(c)                                  Transfers of Interests in the Offshore
Global Securities or Offshore Physical Securities.   The following provisions
shall apply with respect to any transfer of interests in the Offshore Global
Securities or Offshore Physical Securities:

 

(i)                                     prior to removal of the Private
Placement Legend from an Offshore Global Security or Offshore Physical Security
pursuant to Section 2.05, the Security Registrar shall refuse to register such
transfer unless such transfer complies with Section 3.07(a) or Section 3.07(d),
as the case may be; and

 

(ii)                                  after such removal, the Security Registrar
shall register the transfer of any such Security without requiring any
additional certification.

 

(d)                                 Transfers to Non-U.S. Persons at Any Time. 
The following provisions shall apply with respect to any transfer of a Security
to a Non-U.S. Person:

 

(i)                                     The Security Registrar shall register
any proposed transfer to any Non-U.S. Person if the Security to be transferred
is a U.S. Physical Security or an interest in a U.S. Global Security only upon
receipt of a certificate substantially in the form of Exhibit C hereto from the
proposed transferor.

 

(ii)                                  (A)                              If the
proposed Transferor is an Agent Member holding a beneficial interest in a U.S.
Global Security, upon receipt by the Security Registrar of (x) the documents
required by paragraph (i) and (y) instructions in accordance with the
Depositary’s and the Security Registrar’s procedures, the Security Registrar
shall reflect on its books and records the date and a decrease in the principal
amount of such U.S. Global Security in an amount equal to the principal amount
of the beneficial interest in the U.S. Global Security to be transferred, and
(B) if the proposed transferee is an Agent Member, upon receipt by the Security
Registrar of instructions given in accordance with the Depositary’s and the
Security Registrar’s procedures, the Security Registrar shall reflect on its
books and records the date and an increase in the principal amount of the
Offshore Global Security in an amount equal to the principal amount of the U.S.
Physical Securities or the U.S. Global Security, as the case may be, to be
transferred, and the Trustee shall cancel the Physical Security, if any, so
transferred or decrease the amount of the U.S. Global Security.

 

(e)                                  Private Placement Legend.  Upon the
transfer, exchange or replacement of Securities not bearing the Private
Placement Legend, the Security Registrar shall deliver Securities that do not
bear the Private Placement Legend.  Upon the transfer, exchange or replacement
of securities bearing the Private Placement Legend, the Security Registrar shall
deliver only Securities that bear the Private Placement Legend unless either (i)
the circumstances contemplated by Section 2.05 exist or (ii) there is delivered
to the Trustee an Opinion of Counsel reasonably satisfactory to the Company and
the Trustee to the effect that neither such legend nor the related restrictions
on transfer are required in order to maintain compliance with the provisions of
the Securities Act.

 

(f)                                    General.  By its acceptance of any
Security bearing the Private Placement Legend, each Holder of such a Security
acknowledges the restrictions on transfer of such

 

48

--------------------------------------------------------------------------------


 

Security set forth in this Indenture and in the Private Placement Legend and
agrees that it will transfer such Security only as provided in this Indenture. 
The Security Registrar shall not register a transfer of any Security unless such
transfer complies with the restrictions on transfer of such Security set forth
in the Private Placement Legend and in this Indenture.  In connection with any
transfer of Securities, each Holder agrees by its acceptance of the Securities
to furnish the Trustee or the Company such certifications, legal opinions or
other information as either of them may reasonably require to confirm that such
transfer is being made pursuant to an exemption from, or a transaction not
subject to, the registration requirements of the Securities Act; provided that
the Trustee shall not be required to determine (but may rely on a determination
made by the Company with respect to) the sufficiency of any such certifications,
legal opinions or other information.

 

The Trustee shall retain copies of all letters, notices and other written
communications received pursuant to Section 3.06 or this Section 3.07.  The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Trustee.

 

Section 3.08.                             Mutilated, Destroyed, Lost and Stolen
Securities.

 

If any mutilated Security is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Security of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

 

If there shall be delivered to the Company and the Trustee (i) evidence to their
satisfaction of the destruction, loss or theft of any Security and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of notice to the Company
or the Trustee that such Security has been acquired by a bona fide purchaser,
the Company shall execute and upon its request the Trustee shall authenticate
and deliver, in lieu of any such destroyed, lost or stolen Security, a new
Security of like tenor and principal amount and Bearing a number not
contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Security, pay such Security.

 

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Security issued pursuant to this Section in lieu of any destroyed,
lost or stolen Security shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Security
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Securities duly issued hereunder.

 

49

--------------------------------------------------------------------------------


 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

 

Section 3.09.                             Payment of Interest; Interest Rights
Preserved.

 

Interest on any Security which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the Person in whose
name that Security (or one or more Predecessor Securities) is registered at the
close of business on the Regular Record Date for such interest.

 

Any interest on any Security which is payable, but is not punctually paid or
duly provided for, on any Interest Payment Date (herein called “Defaulted
Interest”) shall forthwith cease to be payable to the Holder on the relevant
Regular Record Date by virtue of having been such Holder, and such Defaulted
Interest may be paid by the Company, at its election in each case, as provided
in Clause (1) or (2) below:

 

(1)                                  THE COMPANY MAY ELECT TO MAKE PAYMENT OF
ANY DEFAULTED INTEREST TO THE PERSONS IN WHOSE NAMES THE SECURITIES (OR THEIR
RESPECTIVE PREDECESSOR SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON A
SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE
FIXED IN THE FOLLOWING MANNER.  THE COMPANY SHALL NOTIFY THE TRUSTEE IN WRITING
OF THE AMOUNT OF DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH SECURITY AND THE
DATE OF THE PROPOSED PAYMENT, AND AT THE SAME TIME THE COMPANY SHALL DEPOSIT
WITH THE TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT PROPOSED TO BE
PAID IN RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE ARRANGEMENTS
SATISFACTORY TO THE TRUSTEE FOR SUCH DEPOSIT PRIOR TO THE DATE OF THE PROPOSED
PAYMENT, SUCH MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR THE BENEFIT OF THE
PERSONS ENTITLED TO SUCH DEFAULTED INTEREST AS IN THIS CLAUSE PROVIDED. 
THEREUPON THE TRUSTEE SHALL FIX A SPECIAL RECORD DATE FOR THE PAYMENT OF SUCH
DEFAULTED INTEREST WHICH SHALL BE NOT MORE THAN 15 DAYS AND NOT LESS THAN 10
DAYS PRIOR TO THE DATE OF THE PROPOSED PAYMENT AND NOT LESS THAN 10 DAYS AFTER
THE RECEIPT BY THE TRUSTEE OF THE NOTICE OF THE PROPOSED PAYMENT.  THE TRUSTEE
SHALL PROMPTLY NOTIFY THE COMPANY OF SUCH SPECIAL RECORD DATE AND, IN THE NAME
AND AT THE EXPENSE OF THE COMPANY, SHALL CAUSE NOTICE OF THE PROPOSED PAYMENT OF
SUCH DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR TO BE GIVEN TO EACH
HOLDER IN THE MANNER SPECIFIED IN SECTION 1.06, NOT LESS THAN 10 DAYS PRIOR TO
SUCH SPECIAL RECORD DATE.  NOTICE OF THE PROPOSED PAYMENT OF SUCH DEFAULTED
INTEREST AND THE SPECIAL RECORD DATE THEREFOR HAVING BEEN SO MAILED, SUCH
DEFAULTED INTEREST SHALL BE PAID TO THE PERSONS IN WHOSE NAMES THE SECURITIES
(OR THEIR RESPECTIVE PREDECESSOR SECURITIES) ARE REGISTERED AT THE CLOSE OF
BUSINESS ON SUCH SPECIAL RECORD DATE AND SHALL NO LONGER BE PAYABLE PURSUANT TO
THE FOLLOWING CLAUSE (2).

 

(2)                                  THE COMPANY MAY MAKE PAYMENT OF ANY
DEFAULTED INTEREST IN ANY OTHER LAWFUL MANNER NOT INCONSISTENT WITH THE
REQUIREMENTS OF ANY SECURITIES EXCHANGE ON WHICH THE SECURITIES MAY BE LISTED,
AND UPON SUCH NOTICE AS MAY BE REQUIRED BY SUCH EXCHANGE, IF, AFTER NOTICE GIVEN
BY THE COMPANY TO THE TRUSTEE OF THE PROPOSED PAYMENT PURSUANT TO THIS CLAUSE,
SUCH MANNER OF PAYMENT SHALL BE DEEMED PRACTICABLE BY THE TRUSTEE.

 

50

--------------------------------------------------------------------------------


 

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon registration of transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, which were carried by such other Security.

 

Section 3.10.                             Persons Deemed Owners.

 

Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name such Security is registered as the owner of such Security
for the purpose of receiving payment of principal of (and premium, if any) and
(subject to Section 3.09) interest on such Security and for all other purposes
whatsoever, whether or not such Security be overdue, and neither the Company,
the Trustee nor any agent of the Company or the Trustee shall be affected by
notice to the contrary.

 

Section 3.11.                             Cancellation.

 

All Securities surrendered for payment, redemption, registration of transfer or
exchange or for credit against any Offer to Purchase pursuant to Section 10.13
shall, if surrendered to any Person other than the Trustee, be delivered to the
Trustee and shall be promptly canceled by it.  The Company may at any time
deliver to the Trustee for cancellation any Securities previously authenticated
and delivered hereunder which the Company may have acquired in any manner
whatsoever, and all Securities so delivered shall be promptly canceled by the
Trustee.  No Securities shall be authenticated in lieu of or in exchange for any
Securities canceled as provided in this Section, except as expressly permitted
by this Indenture.  All canceled Securities held by the Trustee shall be
disposed of as directed by a Company Order; provided, however, that the Trustee
shall not be required to destroy canceled Securities.

 

Section 3.12.                             Computation of Interest.

 

Interest on the Securities shall be computed on the basis of a 360-day year of
twelve 30-day months.

 

Section 3.13.                             CUSIP, CINS and ISIN Numbers.

 

The Company in issuing the Securities may use “CUSIP,” “CINS” and “ISIN” numbers
(if then generally in use), and, if so, the Trustee shall use the “CUSIP,”
“CINS” and “ISIN” numbers in notices of redemption or repurchase as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of a redemption or repurchase
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such redemption or repurchase shall not be affected
by any defect in or omission of such numbers.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 4.

 

Satisfaction and Discharge

 

Section 4.01.                             Satisfaction and Discharge of
Indenture.

 

This Indenture shall cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Securities herein expressly
provided for), and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when

 

(1)                                  EITHER

 

(A)                              all Securities theretofore authenticated and
delivered (other than (i) Securities which have been destroyed, lost or stolen
and which have been replaced or paid as provided in Section 3.08 and
(ii) Securities for whose payment money has theretofore been deposited in trust
or segregated and held in trust by the Company and thereafter repaid to the
Company or discharged from such trust, as provided in Section 10.03) have been
delivered to the Trustee for cancellation; or

 

(B)                                all such Securities not theretofore delivered
to the Trustee for cancellation

 

(i)                                     have become due and payable, or

 

(ii)                                  will become due and payable at their
Stated Maturity within one year, or

 

(iii)                               are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Company,

 

and the Company, in the case of (i), (ii) or (iii) above, has deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal (and premium, if any) and interest to the date of such deposit (in the
case of Securities which have become due and payable) or to the Stated Maturity
or Redemption Date, as the case may be;

 

(2)                                  THE COMPANY HAS PAID OR CAUSED TO BE PAID
ALL OTHER SUMS PAYABLE HEREUNDER BY THE COMPANY; AND

 

(3)                                  THE COMPANY HAS DELIVERED TO THE TRUSTEE AN
OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL
CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO THE SATISFACTION AND
DISCHARGE OF THIS INDENTURE HAVE BEEN COMPLIED WITH.

 

52

--------------------------------------------------------------------------------


 

Notwithstanding the satisfaction and discharge of this Indenture pursuant to
this Article 4, the obligations of the Company to the Trustee under Section
6.07, the obligations of the Trustee to any Authenticating Agent under Section
6.14 and, if money shall have been deposited with the Trustee pursuant to
subclause (B) of Clause (1) of this Section, the obligations of the Trustee
under Section 4.02 and the last paragraph of Section 10.03 shall survive.

 

Section 4.02.                             Application of Trust Money.

 

Subject to the provisions of the last paragraph of Section 10.03, all money
deposited with the Trustee pursuant to Section 4.01 shall be held in trust and
applied by it, in accordance with the provisions of the Securities and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as its own Paying Agent) as the Trustee may
determine, to the Persons entitled thereto, of the principal (and premium, if
any) and interest for whose payment such money has been deposited with the
Trustee.

 

ARTICLE 5.

 

Remedies

 

Section 5.01.                             Events of Default.

 

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(1)                                  FAILURE TO PAY PRINCIPAL OF (OR PREMIUM, IF
ANY, ON) ANY SECURITY AT ITS MATURITY; OR

 

(2)                                  FAILURE TO PAY ANY INTEREST UPON ANY
SECURITY WHEN DUE, CONTINUED FOR 30 DAYS; OR

 

(3)                                  DEFAULT, ON THE APPLICABLE PURCHASE DATE,
IN THE PURCHASE OF SECURITIES REQUIRED TO BE PURCHASED BY THE COMPANY PURSUANT
TO AN OFFER TO PURCHASE AS TO WHICH AN OFFER HAS BEEN MAILED TO HOLDERS OR
FAILURE TO MAKE AN OFFER TO PURCHASE AS REQUIRED HEREUNDER; OR

 

(4)                                  DEFAULT IN THE PERFORMANCE, OR BREACH, OF
SECTION 8.01; OR

 

(5)                                  DEFAULT IN THE PERFORMANCE, OR BREACH, OF
ANY COVENANT OR WARRANTY OF THE COMPANY IN THIS INDENTURE (OTHER THAN A COVENANT
OR WARRANTY A DEFAULT WHOSE PERFORMANCE OR WHOSE BREACH IS ELSEWHERE IN THIS
SECTION SPECIFICALLY DEALT WITH) OR IN THE SECURITIES, AND CONTINUANCE OF SUCH
DEFAULT OR BREACH FOR A PERIOD OF 60 DAYS AFTER THERE HAS BEEN GIVEN TO THE
COMPANY BY THE TRUSTEE OR TO THE COMPANY AND THE TRUSTEE BY THE HOLDERS OF AT
LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT AT STATED MATURITY OF THE OUTSTANDING
SECURITIES A WRITTEN NOTICE SPECIFYING SUCH DEFAULT OR BREACH AND REQUIRING IT
TO BE REMEDIED AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER;
OR

 

53

--------------------------------------------------------------------------------


 

(6)                                  A DEFAULT OR DEFAULTS UNDER ANY BOND(S),
DEBENTURE(S), NOTE(S) OR OTHER EVIDENCE(S) OF DEBT FOR MONEY BORROWED BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY (OR UNDER ANY MORTGAGE(S), INDENTURE(S) OR
INSTRUMENT(S) UNDER WHICH THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED
OR EVIDENCED ANY DEBT FOR MONEY BORROWED BY THE COMPANY OR ANY RESTRICTED
SUBSIDIARY) HAVING, INDIVIDUALLY OR IN THE AGGREGATE, A PRINCIPAL OR SIMILAR
AMOUNT OUTSTANDING OF AT LEAST $25,000,000, WHETHER SUCH DEBT NOW EXISTS OR
SHALL HEREAFTER BE CREATED, WHICH DEFAULT OR DEFAULTS SHALL CONSTITUTE A FAILURE
TO PAY ANY PORTION OF THE PRINCIPAL OR SIMILAR AMOUNT OF SUCH DEBT WHEN DUE AND
PAYABLE AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD WITH RESPECT THERETO
OR SHALL HAVE RESULTED IN SUCH DEBT BECOMING OR BEING DECLARED DUE AND PAYABLE;
OR

 

(7)                                  A FINAL JUDGMENT OR FINAL JUDGMENTS FOR THE
PAYMENT OF MONEY ARE ENTERED AGAINST THE COMPANY OR ANY RESTRICTED SUBSIDIARY IN
AN AGGREGATE AMOUNT IN EXCESS OF $25,000,000 BY A COURT OR COURTS OF COMPETENT
JURISDICTION, WHICH JUDGMENTS REMAIN UNDISCHARGED OR UNBONDED FOR A PERIOD
(DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED) OF 60 DAYS AFTER THE
RIGHT TO APPEAL ALL SUCH JUDGMENTS HAS EXPIRED; OR

 

(8)                                  THE ENTRY BY A COURT HAVING JURISDICTION IN
THE PREMISES OF (A) A DECREE OR ORDER FOR RELIEF IN RESPECT OF THE COMPANY OR
ANY RESTRICTED SUBSIDIARY IN AN INVOLUNTARY CASE OR PROCEEDING UNDER ANY
APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER
SIMILAR LAW OR (B) A DECREE OR ORDER ADJUDGING THE COMPANY OR ANY RESTRICTED
SUBSIDIARY A BANKRUPT OR INSOLVENT, OR APPROVING AS PROPERLY FILED A PETITION
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION OF OR IN RESPECT
OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY UNDER ANY APPLICABLE FEDERAL OR
STATE LAW, OR APPOINTING A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL OF THE COMPANY OR ANY RESTRICTED
SUBSIDIARY OR OF ANY SUBSTANTIAL PART OF THE PROPERTY OF THE COMPANY OR ANY
RESTRICTED SUBSIDIARY, OR ORDERING THE WINDING UP OR LIQUIDATION OF THE AFFAIRS
OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY, AND THE CONTINUANCE OF ANY SUCH
DECREE OR ORDER FOR RELIEF OR ANY SUCH OTHER DECREE OR ORDER UNSTAYED AND IN
EFFECT FOR A PERIOD OF 60 CONSECUTIVE DAYS; OR

 

(9)                                  THE COMMENCEMENT BY THE COMPANY OR ANY
RESTRICTED SUBSIDIARY OF A VOLUNTARY CASE OR PROCEEDING UNDER ANY APPLICABLE
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAW OR
OF ANY OTHER CASE OR PROCEEDING TO BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR
THE CONSENT BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY TO THE ENTRY OF A DECREE
OR ORDER FOR RELIEF IN RESPECT OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY IN AN
INVOLUNTARY CASE OR PROCEEDING UNDER ANY APPLICABLE FEDERAL OR STATE BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAW OR TO THE COMMENCEMENT OF ANY
BANKRUPTCY OR INSOLVENCY CASE OR PROCEEDING AGAINST THE COMPANY OR ANY
RESTRICTED SUBSIDIARY, OR THE FILING BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY
OF A PETITION OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF UNDER ANY
APPLICABLE FEDERAL OR STATE LAW, OR THE CONSENT BY THE COMPANY OR ANY RESTRICTED
SUBSIDIARY TO THE FILING OF SUCH PETITION OR TO THE APPOINTMENT OF OR TAKING
POSSESSION BY A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR
OR SIMILAR OFFICIAL OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR OF ANY
SUBSTANTIAL PART OF THE PROPERTY OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY, OR
THE MAKING BY THE COMPANY OR ANY RESTRICTED SUBSIDIARY OF AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR THE ADMISSION BY THE COMPANY OR ANY

 

54

--------------------------------------------------------------------------------


 

RESTRICTED SUBSIDIARY IN WRITING OF ITS INABILITY TO PAY ITS DEBTS GENERALLY AS
THEY BECOME DUE, OR THE TAKING OF CORPORATE ACTION BY THE COMPANY OR ANY
RESTRICTED SUBSIDIARY IN FURTHERANCE OF ANY SUCH ACTION.

 

Section 5.02.                             Acceleration of Maturity; Rescission
and Annulment.

 

If an Event of Default (other than an Event of Default specified in Section
5.01(8) or (9)) occurs and is continuing, then and in every such case the
Trustee or the Holders of not less than 25% in aggregate principal amount at
Stated Maturity of the Outstanding Securities may declare the Default Amount of
all the Securities to be due and payable immediately, by a notice in writing to
the Company (and to the Trustee if given by Holders), and upon any such
declaration such Default Amount and any accrued interest shall become
immediately due and payable.  If an Event of Default specified in Section
5.01(8) or (9) occurs, the Default Amount of and any accrued interest on the
Securities then Outstanding shall ipso facto become immediately due and payable
without any declaration or other Act on the part of the Trustee or any Holder.

 

The Default Amount in respect of any particular Security as of any particular
date shall equal 100% of the principal amount payable in respect of the Security
at the Stated Maturity thereof.

 

At any time after such a declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained by the Trustee
as hereinafter in this Article provided, the Holders of a majority in principal
amount at Stated Maturity of the Outstanding Securities, by written notice to
the Company and the Trustee, may rescind and annul such declaration and its
consequences if

 

(1)                                  THE COMPANY HAS PAID OR DEPOSITED WITH THE
TRUSTEE A SUM SUFFICIENT TO PAY

 

(A)                              all overdue interest on all Securities (without
duplication of any amount thereof paid or deposited pursuant to Clause (B) or
(C) below),

 

(B)                                the principal of (and premium, if any, on)
any Securities which have become due otherwise than by such declaration of
acceleration (including any Securities required to have been purchased on the
Purchase Date pursuant to an Offer to Purchase made by the Company) and, to the
extent that payment of such interest is lawful, interest thereon at the rate
provided by the Securities (without duplication of any amount thereof paid or
deposited pursuant to Clause (A) above or Clause (C) below),

 

(C)                                to the extent that payment of such interest
is lawful, interest upon overdue interest at the rate provided by the Securities
(without duplication of any amount thereof paid or deposited pursuant to Clause
(A) or (B) above), and

 

(D)                               all sums paid or advanced by the Trustee
hereunder and the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel;

 

55

--------------------------------------------------------------------------------


 

and

 

(2)                                  ALL EVENTS OF DEFAULT, OTHER THAN THE
NON-PAYMENT OF THE PRINCIPAL OF SECURITIES WHICH HAVE BECOME DUE SOLELY BY SUCH
DECLARATION OF ACCELERATION, HAVE BEEN CURED OR WAIVED AS PROVIDED IN SECTION
5.13.

 

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

 

Unless the context otherwise requires, references in this Indenture to the
principal amount of any Security mean, as of any day, (i) with respect to any
portion thereof required thereunder to be redeemed or repurchased on any
redemption or repurchase date on or prior to such day, the amount due and
payable in respect of such portion upon such redemption or repurchase date
(excluding premium and interest), (ii) with respect to any portion thereof not
required to be so redeemed or repurchased, but which has been declared due and
payable prior to the Stated Maturity thereof, the Default Amount in respect of
such portion as of such day and (iii) with respect to any portion thereof not
required so to be redeemed or repurchased and not so declared due and payable,
such portion of the principal amount of such Security payable at Stated Maturity
thereof.

 

Section 5.03.                             Collection of Indebtedness and Suits
for Enforcement by Trustee.

 

The Company covenants that if

 

(1)                                  DEFAULT IS MADE IN THE PAYMENT OF ANY
INTEREST ON ANY SECURITY WHEN SUCH INTEREST BECOMES DUE AND PAYABLE AND SUCH
DEFAULT CONTINUES FOR A PERIOD OF 30 DAYS, OR

 

(2)                                  DEFAULT IS MADE IN THE PAYMENT OF THE
PRINCIPAL OF (OR PREMIUM, IF ANY, ON) ANY SECURITY AT THE MATURITY THEREOF OR,
WITH RESPECT TO ANY SECURITY REQUIRED TO HAVE BEEN PURCHASED PURSUANT TO AN
OFFER TO PURCHASE MADE BY THE COMPANY, AT THE PURCHASE DATE THEREOF,

 

the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal (and premium, if any) and interest, and, to the
extent that payment of such interest shall be legally enforceable, interest on
any overdue principal (and premium, if any) and on any overdue interest, at the
rate provided by the Securities, and, in addition thereto, such further amount
as shall be sufficient to cover the costs and expenses of collection, including
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders by such appropriate judicial proceedings as the Trustee shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy.

 

56

--------------------------------------------------------------------------------


 

Section 5.04.                             Trustee May File Proofs of Claim.

 

In case of any judicial proceeding relative to the Company (or any other obligor
upon the Securities), its property or its creditors, the Trustee shall be
entitled and empowered, by intervention in such proceeding or otherwise, to take
any and all actions authorized under the Trust Indenture Act in order to have
claims of the Holders and the Trustee allowed in any such proceeding.  In
particular, the Trustee shall be authorized to collect and receive any moneys or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 6.07.

 

No provision of this Indenture shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding; provided, however,
that the Trustee may, on behalf of the Holders, vote for the election of a
trustee in bankruptcy or similar official and be a member of a creditors’ or
other similar committee.

 

Section 5.05.                             Trustee May Enforce Claims Without
Possession of Securities.

 

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.

 

Section 5.06.                             Application of Money Collected.

 

Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, at the date or dates fixed by the Trustee and, in case of
the distribution of such money on account of principal (or premium, if any) or
interest, upon presentation of the Securities and the notation thereon of the
payment if only partially paid and upon surrender thereof if fully paid:

 

FIRST:                                                           To the payment
of all amounts due the Trustee under Section 6.07; and

 

SECOND:                                            To the payment of the amounts
then due and unpaid for principal of (and premium, if any) and interest on the
Securities in respect of which or for the benefit of which such money has been
collected, ratably, without preference or priority of any kind, according to the
amounts due and payable on such Securities for principal (and premium, if any)
and interest, respectively.

 

57

--------------------------------------------------------------------------------


 

Section 5.07.                             Limitation on Suits.

 

No Holder of any Security shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless

 

(1)                                  SUCH HOLDER HAS PREVIOUSLY GIVEN WRITTEN
NOTICE TO A RESPONSIBLE OFFICER OF THE TRUSTEE OF A CONTINUING EVENT OF DEFAULT;

 

(2)                                  THE HOLDERS OF A MAJORITY IN AGGREGATE
PRINCIPAL AMOUNT AT STATED MATURITY OF THE OUTSTANDING SECURITIES SHALL HAVE
MADE WRITTEN REQUEST TO A RESPONSIBLE OFFICER OF THE TRUSTEE TO INSTITUTE
PROCEEDINGS IN RESPECT OF SUCH EVENT OF DEFAULT IN ITS OWN NAME AS TRUSTEE
HEREUNDER;

 

(3)                                  SUCH HOLDER OR HOLDERS HAVE OFFERED TO THE
TRUSTEE INDEMNITY SATISFACTORY TO THE TRUSTEE AGAINST THE COSTS, EXPENSES AND
LIABILITIES TO BE INCURRED IN COMPLIANCE WITH SUCH REQUEST;

 

(4)                                  THE TRUSTEE FOR 60 DAYS AFTER ITS RECEIPT
OF SUCH NOTICE, REQUEST AND OFFER OF INDEMNITY HAS FAILED TO INSTITUTE ANY SUCH
PROCEEDING; AND

 

(5)                                  NO DIRECTION INCONSISTENT WITH SUCH WRITTEN
REQUEST HAS BEEN GIVEN TO THE TRUSTEE DURING SUCH 60-DAY PERIOD BY THE HOLDERS
OF A MAJORITY IN PRINCIPAL AMOUNT AT STATED MATURITY OF THE OUTSTANDING
SECURITIES;

 

it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holders,
or to obtain or to seek to obtain priority or preference over any other Holders
or to enforce any right under this Indenture, except in the manner herein
provided and for the equal and ratable benefit of all the Holders.

 

Section 5.08.                             Unconditional Right of Holders to
Receive Principal, Premium and Interest.

 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of (and premium, if any) and (subject to Section 3.09)
interest on such Security on the respective Stated Maturities expressed in such
Security (or, in the case of redemption, on the Redemption Date or in the case
of an Offer to Purchase made by the Company and required to be accepted as to
such Security, on the Purchase Date) and to institute suit for the enforcement
of any such payment, and such rights shall not be impaired without the consent
of such Holder.

 

Section 5.09.                             Restoration of Rights and Remedies.

 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceeding, the Company, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all

 

58

--------------------------------------------------------------------------------


 

rights and remedies of the Trustee and the Holders shall continue as though no
such proceeding had been instituted.

 

Section 5.10.                             Rights and Remedies Cumulative.

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of Section
3.08, no right or remedy herein conferred upon or reserved to the Trustee or to
the Holders is intended to be exclusive of any other right or remedy, and every
right and remedy shall, to the extent permitted by law, be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise.  The assertion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

Section 5.11.                             Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein.  Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

 

Section 5.12.                             Control by Holders.

 

By giving the Required Consent, those Persons giving the Required Consent shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee, provided that

 

(1)                                  SUCH DIRECTION SHALL NOT BE IN CONFLICT
WITH ANY RULE OF LAW OR WITH THIS INDENTURE, AND

 

(2)                                  THE TRUSTEE MAY TAKE ANY OTHER ACTION
DEEMED PROPER BY THE TRUSTEE WHICH IS NOT INCONSISTENT WITH SUCH DIRECTION.

 

Section 5.13.                             Waiver of Past Defaults.

 

By giving the Required Consent, those Persons giving the Required Consent may,
on behalf of the Holders of all the Securities, waive any past default hereunder
and its consequences, except a default

 

(1)                                  IN THE PAYMENT OF THE PRINCIPAL OF (OR
PREMIUM, IF ANY) OR INTEREST ON ANY SECURITY (INCLUDING ANY SECURITY WHICH IS
REQUIRED TO HAVE BEEN PURCHASED PURSUANT TO AN OFFER TO PURCHASE WHICH HAS BEEN
MADE BY THE COMPANY), OR

 

(2)                                  IN RESPECT OF A COVENANT OR PROVISION
HEREOF WHICH UNDER ARTICLE 9 CANNOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT
OF THE HOLDER OF EACH OUTSTANDING SECURITY AFFECTED.

 

59

--------------------------------------------------------------------------------


 

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

 

Section 5.14.                             Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture, or
in any suit against the Trustee for any action taken, suffered or omitted by it
as Trustee, a court may require any party litigant in such suit to file an
undertaking to pay the costs of such suit, and may assess costs against any such
party litigant, in the manner and to the extent provided in the Trust Indenture
Act; provided, that neither this Section nor the Trust Indenture Act shall be
deemed to authorize any court to require such an undertaking or to make such an
assessment in any suit instituted by the Company.

 

Section 5.15.                             Wavier of Stay of Extension Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

ARTICLE 6.

 

The Trustee

 

Section 6.01.                             Certain Duties and Responsibilities.

 

The duties and responsibilities of the Trustee shall be as provided by the Trust
Indenture Act.  Notwithstanding the foregoing, no provision of this Indenture
shall require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.  Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section.

 

Section 6.02.                             Notice of Defaults.

 

The Trustee shall give the Holders notice of any Default hereunder as and to the
extent provided by the Trust Indenture Act; provided, however, that in the case
of any Default of

 

60

--------------------------------------------------------------------------------


 

the character specified in Section 5.01(5), no such notice to Holders shall be
given until at least 30 days after a Responsible Officer has actual knowledge of
the occurrence thereof.

 

Section 6.03.                             Certain Rights of Trustee.

 

Subject to the provisions of Section 6.01:

 

(a)                                  the Trustee may conclusively rely and shall
be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

(b)                                 any request or direction of the Company
mentioned herein shall be sufficiently evidenced by a Company Request or Company
Order and any resolution of the Board of Directors may be sufficiently evidenced
by a Board Resolution;

 

(c)                                  whenever in the administration of this
Indenture the Trustee shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Trustee (unless other evidence be herein specifically prescribed) may, in the
absence of bad faith on its part, rely upon an Officers’ Certificate;

 

(d)                                 the Trustee may consult with counsel of its
selection and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon;

 

(e)                                  the Trustee shall be under no obligation to
exercise any of the rights or powers vested in it by this Indenture at the
request or direction of any of the Holders pursuant to this Indenture, unless
such Holders shall have offered to the Trustee reasonable security or indemnity
satisfactory to the Trustee against the costs, expenses and liabilities which
might be incurred by it in compliance with such request or direction;

 

(f)                                    the Trustee shall not be bound to make
any investigation into the facts or matters stated in any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled (subject to reasonable confidentiality arrangements as may be
proposed by the Company) to examine the books, records and premises of the
Company, personally or by agent or attorney;

 

(g)                                 the Trustee may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys and the Trustee shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed with due
care by it hereunder;

 

61

--------------------------------------------------------------------------------


 

(h)                                 the Trustee shall not be liable for any
action taken, suffered, or omitted to be taken by it in good faith and
reasonably believed by it to be authorized or within the discretion or rights or
powers conferred upon it by this Indenture;

 

(i)                                     the Trustee shall not be deemed to have
notice of any Default or Event of Default unless a Responsible Officer of the
Trustee has actual knowledge thereof or unless written notice of any event which
is in fact such a default is received by the Trustee at the Corporate Trust
Office of the Trustee, and such notice references the Securities and this
Indenture;

 

(j)                                     the rights, privileges, protections,
immunities and benefits given to the Trustee, including, without limitation, its
right to be indemnified, are extended to, and shall be enforceable by, the
Trustee in each of its capacities hereunder, and to each agent, custodian and
other Person employed to act hereunder; and

 

(k)                                  the Trustee may request that the Company
deliver an Officers’ Certificate setting forth the names of individuals and/or
titles of officers authorized at such time to take specified actions pursuant to
this Indenture, which Officers’ Certificate may be signed by any person
authorized to sign an Officers’ Certificate, including any person specified as
so authorized in any such certificate previously delivered and not superseded.

 

Section 6.04.                             Not Responsible for Recitals or
Issuance of Securities.

 

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Securities.  The Trustee shall not be accountable for the use or
application by the Company of Securities or the proceeds thereof.

 

Section 6.05.                             May Hold Securities.

 

The Trustee, any Authenticating Agent, any Paying Agent, any Security Registrar
or any other agent of the Company, in its individual or any other capacity, may
become the owner or pledgee of Securities and, subject to Sections 6.08 and
6.13, may otherwise deal with the Company with the same rights it would have if
it were not Trustee, Authenticating Agent, Paying Agent, Security Registrar or
such other agent.

 

Section 6.06.                             Money Held in Trust.

 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law.  The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.

 

62

--------------------------------------------------------------------------------


 

Section 6.07.                             Compensation and Reimbursement.

 

The Company agrees:

 


(1)                                  TO PAY TO THE TRUSTEE FROM TIME TO TIME
SUCH COMPENSATION AS THE COMPANY AND THE TRUSTEE SHALL FROM TIME TO TIME AGREE
IN WRITING FOR ALL SERVICES RENDERED BY IT HEREUNDER (WHICH COMPENSATION SHALL
NOT BE LIMITED BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A
TRUSTEE OF AN EXPRESS TRUST);


 


(2)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, TO REIMBURSE THE TRUSTEE UPON ITS REQUEST FOR ALL REASONABLE EXPENSES,
DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE TRUSTEE IN ACCORDANCE WITH
ANY PROVISION OF THIS INDENTURE (INCLUDING THE REASONABLE COMPENSATION AND THE
EXPENSES AND DISBURSEMENTS OF ITS AGENTS AND COUNSEL), EXCEPT ANY SUCH EXPENSE,
DISBURSEMENT OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS NEGLIGENCE OR BAD FAITH;
AND


 


(3)                                  TO INDEMNIFY THE TRUSTEE AND ANY
PREDECESSOR TRUSTEE FOR, AND TO HOLD IT HARMLESS AGAINST, ANY AND ALL LOSS,
DAMAGE, CLAIM, LIABILITY OR EXPENSE INCURRED WITHOUT NEGLIGENCE OR BAD FAITH ON
ITS PART, INCLUDING TAXES (OTHER THAN TAXES BASED UPON, MEASURED BY OR
DETERMINED BY THE REVENUE OR INCOME OF THE TRUSTEE), ARISING OUT OF OR IN
CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS TRUST, INCLUDING THE
COSTS AND EXPENSES OF DEFENDING ITSELF AGAINST ANY CLAIM OR LIABILITY IN
CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF ITS POWERS OR DUTIES
HEREUNDER.


 

The Trustee shall have a lien prior to the Securities as to all property and
funds held by it hereunder for any amount owing to it pursuant to this Section
6.07, except with respect to funds held in trust for the benefit of the Holders
of particular Securities.

 

When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 5.01(8) or Section 5.01(9), the expenses
(including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable Federal or state bankruptcy, insolvency or
other similar law.

 

The provisions of this Section shall survive any termination of this Indenture.

 

Section 6.08.                             Conflicting Interests.

 

If the Trustee has or shall acquire a conflicting interest within the meaning of
the Trust Indenture Act, the Trustee shall either eliminate such interest or
resign, to the extent and in the manner provided by, and subject to the
provisions of, the Trust Indenture Act and this Indenture.

 

Section 6.09.                             Corporate Trustee Required;
Eligibility.

 

There shall at all times be a Trustee hereunder which shall be a Person that is
eligible pursuant to the Trust Indenture Act to act as such and has a combined
capital and surplus of at least $50,000,000 and its Corporate Trust Office in
the Borough of Manhattan, The City of New York.  If such Person publishes
reports of condition at least annually, pursuant to law or to the requirements
of said supervising or examining authority, then for the purposes of this
Section

 

63

--------------------------------------------------------------------------------


 

and to the extent permitted by the Trust Indenture Act, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published.  If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

 

Section 6.10.                             Resignation and Removal; Appointment
of Successor.

 

(a)                                  No resignation or removal of the Trustee
and no appointment of a successor Trustee pursuant to this Article shall become
effective until the acceptance of appointment by the successor Trustee in
accordance with the applicable requirements of Section 6.11.

 

(b)                                 The Trustee may resign at any time by giving
written notice thereof to the Company.  If an instrument of acceptance by a
successor Trustee in accordance with the applicable requirements of Section 6.11
shall not have been delivered to the Trustee within 30 days after the giving of
such notice of resignation, the resigning Trustee may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

 

(c)                                  The Trustee may be removed at any time by
Act of the Holders of a majority in principal amount at Stated Maturity of the
Outstanding Securities, delivered to the Trustee and to the Company.  If an
instrument of acceptance by a successor Trustee in accordance with the
applicable requirements of Section 6.11 shall not have been delivered to the
Trustee within 30 days after the giving of such notice of removal, the Trustee
may petition any court of competent jurisdiction for the appointment of a
successor Trustee.

 

(d)                                 If at any time:

 

(2)                                  THE TRUSTEE SHALL FAIL TO COMPLY WITH
SECTION 6.08 AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY ANY HOLDER WHO
HAS BEEN A BONA FIDE HOLDER OF A SECURITY FOR AT LEAST SIX MONTHS, OR

 

(3)                                  THE TRUSTEE SHALL CEASE TO BE ELIGIBLE
UNDER SECTION 6.09 AND SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST THEREFOR BY
THE COMPANY OR BY ANY SUCH HOLDER, OR

 

(4)                                  THE TRUSTEE SHALL BECOME INCAPABLE OF
ACTING OR SHALL BE ADJUDGED A BANKRUPT OR INSOLVENT OR A RECEIVER OF THE TRUSTEE
OR OF ITS PROPERTY SHALL BE APPOINTED OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR
CONTROL OF THE TRUSTEE OR OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF
REHABILITATION, CONSERVATION OR LIQUIDATION,

 

then, in any such case, (i) the Company by a Board Resolution may remove the
Trustee, or (ii) subject to Section 5.14, any Holder who has been a bona fide
Holder of a Security for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.

 

(e)                                  If the Trustee shall resign, be removed or
become incapable of acting, or if a vacancy shall occur in the office of Trustee
for any cause, the Company, by a Board Resolution, shall promptly appoint a
successor Trustee.  If, within one year after such

 

64

--------------------------------------------------------------------------------


 

resignation, removal or incapability, or the occurrence of such vacancy, a
successor Trustee shall be appointed by Act of the Holders of a majority in
principal amount at Stated Maturity of the Outstanding Securities delivered to
the Company and the retiring Trustee, the successor Trustee so appointed shall,
forthwith upon its acceptance of such appointment in accordance with the
applicable requirements of Section 6.11, become the successor Trustee and
supersede the successor Trustee appointed by the Company.  If no successor
Trustee shall have been so appointed by the Company or the Holders and accepted
appointment in accordance with the applicable requirements of Section 6.11, any
Holder who has been a bona fide Holder of a Security for at least six months
may, on behalf of himself and all others similarly situated, petition any court
of competent jurisdiction for the appointment of a successor Trustee.

 

(f)                                    The Company shall give notice of each
resignation and each removal of the Trustee and each appointment of a successor
Trustee to all Holders in the manner provided in Section 1.06.  Each notice
shall include the name of the successor Trustee and the address of its Corporate
Trust Office.

 

Section 6.11.                             Acceptance of Appointment by
Successor.

 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, on request of the Company or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, execute and
deliver an instrument transferring to such successor Trustee all the rights,
powers and trusts of the retiring Trustee and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder.  Upon request of any such successor Trustee, the Company
shall execute any and all instruments for more fully and certainly vesting in
and confirming to such successor Trustee all such rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be qualified and eligible under this
Article.

 

Section 6.12.                             Merger, Conversion, Consolidation or
Succession to Business.

 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.  In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Securities so authenticated with the same
effect as if such successor Trustee had itself authenticated such Securities.

 

65

--------------------------------------------------------------------------------


 

Section 6.13.                             Preferential Collection of Claims
Against Company.

 

If and when the Trustee shall be or become a creditor of the Company (or any
other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

 

Section 6.14.                             Appointment of Authenticating Agent.

 

The Trustee may appoint an Authenticating Agent or Agents which shall be
authorized to act on behalf of the Trustee to authenticate Securities issued
upon original issue and upon exchange, registration of transfer or partial
redemption or partial purchase or pursuant to Section 3.08, and Securities so
authenticated shall be entitled to the benefits of this Indenture and shall be
valid and obligatory for all purposes as if authenticated by the Trustee
hereunder.  Wherever reference is made in this Indenture to the authentication
and delivery of Securities by the Trustee or the Trustee’s certificate of
authentication, such reference shall be deemed to include authentication and
delivery on behalf of the Trustee by an Authenticating Agent and a certificate
of authentication executed on behalf of the Trustee by an Authenticating Agent. 
Each Authenticating Agent shall be acceptable to the Company and shall at all
times be a corporation organized and doing business under the laws of the United
States of America, any State thereof or the District of Columbia, authorized
under such laws to act as Authenticating Agent, having a combined capital and
surplus of not less than $50,000,000 and subject to supervision or examination
by Federal or State authority.  If such Authenticating Agent publishes reports
of condition at least annually, pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such Authenticating Agent shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published.  If at any time an Authenticating Agent shall cease to
be eligible in accordance with the provisions of this Section, such
Authenticating Agent shall resign immediately in the manner and with the effect
specified in this Section.

 

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to all or substantially all the corporate agency
or corporate trust business of an Authenticating Agent, shall continue to be an
Authenticating Agent, provided such corporation shall be otherwise eligible
under this Section, without the execution or filing of any paper or any further
act on the part of the Trustee or the Authenticating Agent.

 

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company.  The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company.  Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section, the Trustee may appoint a successor Authenticating
Agent which shall be acceptable to the Company and shall give notice of such
appointment in the manner provided in Section 1.06, to all Holders as their
names and addresses appear in the Security Register.  Any successor
Authenticating Agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers and duties of its predecessor hereunder, with
like effect as if

 

66

--------------------------------------------------------------------------------


 

originally named as an Authenticating Agent.  No successor Authenticating Agent
shall be appointed unless eligible under the provisions of this Section.

 

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section.

 

If an appointment is made pursuant to this Section, the Securities may have
endorsed thereon, in addition to the Trustee’s certificate of authentication, an
alternative certificate of authentication in the following form:

 

This is one of the Securities described in the within-mentioned Indenture.

 

Dated:

 

 

 

The Bank of New York,
as Trustee

 

 

 

 

 

By

 

,

 

 

As Authenticating Agent

 

 

 

 

 

By

 

,

 

 

Authority Signatory

 

67

--------------------------------------------------------------------------------


 

ARTICLE 7.

 

Holders’ Lists and Reports by Trustee and Company

 

Section 7.01.                             Company to Furnish Trustee Names and
Addresses of Holders.

 

The Company will furnish or cause to be furnished to the Trustee

 

(a)                                  semi-annually, not more than 15 days after
each December 15 and June 15, commencing December 15, 2003 a list, in such form
as the Trustee may reasonably require, of the names and addresses of the Holders
as of such Regular Record Date, and

 

(b)                                 at such other times as the Trustee may
request in writing, within 30 days after the receipt by the Company of any such
request, a list of similar form and content as of a date not more than 15 days
prior to the time such list is furnished;

 

excluding from any such list names and addresses received by the Trustee in its
capacity as Security Registrar.

 

Section 7.02.                             Preservation of Information;
Communications to Holders.

 

(a)                                  The Trustee shall preserve, in as current a
form as is reasonably practicable, the names and addresses of Holders contained
in the most recent list furnished to the Trustee as provided in Section 7.01 and
the names and addresses of Holders received by the Trustee in its capacity as
Security Registrar.  The Trustee may destroy any list furnished to it as
provided in Section 7.01 upon receipt of a new list so furnished.

 

(b)                                 The rights of Holders to communicate with
other Holders with respect to their rights under this Indenture or under the
Securities, and the corresponding rights and duties of the Trustee, shall be as
provided by the Trust Indenture Act.

 

(c)                                  Every Holder of Securities, by receiving
and holding the same, agrees with the Company and the Trustee that neither the
Company nor the Trustee nor any agent of either of them shall be held
accountable by reason of any disclosure of information as to the names and
addresses of Holders made pursuant to the Trust Indenture Act.

 

Section 7.03.                             Reports by Trustee.

 

(a)                                  Within 60 days after May 15 of each year
commencing May 15, 2004, the Trustee shall transmit to Holders such reports
concerning the Trustee and its actions under this Indenture as may be required
pursuant to the Trust Indenture Act at the times and in the manner provided
pursuant thereto.

 

(b)                                 A copy of each such report shall, at the
time of such transmission to Holders, be filed by the Trustee with each stock
exchange upon which the Securities are listed, with the Commission and with the
Company.  The Company will promptly notify the Trustee when the Securities are
listed on any stock exchange.

 

68

--------------------------------------------------------------------------------


 

Section 7.04.                             Reports by Company.

 

The Company shall file with the Trustee and the Commission, and transmit to
Holders, such information, documents and other reports, and such summaries
thereof, as may be required pursuant to the Trust Indenture Act at the times and
in the manner provided pursuant to such Act; provided that any such information,
documents or reports required to be filed with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act shall be filed with the Trustee within
15 days after the same is so required to be filed with the Commission.  The
Trustee’s receipt of such reports, information and documents shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein.

 

ARTICLE 8.

 

Consolidation, Merger, Conveyance, Transfer or Lease

 

Section 8.01.                             Company May Consolidate, Etc. Only on
Certain Terms.

 

The Company (x) shall not, in any transaction or series of related transactions,
merge or consolidate with or into, or sell, assign, convey, transfer or
otherwise dispose of its properties and assets substantially as an entirety to,
any Person, and (y) shall not permit any of its Restricted Subsidiaries to enter
into any such transaction or series of transactions if such transaction or
series of transactions, in the aggregate, would result in a sale, assignment,
conveyance, transfer or other disposition of the properties and assets of the
Company and its Restricted Subsidiaries, taken as a whole, substantially as an
entirety to any Person, unless, in each case (x) or (y), at the time and after
giving effect thereto

 

(i)                                     either: (A) if the transaction or series
of transactions is a consolidation of the Company with or a merger of the
Company with or into any other Person, the Company shall be the surviving Person
of such merger or consolidation, or (B) the Person formed by any consolidation
with or merger with or into the Company, or to which the properties and assets
of the Company or the Company and its Restricted Subsidiaries, taken as a whole,
as the case may be, substantially as an entirety are sold, assigned, conveyed or
otherwise transferred (any such surviving Person or transferee Person referred
to in this clause (B) being the “Surviving Entity”), shall be a corporation,
partnership, limited liability company or trust organized and existing under the
laws of the United States of America, any state thereof or the District of
Columbia and shall expressly assume by a supplemental indenture executed and
delivered to the Trustee, in form satisfactory to the Trustee, all the
obligations of the Company under the Securities and this Indenture and, in each
case, this Indenture, as so supplemented, shall remain in full force and effect,
and

 

(ii)                                  immediately before and immediately after
giving effect to such transaction or series of transactions on a pro forma basis
(including any Debt Incurred or anticipated to be Incurred in connection with or
in respect of such transaction or series of transactions), no Default or Event
of Default shall have occurred and be continuing, and

 

69

--------------------------------------------------------------------------------


 

(iii)                               the Company or the Surviving Entity will, at
the time of such transaction and after giving pro forma effect thereto as if
such transaction had occurred at the beginning of the applicable period, (A)
have Consolidated Net Worth immediately after the transaction equal to or
greater than the Consolidated Net Worth of the Company immediately preceding the
transaction and (B) be permitted to Incur at least $1.00 of additional Debt
pursuant to clause (a) of Section 10.08;

 

provided, however, that the foregoing requirements shall not apply to any
transaction or series of transactions involving the sale, assignment,
conveyance, transfer or other disposition of the properties and assets by any
Restricted Subsidiary to any other Restricted Subsidiary, or the merger or
consolidation of any Restricted Subsidiary with or into any other Restricted
Subsidiary.  The Company shall not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.

 

In connection with any consolidation, merger, sale, assignment, conveyance,
transfer or other disposition contemplated by the foregoing provisions, the
Company shall deliver, or cause to be delivered, to the Trustee, in form and
substance reasonably satisfactory to the Trustee, an Officers’ Certificate
stating that such consolidation, merger, sale, assignment, conveyance, transfer,
or other disposition and the supplemental indenture in respect thereof (required
under clause (i)(B) of the preceding paragraph) comply with the requirements of
this Indenture and an Opinion of Counsel that the conditions of this Article 8
have been complied with.  Each such Officers’ Certificate shall set forth the
manner of determination of the Company’s compliance in accordance with clause
(iii) of the preceding paragraph.

 

For all purposes of this Indenture and the Securities (including the provisions
described in the two immediately preceding paragraphs and Section 10.08 and
Section 10.10), Subsidiaries of any Surviving Entity will, upon such transaction
or series of transactions, become Restricted Subsidiaries or Unrestricted
Subsidiaries as provided pursuant to Section 10.10 and all Debt of the Surviving
Entity and its Subsidiaries that was not Debt of the Company and its
Subsidiaries immediately prior to such transaction or series of transactions
shall be deemed to have been Incurred upon such transaction or series of
transactions.

 

Section 8.02.                             Successor Substituted.

 

Upon any transaction or series of transactions that are of the type described in
clause (x) or (y) of, and are effected in accordance with, Section 8.01, the
Surviving Entity shall succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Indenture with the same effect
as if such Surviving Entity had been named as the Company herein, and thereafter
the predecessor Person shall be relieved of all obligations and covenants under
this Indenture and the Securities.

 

70

--------------------------------------------------------------------------------


 

ARTICLE 9.

 

Supplemental Indentures

 

Section 9.01.                             Supplemental Indentures Without
Consent of Holders.

 

Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form satisfactory to the Trustee,
for any of the following purposes:

 


(1)                                  TO EVIDENCE THE SUCCESSION OF ANOTHER
PERSON TO THE COMPANY AND THE ASSUMPTION BY ANY SUCH SUCCESSOR OF THE COVENANTS
OF THE COMPANY HEREIN AND IN THE SECURITIES; OR


 


(2)                                  TO ADD TO THE COVENANTS OF THE COMPANY FOR
THE BENEFIT OF THE HOLDERS, OR TO SURRENDER ANY RIGHT OR POWER HEREIN CONFERRED
UPON THE COMPANY; OR


 


(3)                                  TO COMPLY WITH ANY REQUIREMENTS OF THE
COMMISSION IN ORDER TO EFFECT AND MAINTAIN THE QUALIFICATION OF THIS INDENTURE
UNDER THE TRUST INDENTURE ACT; OR


 


(4)                                  TO CURE ANY AMBIGUITY, TO CORRECT OR
SUPPLEMENT ANY PROVISION HEREIN WHICH MAY BE DEFECTIVE OR INCONSISTENT WITH ANY
OTHER PROVISION HEREIN, OR


 


(5)                                  TO MAKE ANY OTHER PROVISIONS WITH RESPECT
TO MATTERS OR QUESTIONS ARISING UNDER THIS INDENTURE WHICH SHALL NOT BE
INCONSISTENT WITH THE PROVISIONS OF THIS INDENTURE, PROVIDED SUCH ACTION
PURSUANT TO THIS CLAUSE (5) SHALL NOT ADVERSELY AFFECT THE INTERESTS OF THE
HOLDERS IN ANY MATERIAL RESPECT (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS).

 

Section 9.02.                             Supplemental Indenture with Consent of
Holders.

 

After receipt of the Required Consent, given by Act of those Persons giving the
Required Consent delivered to the Company and the Trustee, the Company, when
authorized by a Board Resolution, and the Trustee may enter into an indenture or
indentures supplemental hereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Indenture or
of modifying in any manner the rights of the Holders under this Indenture;
provided, however, that no such supplemental indenture shall, without the
consent of the Holder of each Outstanding Security affected thereby,

 


(1)                                  CHANGE THE STATED MATURITY OF THE PRINCIPAL
OF, OR ANY INSTALLMENT OF INTEREST ON, ANY SECURITY, OR REDUCE THE PRINCIPAL
AMOUNT THEREOF OR THE RATE OF INTEREST THEREON OR ANY PREMIUM PAYABLE THEREON,
OR REDUCE THE DEFAULT AMOUNT THAT WOULD BE DUE AND PAYABLE ON ACCELERATION OF
THE MATURITY THEREOF PURSUANT TO SECTION 5.02, OR CHANGE THE PLACE OF PAYMENT
WHERE, OR THE COIN OR CURRENCY IN WHICH, ANY SECURITY OR ANY PREMIUM OR INTEREST
THEREON IS PAYABLE, OR IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF
ANY SUCH PAYMENT ON OR AFTER THE STATED MATURITY THEREOF (OR, IN THE CASE OF
REDEMPTION, ON OR AFTER THE REDEMPTION DATE OR, IN THE CASE OF ANY SECURITY
REQUIRED TO BE PURCHASED PURSUANT TO AN OFFER TO PURCHASE, ON OR AFTER THE
APPLICABLE PURCHASE DATE), OR


 


(2)                                  REDUCE THE PERCENTAGE IN PRINCIPAL AMOUNT
AT STATED MATURITY OF THE OUTSTANDING SECURITIES, THE CONSENT OF WHOSE HOLDERS
IS REQUIRED FOR ANY SUCH SUPPLEMENTAL INDENTURE, OR THE CONSENT OF WHOSE HOLDERS
IS REQUIRED FOR ANY WAIVER (OF

 

71

--------------------------------------------------------------------------------


 


COMPLIANCE WITH CERTAIN PROVISIONS OF THIS INDENTURE OR CERTAIN DEFAULTS
HEREUNDER AND THEIR CONSEQUENCES) PROVIDED FOR IN THIS INDENTURE, OR


 


(3)                                  MODIFY ANY OF THE PROVISIONS OF THIS
SECTION, SECTION 5.13 OR SECTION 10.18, EXCEPT TO INCREASE ANY SUCH PERCENTAGE
OR TO PROVIDE THAT CERTAIN OTHER PROVISIONS OF THIS INDENTURE CANNOT BE MODIFIED
OR WAIVED WITHOUT THE CONSENT OF THE HOLDER OF EACH OUTSTANDING SECURITY
AFFECTED THEREBY, OR


 


(4)                                  FOLLOWING THE MAILING OF AN OFFER WITH
RESPECT TO AN OFFER TO PURCHASE PURSUANT TO SECTION 10.13, MODIFY THE PROVISIONS
OF THIS INDENTURE WITH RESPECT TO SUCH OFFER TO PURCHASE IN A MANNER ADVERSE TO
SUCH HOLDER.


 

It shall not be necessary for any Act of Holders under this Section to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act shall approve the substance thereof.

 

Section 9.03.                             Execution of Supplemental Indentures.

 

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall receive, and (subject to Section
6.01) shall be fully protected in relying upon, an Opinion of Counsel stating
that the execution of such supplemental indenture is authorized or permitted by
this Indenture.  The Trustee may, but shall not be obligated to, enter into any
such supplemental indenture which affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

Section 9.04.                             Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

 

Section 9.05.                             Conformity with Trust Indenture Act.

 

Every supplemental indenture executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act.

 

Section 9.06.                             Reference in Securities to
Supplemental Indentures.

 

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Trustee,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture.  If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Trustee and the Company, to any
such supplemental indenture may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding
Securities.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 10.

 

Covenants

 

Section 10.01.                       Payment of Principal, Premium and Interest.

 

The Company will duly and punctually pay the principal of (and premium, if any)
and interest on the Securities in accordance with the terms of the Securities
and this Indenture.

 

Section 10.02.                       Maintenance of Office or Agency.

 

The Company will maintain in the Borough of Manhattan, The City of New York, an
office or agency where Securities may be presented or surrendered for payment,
where Securities may be surrendered for registration of transfer or exchange and
where notices and demands to or upon the Company in respect of the Securities
and this Indenture may be served.  The Company will give prompt written notice
to the Trustee of the location, and any change in the location, of such office
or agency.  If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee, and the Company hereby appoints the
Trustee as its agent to receive all such presentations, surrenders, notices and
demands.  In the event any such notice or demands are so made or served on the
Trustee, the Trustee will promptly forward copies thereof to the Company.

 

The Company may also from time to time designate one or more other offices or
agencies (in or outside the Borough of Manhattan, The City of New York) where
the Securities may be presented or surrendered for any or all such purposes and
may from time to time rescind such designations; provided, however, that no such
designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency in the Borough of Manhattan, The City
of New York, for such purposes.  The Company will give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

 

Section 10.03.                       Money for Security Payments to be Held in
Trust.

 

If the Company shall at any time act as its own Paying Agent, it will, on or
before each due date of the principal of (and premium, if any) or interest on
any of the Securities, segregate and hold in trust for the benefit of the
Persons entitled thereto a sum sufficient to pay the principal (and premium, if
any) or interest so becoming due until such sums shall be paid to such Persons
or otherwise disposed of as herein provided and will promptly notify the Trustee
of its action or failure so to act.

 

Whenever the Company shall have one or more Paying Agents, it will, prior to
each due date of the principal of (and premium, if any) or interest on any
Securities, deposit with a Paying Agent a sum sufficient to pay the principal
(and premium, if any) or interest so becoming due, such sum to be held as
provided by the Trust Indenture Act, and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee of its action or failure
so to act.

 

73

--------------------------------------------------------------------------------


 

The Company will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will: (i) comply with the provisions of the Trust Indenture Act applicable to it
as Paying Agent and (ii) during the continuance of any default by the Company
(or any other obligor upon the Securities) in the making of any payment in
respect of the Securities, upon the written request of the Trustee, forthwith
pay to the Trustee all sums held in trust by such Paying Agent as such.

 

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of (and premium, if any) or
interest on any Security and remaining unclaimed for two years after such
principal (and premium, if any) or interest has become due and payable shall be
paid to the Company on Company Request, or (if then held by the Company) shall
be discharged from such trust; and the Holder of such Security shall thereafter,
as an unsecured general creditor, look only to the Company for payment thereof,
and all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease.

 

Section 10.04.                       Existence.

 

Subject to Article 8, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
(charter and statutory) and material franchises; provided, however, that the
Company shall not be required to preserve any such right or franchise if the
Board of Directors in good faith shall determine that the preservation thereof
is no longer desirable in the conduct of the business of the Company and that
the loss thereof is not disadvantageous in any material respect to the Holders.

 

Section 10.05.                       Maintenance of Properties.

 

The Company will cause all material properties used or useful in the conduct of
its business or the business of any Restricted Subsidiary to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment and will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Company may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section shall prevent the Company from
discontinuing the operation or maintenance of any of such material properties if
such discontinuance is, as determined by the Board of Directors in good faith,
desirable in the conduct of its business or the business of any Restricted
Subsidiary and not disadvantageous in any material respect to the Holders.

 

74

--------------------------------------------------------------------------------


 

Section 10.06.                       Payment of Taxes and Other Claims.

 

The Company will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (1) all taxes, assessments and governmental
charges levied or imposed upon the Company or any of its Restricted Subsidiaries
or upon the income, profits or property of the Company or any of its Restricted
Subsidiaries, and (2) all lawful claims for labor, materials and supplies which,
if unpaid, might by law become a lien upon the property of the Company or any of
its Restricted Subsidiaries; provided, however, that the Company shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings.

 

Section 10.07.                       Maintenance of Insurance.

 

The Company shall, and shall cause its Restricted Subsidiaries to, keep at all
times all of their properties which are of an insurable nature insured against
loss or damage with insurers believed by the Company to be responsible to the
extent that property of similar character is usually so insured by corporations
similarly situated and owning like properties in accordance with good business
practice.

 

Section 10.08.                       Limitation on Consolidated Debt.

 

The Company shall not, and shall not permit any Restricted Subsidiary to, Incur
any Debt (including Acquired Debt), other than Permitted Debt, unless
immediately after giving effect to the Incurrence of such Debt and the receipt
and application of the net proceeds therefrom (including, without limitation,
the application or use of the net proceeds therefrom to repay Debt or make any
Restricted Payment) (a) the Consolidated Debt to Annualized Operating Cash Flow
Ratio would be less than 7.0 to 1.0, or (b) in the case of any incurrence of
Debt prior to January 1, 2005 only, Consolidated Debt would be equal to or less
than 80% of Total Invested Capital.

 

Section 10.09.                       Limitation on Restricted Payments.

 

The Company shall not, directly or indirectly:

 

(I)                                     DECLARE OR PAY ANY DIVIDEND ON, OR MAKE
ANY DISTRIBUTION TO THE HOLDERS OF, ANY SHARES OF ITS CAPITAL STOCK (OTHER THAN
DIVIDENDS OR DISTRIBUTIONS PAYABLE SOLELY IN ITS CAPITAL STOCK (OTHER THAN
REDEEMABLE STOCK) OR IN OPTIONS, WARRANTS OR OTHER RIGHTS TO PURCHASE ANY SUCH
CAPITAL STOCK (OTHER THAN REDEEMABLE STOCK));

 

(II)                                  PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR
RETIRE FOR VALUE, OR PERMIT ANY RESTRICTED SUBSIDIARY TO, DIRECTLY OR
INDIRECTLY, PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE (OTHER
THAN VALUE CONSISTING SOLELY OF CAPITAL STOCK OF THE COMPANY THAT IS NOT
REDEEMABLE STOCK OR OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SUCH CAPITAL
STOCK THAT IS NOT REDEEMABLE STOCK), ANY CAPITAL STOCK OF THE COMPANY (INCLUDING
OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SUCH CAPITAL STOCK);

 

75

--------------------------------------------------------------------------------


 

(III)                               REDEEM, REPURCHASE, DEFEASE OR OTHERWISE
ACQUIRE OR RETIRE FOR VALUE, OR PERMIT ANY RESTRICTED SUBSIDIARY TO, DIRECTLY OR
INDIRECTLY, REDEEM, REPURCHASE, DEFEASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE
(OTHER THAN VALUE CONSISTING SOLELY OF CAPITAL STOCK OF THE COMPANY THAT IS NOT
REDEEMABLE STOCK OR OPTIONS, WARRANTS OR OTHER RIGHTS TO ACQUIRE SUCH CAPITAL
STOCK THAT IS NOT REDEEMABLE STOCK), PRIOR TO ANY SCHEDULED MATURITY, SCHEDULED
REPAYMENT OR SCHEDULED SINKING FUND PAYMENT, ANY DEBT THAT IS SUBORDINATE
(WHETHER PURSUANT TO ITS TERMS OR BY OPERATION OF LAW) IN RIGHT OF PAYMENT TO
THE SECURITIES; OR

 

(IV)                              MAKE, OR PERMIT ANY RESTRICTED SUBSIDIARY,
DIRECTLY OR INDIRECTLY, TO MAKE, ANY INVESTMENT (OTHER THAN ANY PERMITTED
INVESTMENT) IN ANY PERSON (OTHER THAN IN A RESTRICTED SUBSIDIARY OR A PERSON
THAT BECOMES A RESTRICTED SUBSIDIARY AS A RESULT OF SUCH INVESTMENT);

 

(each of the foregoing actions set forth in clauses (i) through (iv), other than
any such action that is a Permitted Investment or a Permitted Distribution,
being referred to as a “Restricted Payment”) unless, at the time of such
Restricted Payment, and after giving effect thereto:

 

(A)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING;

 

(B)                                 THE COMPANY WOULD, AT THE TIME OF SUCH
RESTRICTED PAYMENT AND AFTER GIVING PRO FORMA EFFECT THERETO AS IF SUCH
RESTRICTED PAYMENT HAD BEEN MADE AT THE BEGINNING OF THE APPLICABLE PERIOD, HAVE
BEEN PERMITTED TO INCUR AT LEAST $1.00 OF ADDITIONAL DEBT PURSUANT TO CLAUSE (A)
OF SECTION 10.08; AND

 

(C)                                  AFTER GIVING EFFECT TO SUCH RESTRICTED
PAYMENT ON A PRO FORMA BASIS, THE AGGREGATE AMOUNT OF ALL RESTRICTED PAYMENTS
MADE ON OR AFTER THE DATE HEREOF SHALL NOT EXCEED:

 

(1)                                  the amount of (x) the Operating Cash Flow
of the Company after December 31, 2002 through the end of the latest full fiscal
quarter for which consolidated financial statements of the Company are available
preceding the date of such Restricted Payment (treated as a single accounting
period) less (y) 150% of the cumulative Consolidated Interest Expense of the
Company after December 31, 2002 through the end of the latest full fiscal
quarter for which consolidated financial statements are available preceding the
date of such Restricted Payment (treated as a single accounting period), plus

 

(2)                                  the aggregate net proceeds (other than
proceeds from a Committed Capital Contribution), including the fair market value
of property other than cash (as determined, (A) in the case of any property
other than cash with a value less than $25.0 million, by the Board of Directors,
whose good faith determination shall be conclusive and as evidenced by a Board
Resolution, or (B) in the case of any property other than cash with a value
equal to or greater than $25.0 million, by an

 

76

--------------------------------------------------------------------------------


 

accounting, appraisal or investment banking firm of national standing and
evidenced by a written opinion of such firm), received by the Company from the
issuance and sale (other than to a Restricted Subsidiary) on or after February
24, 2000 of shares of its Capital Stock (other than Redeemable Stock), or any
options, warrants or other rights to purchase such Capital Stock (other than
Redeemable Stock), other than shares of Capital Stock or options, warrants or
other rights to purchase Capital Stock (or shares issuable upon exercise
thereof), the proceeds of the issuance of which is used to make a Directed
Investment (unless such designation has been revoked by the Board of Directors
and the Company is able to make such Investment pursuant to this Section 10.09
(other than as a Directed Investment)), plus

 

(3)                                  the aggregate net proceeds, including the
fair market value of property other than cash (as determined, (A) in the case of
any property other than cash with a value less than $25.0 million, by the Board
of Directors, whose good faith determination shall be conclusive and as
evidenced by a Board Resolution, or (B) in the case of any property other than
cash with a value equal to or greater than $25.0 million, by an accounting,
appraisal or investment banking firm of national standing and evidenced by a
written opinion of such firm), received by the Company from the issuance or sale
(other than to a Restricted Subsidiary) after February 24, 2000 of any Capital
Stock of the Company (other than Redeemable Stock), or any options, warrants or
other rights to purchase such Capital Stock (other than Redeemable Stock), upon
the conversion of, or exchange for, Debt of the Company or a Restricted
Subsidiary.

 

The foregoing limitations in this Section 10.09 do not limit or restrict the
making of any Permitted Distribution, Permitted Investment or Directed
Investment, and neither a Permitted Distribution nor a Permitted Investment
shall be counted as a Restricted Payment for purposes of clause (c) above.  In
addition, the foregoing limitations do not prevent the Company from (I) paying a
dividend on Capital Stock of the Company within 60 days after the declaration
thereof if, on the date when the dividend was declared, the Company could have
paid such dividend in accordance with the provisions of this Indenture, (II)
repurchasing Capital Stock of the Company (including options, warrants or other
rights to acquire such Capital Stock) from former employees or Directors of the
Company or any Subsidiary thereof for consideration not to exceed (A) in the
case of all such employees or directors (other than Itemized Executives), $3.0
million in the aggregate in any fiscal year, with amounts not used in any given
fiscal year being carried over into subsequent fiscal years, and (B) in the case
of any Itemized Executive, $2.0 million per Itemized Executive (plus the amount
of any proceeds of any key man life insurance received by the Company in respect
of such Itemized Executive) in any fiscal year, with the aggregate amount of
such repurchases under this clause (II)(B) not to exceed $5.0 million in any
fiscal year; provided that the aggregate amount of all such repurchases made
pursuant to this clause (II) does not exceed $17.0 million in the aggregate (not
including the amount of any proceeds of key man life insurance received by the
Company in respect to any Itemized Executive), (III) the repurchase, redemption
or other acquisition for value of Capital Stock of the Company to the extent
necessary to prevent the loss or secure the renewal or reinstatement of

 

77

--------------------------------------------------------------------------------


 

any license or franchise held by the Company or any of its Subsidiaries from any
governmental agency, (IV) making a loan in the aggregate principal amount of
approximately $2.2 million to certain officer(s) of the Company as described in
the Offering Circular (with Restricted Payments pursuant to this clause not
being counted as Restricted Payments for purposes of clause (c) above), (V) the
redemption, repurchase, defeasance or other acquisition or retirement for value
of Indebtedness that is subordinated in right of payment to the Securities,
including premium, if any, and accrued and unpaid interest, with the proceeds
of, or in exchange for, (a) the proceeds of a capital contribution or a
substantially concurrent offering of, shares of Capital Stock (other than
Redeemable Stock) of the Company (or options, warrants or other rights to
acquire such Capital Stock) the proceeds of which are not designated as a
Directed Investment, or (b) Debt that is at least as subordinated in right of
payment to the Securities, including premium, if any, and accrued and unpaid
interest, as the Debt being purchased, (with Restricted Payments pursuant to
this clause not being counted as Restricted Payments for purposes of clause (c)
above), (VI) the repurchase, redemption or other acquisition of Capital Stock of
the Company (or options, warrants or other rights to acquire such Capital Stock)
in exchange for, or out of the proceeds of a capital contribution or a
substantially concurrent offering of, shares of Common Stock (other than
Redeemable Stock) of the Company (or options, warrants or other rights to
acquire such Capital Stock) the proceeds of which are not designated as a
Directed Investment, (VII) the payment of dividends in cash on the Preferred
Stock in compliance with this Indenture, if the Company, on a pro forma basis,
would have been permitted to incur at least $1.00 of additional Debt pursuant to
clause (a) of Section 10.08, (VIII) the repurchase, redemption or other
acquisition of the Preferred Stock in compliance with this Indenture, if the
Company, on a pro forma basis, would have been permitted to incur at least $1.00
of additional Debt pursuant to clause (a) of Section 10.08 or (IX) other
Restricted Payments not to exceed $5.0 million in the aggregate at any time
outstanding (with Restricted Payments pursuant to this clause not being counted
as Restricted Payments for purposes of clause (c) above).

 

Notwithstanding the foregoing, no Investment in a Person that immediately
thereafter would be a Restricted Subsidiary will be a Restricted Payment.  In
addition, if any Person in which an Investment is made, which Investment
constitutes a Restricted Payment when made, thereafter becomes a Restricted
Subsidiary, all such Investments previously made in such Person shall no longer
be counted as Restricted Payments for purposes of calculating the aggregate
amount of Restricted Payments pursuant to clause (c) of the third preceding
paragraph or the aggregate amount of Investments pursuant to clause (V)(a) of
the immediately preceding paragraph, in each case to the extent such Investments
would otherwise be so counted.

 

For purposes of clause (c)(3) above, the net proceeds received by the Company
from the issuance or sale of its Capital Stock either upon the conversion of, or
exchange for, Debt of the Company or any Restricted Subsidiary shall be deemed
to be an amount equal to (a) the sum of (i) the principal amount or accreted
value (whichever is less) of such Debt on the date of such conversion or
exchange and (ii) the additional cash consideration, if any, received by the
Company upon such conversion or exchange, less any payment on account of
fractional shares, minus (b) all expenses incurred in connection with such
issuance or sale.  In addition, for purposes of clause (c)(3) above, the net
proceeds received by the Company from the issuance or sale of its Capital Stock
upon the exercise of any options or warrants of the Company or any Restricted
Subsidiary shall be deemed to be an amount equal to (a) the additional cash

 

78

--------------------------------------------------------------------------------


 

consideration, if any, received by the Company upon such exercise, minus (b) all
expenses incurred in connection with such issuance or sale.

 

For purposes of this Section 10.09, if a particular Restricted Payment involves
a non-cash payment, including a distribution of assets, then such Restricted
Payment shall be deemed to be an amount equal to the cash portion of such
Restricted Payment, if any, plus an amount equal to the fair market value of the
non-cash portion of such Restricted Payment, as determined by the Board of
Directors (whose good faith determination shall be conclusive and evidenced by a
Board Resolution).

 

The amount of any Investment outstanding at any time shall be deemed to be equal
to the amount of such Investment on the date made, less the return of capital,
repayment of loans and return on capital (including interest and dividends), in
each case, received in cash, up to the amount of such Investment on the date
made.

 

Section 10.10.                       Restricted Subsidiaries.

 

Subject to compliance with Section 10.09, the Board of Directors may designate
any Restricted Subsidiary as an Unrestricted Subsidiary.

 

The designation by the Board of Directors of a Restricted Subsidiary as an
Unrestricted Subsidiary shall, for all purposes of Section 10.09 (including
clause (b) thereof), be deemed to be a Restricted Payment of an amount equal to
the fair market value of the Company’s ownership interest in such Subsidiary
(including, without duplication, such indirect ownership interest in all
Subsidiaries of such Subsidiary), as determined by the Board of Directors in
good faith and evidenced by a Board Resolution.

 

Notwithstanding the foregoing provisions of this Section 10.10, the Board of
Directors may not designate a Subsidiary of the Company to be an Unrestricted
Subsidiary if, after such designation, (a) the Company or any of its other
Restricted Subsidiaries (i) provides credit support for, or a Guarantee of, any
Debt of such Subsidiary (including any undertaking, agreement or instrument
evidencing such Debt) or (ii) is directly or indirectly liable for any Debt of
such Subsidiary, (b) a default with respect to any Debt of such Subsidiary
(including any right which the holders thereof may have to take enforcement
action against such Subsidiary) would permit (upon notice, lapse of time or
both) any holder of any other Debt of the Company or any Restricted Subsidiary
to declare a default on such other Debt or cause the payment thereof to be
accelerated or payable prior to its final scheduled maturity or (c) such
Subsidiary owns any Capital Stock of, or owns or holds any Lien on any property
of, any Restricted Subsidiary which is not a Subsidiary of the Subsidiary to be
so designated.

 

The Board of Directors, from time to time, may designate any Person that is
about to become a Subsidiary of the Company as an Unrestricted Subsidiary, and
may designate any newly-created Subsidiary of the Company as an Unrestricted
Subsidiary, if at the time such Subsidiary is created it contains no assets
(other than such de minimis amount of assets then required by law for the
formation of corporations) and no Debt.  Subsidiaries of the Company that are
not designated by the Board of Directors as Restricted or Unrestricted
Subsidiaries shall

 

79

--------------------------------------------------------------------------------


 

be deemed to be Restricted Subsidiaries.  Notwithstanding any provisions of this
Section 10.10, all Subsidiaries of an Unrestricted Subsidiary shall be
Unrestricted Subsidiaries.

 

Section 10.11.                       Transactions with Affiliates.

 

The Company shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, enter into any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) or
series of related transactions with any Affiliate of the Company on terms that
are less favorable to the Company or such Restricted Subsidiary, as the case may
be, than those which might be obtained at the time of such transaction from a
Person that is not such an Affiliate; provided, however, that this Section 10.11
shall not limit, or be applicable to, (i) any transaction between Unrestricted
Subsidiaries not involving the Company or any Restricted Subsidiary, (ii) any
transaction between the Company and any Restricted Subsidiary or between
Restricted Subsidiaries or (iii) any Permitted Transactions.  In addition, any
transaction or series of related transactions, other than Permitted
Transactions, between the Company or any Restricted Subsidiary and any Affiliate
of the Company (other than a Restricted Subsidiary) involving an aggregate
consideration of $5 million or more must be approved in good faith by a majority
of the Company’s Disinterested Directors (of which there must be at least one)
and evidenced by a Board Resolution, or if there is no Disinterested Director at
such time or such transaction involves aggregate consideration of $25.0 million
or more, by an opinion as to fairness (“Fairness Opinion”) to the Company or
such Subsidiary from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.  For purposes of this
Section 10.11, any transaction or series of related transactions between the
Company or any Restricted Subsidiary and an Affiliate of the Company that is
approved by a majority of the Disinterested Directors (of which there must be at
least one to utilize this method of approval) and evidenced by a Board
Resolution or for which a Fairness Opinion has been issued shall be deemed to be
on terms as favorable as those that might be obtained at the time of such
transaction (or series of transactions) from a Person that is not such an
Affiliate and thus shall be permitted under this Section 10.11.

 

Section 10.12.                       Liens.

 

The Company shall not and shall not permit any of its Restricted Subsidiaries to
create, incur, assume or otherwise cause or suffer to exist or become effective
any Lien of any kind (other than Permitted Liens) upon any of their property or
assets, now owned or hereafter acquired, unless all payments due under this
Indenture and the Securities are secured on an equal and ratable basis with the
obligations so secured until such time as such obligations are no longer secured
by a Lien.

 

Section 10.13.                       Change of Control.

 

Upon the occurrence of a Change of Control, the Company shall be required to
make an Offer to Purchase all or any part of Outstanding Securities at a cash
purchase price equal to 101% of the aggregate principal amount thereof, plus
accrued and unpaid interest and Additional Interest, if any, to the Purchase
Date.  The Offer to Purchase must be made within 30 days following a Change of
Control, must remain open for at least 30 and not more than 180

 

80

--------------------------------------------------------------------------------


 

days and must comply with the requirements of Rule 14e-1 under the Exchange Act
and any other applicable securities laws and regulations.

 

Section 10.14.                       Dividend and Other Payment Restrictions
Affecting Subsidiaries.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (i)(a) pay dividends or make any other distributions to the
Company or any of its Restricted Subsidiaries (1) on its Capital Stock or (2)
with respect to any other interest or participation in, or measured by, its
profits, or (b) pay any indebtedness owed to the Company or any of its
Restricted Subsidiaries, (ii) make loans or advances to the Company or any of
its Restricted Subsidiaries or (iii) transfer any of its properties or assets to
the Company or any of its Restricted Subsidiaries.  However, the foregoing
restrictions will not apply to encumbrances or restrictions existing under or by
reason of (a) existing Debt as in effect on the date hereof, (b) any Credit
Facility as in effect as of the date hereof (or in the case of the New Credit
Facility, as initially executed by the parties thereto), and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings thereof, provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive, taken as a whole, with
respect to such dividend and other payment restrictions than those contained in
such Credit Facility as in effect on the date hereof (as conclusively determined
in good faith by the Board of Directors and set forth in a Board Resolution),
(c) this Indenture and the Securities, (d) applicable law, (e) any instrument
governing Debt (and any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings thereof,
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacement or refinancings are no more restrictive,
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in such Debt as in effect on the date of its incurrence by
the Company or any Restricted Subsidiary (as conclusively determined in good
faith by an executive officer of the Company)) or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Debt was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired, provided that, in the case of Debt, such Debt was permitted by the
terms of this Indenture to be incurred, (f) customary non-assignment provisions
in leases entered into in the ordinary course of business, (g) purchase money
obligations for property acquired in the ordinary course of business that impose
restrictions of the nature described in clause (iii) above on the property so
acquired, (h) any agreement for the sale or other disposition of a Restricted
Subsidiary that restricts distributions by that Subsidiary pending its sale or
other disposition, (i) Liens securing Debt otherwise permitted to be incurred
pursuant to the provisions of the covenant described above under Section 10.12
that limit the right of the Company or any of its Restricted Subsidiaries to
dispose of the assets subject to such Lien, (j) provisions with respect to the
disposition or distribution of assets or property in joint venture agreements
and other similar agreements entered into in the ordinary course of business and
(k) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

 

81

--------------------------------------------------------------------------------


 

Section 10.15.                       Activities of the Company and Restricted
Subsidiaries.

 

The Company shall not, and shall not permit any Restricted Subsidiary to, engage
in any business other than the telecommunications business and related
activities and services, including such businesses, activities and services as
the Company and the Restricted Subsidiaries are engaged in on the Closing Date.

 

Section 10.16.                       Provision of Financial Information.

 

Whether or not the Company is subject to Section 13(a) or 15(d) of the Exchange
Act, or any successor provision thereto, the Company shall file with the
Commission the annual reports, quarterly reports and other documents which the
Company would have been required to file with the Commission pursuant to such
Section 13(a) or 15(d) or any successor provision thereto if the Company were
subject thereto, such documents to be filed with the Commission on or prior to
the respective dates (the “Required Filing Dates”) by which the Company would
have been required to file them.  The Company shall also in any event (a) within
15 days of each Required Filing Date (i) transmit by mail to all Holders, as
their names and addresses appear in the Security Register, without cost to such
Holders, and (ii) file with the Trustee copies of the annual reports, quarterly
reports and other documents which the Company would have been required to file
with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act or
any successor provisions thereto if the Company were subject thereto and (b) if
filing such documents by the Company with the Commission is not permitted under
the Exchange Act, promptly upon written request supply copies of such documents
to any prospective Holder.  The Trustee’s receipt of such reports, information
and documents shall not constitute constructive notice of any information
contained therein or determinable from information contained therein.

 

In addition, for so long as any Securities remain outstanding, the Company shall
furnish to the Holders and to securities analysts and prospective investors,
upon their request, the information required to be delivered pursuant to Rule
144A under the Securities Act.

 

Section 10.17.                       Statement by Officers as to Default:
Compliance Certificates.

 

(a)                                  The Company shall deliver to the Trustee,
within 120 days after the end of each fiscal year of the Company ending after
the date hereof an Officers’ Certificate, stating whether or not to the best
knowledge of the signers thereof the Company is in default in the performance
and observance of any of the terms, provisions and conditions of this Indenture
(without regard to any period of grace or requirement of notice provided
hereunder), and if the Company shall be in default, specifying all such defaults
and the nature and status thereof of which they may have knowledge.

 

(b)                                 The Company shall deliver to a Responsible
Officer of the Trustee, as soon as possible and in any event within 10 days
after the Company becomes aware of the occurrence of a Default or an Event of
Default, an Officers’ Certificate setting forth the details of such Default or
Event of Default, and the action which the Company proposes to take with respect
thereto.

 

82

--------------------------------------------------------------------------------


 

Section 10.18.                       Waiver of Certain Covenants.

 

The Company may omit in any particular instance to comply with any covenant or
condition set forth in Section 8.01, provided pursuant to Section 9.01(2) and
set forth in Sections 10.04 to 10.16, inclusive, if before the time for such
compliance the Holders of at least a majority in principal amount at Stated
Maturity of the Outstanding Securities shall, by Act of such Holders, either
waive such compliance in such instance or generally waive compliance with such
covenant or condition, but no such waiver shall extend to or affect such
covenant or condition except to the extent so expressly waived, and, until such
waiver shall become effective, the obligations of the Company and the duties of
the Trustee in respect of any such covenant or condition shall remain in full
force and effect; provided, however, with respect to an Offer to Purchase as to
which an Offer has been mailed, no such waiver may be made or shall be effective
against any Holder tendering Securities pursuant to such Offer, and the Company
may not omit to comply with the terms of such Offer as to such Holder.

 

Section 10.19.                       Limitation on Issuances and Sales of Equity
Interests in Wholly Owned Subsidiaries.

 

The Company (i) shall not, and shall not permit any Restricted Subsidiary of the
Company to, transfer, convey, sell or otherwise dispose (“Transfer”) of any
Capital Stock in any Wholly Owned Restricted Subsidiary of the Company to any
Person (other than the Company or a Wholly Owned Restricted Subsidiary of the
Company) unless (a) such Transfer is of all the Capital Stock in such Wholly
Owned Restricted Subsidiary and (b) the cash Net Proceeds from such Transfer are
applied in accordance with the covenant described below under Section 10.21 and
(ii) will not permit any Wholly Owned Restricted Subsidiary of the Company to
issue any of its Capital Stock (other than, if necessary, shares of its Capital
Stock constituting directors’ qualifying shares) to any Person other than to the
Company or a Wholly Owned Restricted Subsidiary of the Company.  The foregoing
restrictions shall not apply to (i) the creation of Permitted Joint Ventures;
(ii) any Transfer required by applicable law or regulation, (iii) the issuance
of Redeemable Stock that is otherwise permitted to be issued pursuant to the
terms of this Indenture, and (iv) Transfers in which the Company or a Restricted
Subsidiary acquired at the same time not less than its proportionate share in
such issuance of Capital Stock.

 

Section 10.20.                       Payments for Consent.

 

Neither the Company nor any of its Restricted Subsidiaries shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Holder of any Securities for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Securities unless such consideration is offered to be
paid or is paid to all Holders of the Securities that consent, waive or agree to
amend in the time frame set forth in the solicitation documents relating to such
consent, waiver or agreement.

 

Section 10.21.                       Asset Sales.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless (i) the Company (or the Restricted
Subsidiary, as the case may be) receives consideration at the time of such Asset
Sale at least equal to the fair market value (which shall be conclusively
evidenced by a resolution of the Board of Directors set forth in an

 

83

--------------------------------------------------------------------------------


 

Officers’ Certificate delivered to the Trustee) of the assets or Capital Stock
issued or sold or otherwise disposed of and (ii) at least 80% of the
consideration therefor received by the Company or such Subsidiary is in the form
of cash; provided that the amount of (x) any liabilities (as shown on the
Company’s or such Restricted Subsidiary’s most recent balance sheet), of the
Company or any Restricted Subsidiary (other than contingent liabilities and
liabilities that are by their terms subordinated to the Securities or any
guarantee thereof) that are assumed by the transferee of any such assets and (y)
any securities, notes or other obligations received by the Company or any such
Restricted Subsidiary from such transferee that are contemporaneously (subject
to ordinary settlement periods) converted by the Company or such Subsidiary into
cash (to the extent of the cash received), shall be deemed to be cash for
purposes of this provision.

 

Within 360 days after the receipt of any Net Proceeds from an Asset Sale, the
Company may apply such Net Proceeds, at its option, (a) to repay Debt under a
Credit Facility or any Vendor Financing Debt or (b) to make a capital
expenditure in the same or similar line of business as the Company is engaged in
on the date hereof or in a business reasonably related thereto, or (c) to
acquire (i) Capital Stock of an entity that is or becomes a Restricted
Subsidiary or (ii) other long-term assets that are used or useful in the same or
similar line of business as the Company or such Restricted Subsidiaries were
engaged in on the date hereof or in businesses reasonably related thereto. 
Pending the final application of any such Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Indenture.  Any Net
Proceeds from Asset Sales that are not applied or invested as provided in the
first sentence of this paragraph will be deemed to constitute “Excess
Proceeds.”  When the aggregate amount of Excess Proceeds exceeds $10.0 million,
the Company will be required to make an offer (an “Asset Sale Offer”) to all
Holders of Securities and all holders of other Debt that is pari passu with the
Securities containing provisions similar to those set forth in this Indenture
with respect to offers to purchase or redeem with the proceeds of sales of
assets to purchase the maximum principal amount at maturity of Securities and
such other pari passu Debt that may be purchased out of the Excess Proceeds. 
The offer price for such Asset Sale Offer shall be an amount in cash equal to
100% of the principal amount thereof plus accrued and unpaid interest thereon,
if any, to the date of purchase, in accordance with the procedures set forth in
this Indenture and the instrument or instruments governing such other pari passu
Debt, respectively.  To the extent that any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company may use such Excess Proceeds
for any purpose not otherwise prohibited by this Indenture.  If the aggregate
principal amount of Securities tendered into such Asset Sale Offer surrendered
by Holders thereof exceeds the amount of Excess Proceeds, the Trustee shall
select the Securities to be purchased on a pro rata basis.  Upon completion of
such offer to purchase, the amount of Excess Proceeds shall be reset at zero.

 

84

--------------------------------------------------------------------------------


 

ARTICLE 11.

 

Redemption of Securities

 

Section 11.01.                       Right of Redemption.

 

The Securities may be redeemed at any time on or after July 1, 2007, at the
Company’s option, in whole or in part, upon not less than 30 or more than 60
days’ prior written notice mailed by first class mail to each Holder’s last
address as it appears in the Security Register, at the Redemption Prices
(expressed as a percentage of the principal amount at maturity thereof) set
forth below, plus an amount in cash equal to all accrued and unpaid interest and
Additional Interest, if any, to the Redemption Date, if redeemed during the
twelve-month period beginning July 1 of each of the years set forth below.

 

Year

 

Percentage

 

2007

 

104.063

%

2008

 

102.031

%

2009 and thereafter

 

100.000

%

 

In addition, in the event that the Company receives net proceeds from one or
more sales of its Capital Stock (other than Redeemable Stock) prior to July 1,
2006, the Company may redeem up to 35% of the aggregate principal amount of the
Securities originally issued with the proceeds of such sale at a Redemption
Price equal to 108.125% of such principal amount on the Redemption Date, plus
Additional Interest, if any thereon, to the Redemption Date; provided that at
least 65% of the aggregate principal amount of the Securities issued remain
outstanding immediately after the occurrence of any such redemption (excluding
Securities held by the Company and its Restricted Subsidiaries); and provided,
further, that such redemption occurs within 60 days after consummation of any
such sale.

 

Section 11.02.                       Applicability of Article.

 

Redemption of Securities at the election of the Company, as permitted by this
Indenture and the provisions of the Securities, shall be made in accordance with
such provisions and this Article.

 

Section 11.03.                       Election to Redeem; Notice to Trustee.

 

The election of the Company to redeem any Securities pursuant to Section 11.01
shall be evidenced by a Board Resolution.  In case of any redemption at the
election of the Company pursuant to Section 11.01, the Company shall, at least
45 days prior to the Redemption Date fixed by the Company (unless a shorter
notice shall be satisfactory to the Trustee), notify the Trustee of such
Redemption Date and of the principal amount of Securities to be redeemed.

 

Section 11.04.                       Selection by Trustee of Securities to Be
Redeemed.

 

In the case of any partial redemption, selection of the Securities for
redemption will be made by the Trustee in compliance with the requirements of
the principal national securities exchange, if any, on which the Securities are
listed or, if the Securities are not listed on a national securities exchange,
on a pro rata basis, by lot or by such other method as the Trustee shall deem to
be fair and appropriate; provided that no Security of $1,000 in principal amount
or less shall be redeemed in part.

 

85

--------------------------------------------------------------------------------


 

The Trustee shall promptly notify the Company and each Security Registrar in
writing of the Securities selected for redemption and, in the case of any
Securities selected for partial redemption, the principal amount thereof to be
redeemed.

 

For all purposes of this Indenture and of the Securities, unless the context
otherwise requires, all provisions relating to the redemption of Securities
shall relate, in the case of any Securities redeemed or to be redeemed only in
part, to the portion of the principal amount of such Securities which has been
or is to be redeemed.

 

Section 11.05.                       Notice of Redemption.

 

Notice of redemption shall be given by first-class mail, postage prepaid, mailed
not less than 30 nor more than 45 days prior to the Redemption Date, to each
Holder of Securities to be redeemed, at his address appearing in the Security
Register.

 

All notices of redemption shall state (including CUSIP, CINS and ISIN numbers,
if any):

 


(1)                                  THE REDEMPTION DATE,


 


(2)                                  THE REDEMPTION PRICE,


 


(3)                                  IF LESS THAN ALL THE OUTSTANDING SECURITIES
ARE TO BE REDEEMED, THE IDENTIFICATION (AND, IN THE CASE OF PARTIAL REDEMPTION,
THE PRINCIPAL AMOUNTS) OF THE PARTICULAR SECURITIES TO BE REDEEMED, INCLUDING
CUSIP, CINS AND ISIN NUMBERS,


 


(4)                                  THAT ON THE REDEMPTION DATE THE REDEMPTION
PRICE WILL BECOME DUE AND PAYABLE UPON EACH SUCH SECURITY TO BE REDEEMED AND
THAT CASH INTEREST THEREON WILL CEASE TO ACCRUE ON AND AFTER SAID REDEMPTION
DATE,


 


(5)                                  THE PLACE OR PLACES WHERE SUCH SECURITIES
ARE TO BE SURRENDERED FOR PAYMENT OF THE REDEMPTION PRICE, AND


 


(6)                                  IF THE REDEMPTION IS BEING MADE PURSUANT TO
THE PROVISIONS OF THE SECURITIES SET FORTH IN THE THIRD PARAGRAPH OF SECTION
2.03, A BRIEF DESCRIPTION OF THE NATURE AND AMOUNT OF CAPITAL STOCK SOLD BY THE
COMPANY, THE AGGREGATE PURCHASE PRICE THEREOF AND THE NET CASH PROCEEDS
THEREFROM AVAILABLE FOR SUCH REDEMPTION, THE DATE OR DATES ON WHICH SUCH SALE
WAS COMPLETED AND THE PERCENTAGE OF THE AGGREGATE PRINCIPAL AMOUNT OF
OUTSTANDING SECURITIES BEING REDEEMED.


 

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name and at the expense of the Company and shall be irrevocable.

 

Section 11.06.                       Deposit of Redemption Price.

 

On or before 10:00 a.m. New York time on any Redemption Date, the Company shall
deposit with the Trustee or with a Paying Agent (or, if the Company is acting as
its own

 

86

--------------------------------------------------------------------------------


 

Paying Agent, segregate and hold in trust as provided in Section 10.03) an
amount of money sufficient to pay the Redemption Price of, and (except if the
Redemption Date shall be an Interest Payment Date) any applicable accrued
interest on, all the Securities which are to be redeemed on that date.

 

Section 11.07.                       Securities Payable on Redemption Date.

 

Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified, and from and after such date (unless the Company shall
default in the payment of the Redemption Price and any applicable accrued
interest) such Securities shall not bear interest.  Upon surrender of any such
Security for redemption in accordance with said notice, such Security shall be
paid by the Company at the Redemption Price, together with any applicable
accrued and unpaid interest to the Redemption Date; provided, however, that
installments of interest whose Stated Maturity is on or prior to the Redemption
Date shall be payable to the Holders of such Securities, or one or more
Predecessor Securities, registered as such at the close of business on the
relevant Record Dates according to their terms and the provisions of Section
3.09.

 

If any Security called for redemption in accordance with the election of the
Company made pursuant to Section 11.01 shall not be so paid upon surrender
thereof for redemption, the principal (and premium, if any) shall, until paid,
bear interest from the Redemption Date at the rate provided by the Security.

 

Section 11.08.                       Securities Redeemed in Part.

 

Any Security which is to be redeemed only in part shall be surrendered at an
office or agency of the Company designated for that purpose pursuant to Section
10.02 (with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or his attorney duly authorized in
writing), and the Company shall execute, and the Trustee shall authenticate and
deliver to the Holder of such Security without service charge, a new Security or
Securities, of any authorized denomination as requested by such Holder, in
aggregate principal amount at Stated Maturity equal to and in exchange for the
unredeemed portion of the principal amount at Stated Maturity of the Security so
surrendered.

 

ARTICLE 12.

 

Defeasance and Covenant Defeasance

 

Section 12.01.                       Company’s Option to Effect Defeasance or
Covenant Defeasance.

 

The Company may elect, at its option at any time, to have Section 12.02 or
Section 12.03 applied to the Outstanding Securities (as a whole and not in part)
upon compliance with the conditions set forth below in this Article.  Any such
election shall be evidenced by a Board Resolution.

 

87

--------------------------------------------------------------------------------


 

Section 12.02.                       Defeasance and Discharge.

 

Upon the Company’s exercise of its option to have this Section applied to the
Outstanding Securities (as a whole and not in part), the Company shall be deemed
to have been discharged from its obligations with respect to such Securities as
provided in this Section on and after the date the conditions set forth in
Section 12.04 are satisfied (hereinafter called “Defeasance”), and thereafter
such Securities shall not be subject to redemption pursuant thereto.  For this
purpose, such Defeasance means that the Company shall be deemed to have paid and
discharged the entire indebtedness represented by such Securities and to have
satisfied all its other obligations under such Securities and this Indenture
insofar as such Securities are concerned (and the Trustee, at the expense of the
Company, shall execute proper instruments acknowledging the same), subject to
the following which shall survive until otherwise terminated or discharged
hereunder:  (1) the rights of Holders of such Securities to receive, solely from
the trust fund described in Section 12.04 and as more fully set forth in such
Section, payments in respect of the principal of and any premium and interest on
such Securities when payments are due, (2) the Company’s obligations with
respect to such Securities under Sections 3.04, 3.05, 3.08, 10.02 and 10.03, (3)
the rights, powers, trusts, duties and immunities of the Trustee hereunder and
(4) this Article.  Subject to compliance with this Article, the Company may
exercise its option to have this Section applied to the Outstanding Securities
(as a whole and not in part) notwithstanding the prior exercise of its option to
have Section 12.03 applied to such Securities.

 

Section 12.03.                       Covenant Defeasance.

 

Upon the Company’s exercise of its option to have this Section applied to the
Outstanding Securities (as a whole and not in part), (1) the Company shall be
released from its obligations under Section 8.01(iii), Sections 10.05 through
10.16, inclusive, and 10.19 through 10.21, inclusive and any covenant provided
pursuant to Section 9.01(2) and (2) the occurrence of any event specified in
Section 5.01(4) (with respect to Section 8.01(iii)), Section 5.01(5) (with
respect to any of Sections 10.05 through 10.16, inclusive and 10.19 through
10.21, inclusive, and any such covenants provided pursuant to Section 9.01(2)),
Section 5.01(6) or Section 5.01(7) shall be deemed not to be or result in an
Event of Default, in each case with respect to such Securities as provided in
this Section on and after the date the conditions set forth in Section 12.04 are
satisfied (hereinafter called “Covenant Defeasance”).  For this purpose, such
Covenant Defeasance means that, with respect to such Securities, the Company may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such specified Section (to the extent
so specified in the case of Sections 5.01(4) and 5.01(5)), whether directly or
indirectly by reason of any reference elsewhere herein to any such Section or by
reason of any reference in any such Section to any other provision herein or in
any other document, but the remainder of this Indenture and such Securities
shall be unaffected thereby.

 

Section 12.04.                       Conditions to Defeasance or Covenant
Defeasance.

 

The following shall be the conditions to the application of Section 12.02 or
Section 12.03 to the Outstanding Securities:

 


(1)                                  THE COMPANY SHALL IRREVOCABLY HAVE
DEPOSITED OR CAUSED TO BE DEPOSITED WITH THE TRUSTEE (OR ANOTHER TRUSTEE WHICH
SATISFIES THE REQUIREMENTS CONTEMPLATED BY SECTION 6.09 AND AGREES TO COMPLY
WITH THE PROVISIONS OF THIS ARTICLE APPLICABLE TO IT) AS

 

88

--------------------------------------------------------------------------------


 


TRUST FUNDS IN TRUST FOR THE PURPOSE OF MAKING THE FOLLOWING PAYMENTS,
SPECIFICALLY PLEDGED AS SECURITY FOR, AND DEDICATED SOLELY TO, THE BENEFITS OF
THE HOLDERS OF SUCH SECURITIES, (A) MONEY IN AN AMOUNT, OR (B) U.S. GOVERNMENT
OBLIGATIONS WHICH THROUGH THE SCHEDULED PAYMENT OF PRINCIPAL AND INTEREST IN
RESPECT THEREOF IN ACCORDANCE WITH THEIR TERMS WILL PROVIDE, NOT LATER THAN ONE
DAY BEFORE THE DUE DATE OF ANY PAYMENT, MONEY IN AN AMOUNT, OR (C) A COMBINATION
THEREOF, IN EACH CASE SUFFICIENT, IN THE OPINION OF A NATIONALLY RECOGNIZED FIRM
OF INDEPENDENT PUBLIC ACCOUNTANTS EXPRESSED IN A WRITTEN CERTIFICATION THEREOF
DELIVERED TO THE TRUSTEE, TO PAY AND DISCHARGE, AND WHICH SHALL BE APPLIED BY
THE TRUSTEE (OR ANY SUCH OTHER QUALIFYING TRUSTEE) TO PAY AND DISCHARGE, THE
PRINCIPAL OF AND ANY INSTALLMENT OF INTEREST ON SUCH SECURITIES ON THE
RESPECTIVE STATED MATURITIES THEREOF, IN ACCORDANCE WITH THE TERMS OF THIS
INDENTURE AND SUCH SECURITIES.  AS USED HEREIN, “U.S. GOVERNMENT OBLIGATION”
MEANS (X) ANY SECURITY WHICH IS (I) A DIRECT OBLIGATION OF THE UNITED STATES OF
AMERICA FOR THE PAYMENT OF WHICH THE FULL FAITH AND CREDIT OF THE UNITED STATES
OF AMERICA IS PLEDGED OR (II) AN OBLIGATION OF A PERSON CONTROLLED OR SUPERVISED
BY AND ACTING AS AN AGENCY OR INSTRUMENTALITY OF THE UNITED STATES OF AMERICA
THE PAYMENT OF WHICH IS UNCONDITIONALLY GUARANTEED AS A FULL FAITH AND CREDIT
OBLIGATION BY THE UNITED STATES OF AMERICA, WHICH, IN EITHER CASE (I) OR (II),
IS NOT CALLABLE OR REDEEMABLE AT THE OPTION OF THE ISSUER THEREOF, AND (Y) ANY
DEPOSITORY RECEIPT ISSUED BY A BANK (AS DEFINED IN SECTION 3(A)(2) OF THE
SECURITIES ACT) AS CUSTODIAN WITH RESPECT TO ANY U.S. GOVERNMENT OBLIGATION
WHICH IS SPECIFIED IN CLAUSE (X) ABOVE AND HELD BY SUCH BANK FOR THE ACCOUNT OF
THE HOLDER OF SUCH DEPOSITORY RECEIPT, OR WITH RESPECT TO ANY SPECIFIC PAYMENT
OF PRINCIPAL OF OR INTEREST ON ANY U.S. GOVERNMENT OBLIGATION WHICH IS SO
SPECIFIED AND HELD, PROVIDED THAT (EXCEPT AS REQUIRED BY LAW) SUCH CUSTODIAN IS
NOT AUTHORIZED TO MAKE ANY DEDUCTION FROM THE AMOUNT PAYABLE TO THE HOLDER OF
SUCH DEPOSITORY RECEIPT FROM ANY AMOUNT RECEIVED BY THE CUSTODIAN IN RESPECT OF
THE U.S. GOVERNMENT OBLIGATION OR THE SPECIFIC PAYMENT OF PRINCIPAL OR INTEREST
EVIDENCED BY SUCH DEPOSITORY RECEIPT.


 


(2)                                  IN THE EVENT OF AN ELECTION TO HAVE SECTION
12.02 APPLY TO THE OUTSTANDING SECURITIES, THE COMPANY SHALL HAVE DELIVERED TO
THE TRUSTEE AN OPINION OF COUNSEL STATING THAT (A) THE COMPANY HAS RECEIVED
FROM, OR THERE HAS BEEN PUBLISHED BY, THE INTERNAL REVENUE SERVICE A RULING OR
(B) SINCE THE CLOSING DATE THERE HAS BEEN A CHANGE IN THE APPLICABLE FEDERAL
INCOME TAX LAW, IN EITHER CASE (A) OR (B) TO THE EFFECT THAT, AND BASED THEREON
SUCH OPINION SHALL CONFIRM THAT, THE HOLDERS OF SUCH SECURITIES WILL NOT
RECOGNIZE GAIN OR LOSS FOR FEDERAL INCOME TAX PURPOSES AS A RESULT OF THE
DEPOSIT, DEFEASANCE AND DISCHARGE TO BE EFFECTED WITH RESPECT TO SUCH SECURITIES
AND WILL BE SUBJECT TO FEDERAL INCOME TAX ON THE SAME AMOUNT, IN THE SAME MANNER
AND AT THE SAME TIMES AS WOULD BE THE CASE IF SUCH DEPOSIT, DEFEASANCE AND
DISCHARGE WERE NOT TO OCCUR.


 


(3)                                  IN THE EVENT OF AN ELECTION TO HAVE SECTION
12.03 APPLY TO THE OUTSTANDING SECURITIES, THE COMPANY SHALL HAVE DELIVERED TO
THE TRUSTEE AN OPINION OF COUNSEL TO THE EFFECT THAT THE HOLDERS OF SUCH
SECURITIES WILL NOT RECOGNIZE GAIN OR LOSS FOR FEDERAL INCOME TAX PURPOSES AS A
RESULT OF THE DEPOSIT AND COVENANT DEFEASANCE TO BE EFFECTED WITH RESPECT TO
SUCH SECURITIES AND WILL BE SUBJECT TO FEDERAL INCOME TAX ON THE SAME AMOUNT, IN
THE SAME MANNER AND AT THE SAME TIMES AS WOULD BE THE CASE IF SUCH DEPOSIT AND
COVENANT DEFEASANCE WERE NOT TO OCCUR.

 

89

--------------------------------------------------------------------------------


 


(4)                                  NO DEFAULT WITH RESPECT TO THE OUTSTANDING
SECURITIES SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH DEPOSIT OR,
WITH REGARD TO ANY SUCH EVENT SPECIFIED IN SECTIONS 5.01(8) AND (9), AT ANY TIME
ON OR PRIOR TO THE 90TH DAY AFTER THE DATE OF SUCH DEPOSIT (IT BEING UNDERSTOOD
THAT THIS CONDITION SHALL NOT BE DEEMED SATISFIED UNTIL AFTER SUCH 90TH DAY).


 


(5)                                  SUCH DEFEASANCE OR COVENANT DEFEASANCE
SHALL NOT CAUSE THE TRUSTEE TO HAVE A CONFLICTING INTEREST WITHIN THE MEANING OF
THE TRUST INDENTURE ACT (ASSUMING ALL SECURITIES ARE IN DEFAULT WITHIN THE
MEANING OF SUCH ACT).


 


(6)                                  SUCH DEFEASANCE OR COVENANT DEFEASANCE
SHALL NOT RESULT IN A BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, ANY
OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS
BOUND.


 


(7)                                  SUCH DEFEASANCE OR COVENANT DEFEASANCE
SHALL NOT RESULT IN THE TRUST ARISING FROM SUCH DEPOSIT CONSTITUTING AN
INVESTMENT COMPANY WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT UNLESS SUCH
TRUST SHALL BE REGISTERED UNDER SUCH ACT OR EXEMPT FROM REGISTRATION THEREUNDER.


 


(8)                                  THE COMPANY SHALL HAVE DELIVERED TO THE
TRUSTEE AN OFFICERS’ CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT
ALL CONDITIONS PRECEDENT WITH RESPECT TO SUCH DEFEASANCE OR COVENANT DEFEASANCE
HAVE BEEN COMPLIED WITH.

 

Section 12.05.                       Deposited Money and U.S. Government
Obligations to Be Held in Trust; Miscellaneous Provisions.

 

Subject to the provisions of the last paragraph of Section 10.03, all money and
U.S. Government Obligations (including the proceeds thereof) deposited with the
Trustee or other qualifying trustee (solely for purposes of this Section and
Section 12.06, the Trustee and any such other trustee are referred to
collectively as the “Trustee”) pursuant to Section 12.04 in respect of the
Outstanding Securities shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Securities and this Indenture, to the
payment, either directly or through any such Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Holders of
such Securities, of all sums due and to become due thereon in respect of
principal and any premium and interest, but money so held in trust need not be
segregated from other funds except to the extent required by law.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Government Obligations deposited
pursuant to Section 12.04 or the principal and interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of Outstanding Securities.

 

Anything in this Article to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon Company Request any money
or U.S. Government Obligations held by it as provided in Section 12.04 which, in
the opinion of a nationally recognized firm of independent public accountants
expressed in a written certification thereof delivered to the Trustee, are in
excess of the amount thereof which would then be

 

90

--------------------------------------------------------------------------------


 

required to be deposited to effect the Defeasance or Covenant Defeasance, as the
case may be, with respect to the Outstanding Securities.

 

Section 12.06.                       Reinstatement.

 

If the Trustee or the Paying Agent is unable to apply any money in accordance
with this Article with respect to any Securities by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the obligations under this
Indenture and such Securities from which the Company has been discharged or
released pursuant to Section 12.02 or 12.03 shall be revived and reinstated as
though no deposit had occurred pursuant to this Article with respect to such
Securities, until such time as the Trustee or Paying Agent is permitted to apply
all money held in trust pursuant to Section 12.05 with respect to such
Securities in accordance with this Article; provided, however, that if the
Company makes any payment of principal of or any premium or interest on any such
Security following such reinstatement of its obligations, the Company shall be
subrogated to the rights (if any) of the Holders of such Securities to receive
such payment from the money so held in trust.

 

--------------------------------------------------------------------------------

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the day and year first above written.

 

 

 

 

NEXTEL PARTNERS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

THE BANK OF NEW YORK, Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

Indenture Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Certificate to Be
Delivered in Connection with
Transfers Pursuant to Regulation S

 

                         ,            

 

The Bank of New York
101 Barclay Street
New York, New York 10286
Attention: Corporate Trust Administration

 

Nextel Partners, Inc.
4500 Carillon Point
Kirkland, Washington 98033

 

Re:                               Nextel Partners, Inc. (the “Company”)
81/8% Senior Notes Due 2011 (the “Notes”)

 

Dear Sirs:

 

This letter relates to U.S. $                        principal amount of Notes
represented by a Note (the “Legended Note”) which bears a legend outlining
restrictions upon transfer of such Legended Note.  Pursuant to Section 2.05 of
the Indenture dated as of June 23, 2003 (the “Indenture”) relating to the Notes,
we hereby certify that we are (or we will hold such securities on behalf of) a
person outside the United States to whom the Notes could be transferred in
accordance with Rule 904 of Regulation S promulgated under the U.S. Securities
Act of 1933, as amended.  Accordingly, you are hereby requested to exchange the
legended certificate for an unlegended certificate representing an identical
principal amount of Notes, all in the manner provided for in the Indenture.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.  Terms used in this certificate have the meanings set
forth in Regulation S.

 

 

 

Very truly yours,

 

 

 

 

 

[Name of Holder]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Signature

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Certificate to Be Delivered
in Connection with Transfers to
Non-QIB Institutional Accredited Investors

 

                                              ,              

 

The Bank of New York
101 Barclay Street
New York, New York 10286
Attention:  Corporate Trust Administration

 

Nextel Partners, Inc.
4500 Carillon Point
Kirkland, Washington 98033

 

Re:                             Nextel Partners, Inc. (the “Company”)
81/8% Senior Notes due 2011 (the “Notes”)

 

Dear Sirs:

 

In connection with our proposed purchase of U.S. $                     aggregate
principal amount at stated maturity of the Notes, we confirm that:

 

1.                                       We understand that any subsequent
transfer of the Notes is subject to certain restrictions and conditions set
forth in the Indenture dated as of June 23, 2003 (the “Indenture”), relating to
the Notes, and we agree to be bound by, and not to resell, pledge or otherwise
transfer the Notes except in compliance with, such restrictions and conditions
and the Securities Act of 1933, as amended (the “Securities Act”).

 

2.                                       We understand that the offer and sale
of the Notes have not been registered under the Securities Act, and that the
Notes may not be offered or sold except as permitted in the following sentence. 
We agree, on our own behalf and on behalf of any accounts for which we are
acting as hereinafter stated, that if we should offer or sell any Notes, we will
do so only (A) to the Company or any subsidiary thereof, (B) in accordance with
Rule 144A under the Securities Act to a “qualified institutional buyer” (as
defined therein), (C) to an institutional “accredited investor” (as defined
below) that, prior to such transfer, furnishes (or has furnished on its behalf
by a U.S. broker-dealer) to you and to the Company a signed letter substantially
in the form of this letter, (D) pursuant to the exemption from registration
provided by Rule 144 under the Securities Act, (E) pursuant to an effective
registration statement under the Securities Act, or (F) outside the United
States in accordance with Rule 904 of Regulation S under the Securities Act, and
we further agree to provide to any person purchasing any of the Notes from us a
notice advising such purchaser that resales of the Notes are restricted as
stated herein.

 

A-2

--------------------------------------------------------------------------------


 

3.                                       We understand that, on any proposed
resale of any Notes, we will be required to furnish to you and the Company such
certifications, legal opinions and other information as you and the Company may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions.  We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

 

4.                                       We are an institutional “accredited
investor” (as defined in Rule 50l(a)(1), (2), (3) or (7) of Regulation D under
the Securities Act) and have such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of our
investment in the Notes, and we and any accounts for which we are acting are
each able to bear the economic risk of our or its investment.

 

5.                                       We are acquiring the Notes purchased by
us for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

Very truly yours,

 

 

 

 

 

[Name of Transferee]

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Certificate to Be Delivered
in Connection with Transfers
Pursuant to Regulation S

 

                       ,             

 

The Bank of New York
101 Barclay Street
New York, New York 10286
Attention:  Corporate Trust Administration

 

Nextel Partners, Inc.
4500 Carillon Point
Kirkland, Washington 98033

 

Re:                               Nextel Partners, Inc. (the “Company”)
81/8% Senior Notes due 2011 (the “Notes”)

 

Dear Sirs:

 

In connection with our proposed sale of U.S. $                     aggregate
principal amount at maturity of the Notes, we confirm that such sale has been
effected pursuant to and in accordance with Regulation S under the Securities
Act of 1933 and, accordingly, we represent that:

 

(1)                                the offer of the Notes was not made to a
person in the United States;

 

(2)                                at the time the buy order was originated, the
transferee was outside the United States or we and any person acting on our
behalf reasonably believed that the transferee was outside the United States;

 

(3)                                no directed selling efforts have been made by
us in the United States in contravention of the requirements of Rule 903(b) or
Rule 904(b) of Regulation S, as applicable; and

 

(4)                                the transaction is not part of a plan or
scheme to evade the registration requirements of the U.S. Securities Act of
1933.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.  Terms used in this certificate have the meanings set
forth in Regulation S.

 

A-4

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

[Name of Transferor]

 

 

 

 

 

By:

 

 

 

 

Authorized Signature

 

A-5

--------------------------------------------------------------------------------